             Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 1 of 60



                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

                                                                 )
    In re:                                                       )   Chapter 11
                                                                 )
    BOUCHARD TRANSPORTATION CO., INC., et al., 1                 )   Case No. 20-34682 (DRJ)
                                                                 )
                                        Debtors.                 )   (Jointly Administered)
                                                                 )
             FIRST AMENDED JOINT PLAN OF BOUCHARD TRANSPORTATION CO., INC. AND ITS
               DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE


THIS PLAN IS BEING SUBMITTED FOR APPROVAL BUT HAS NOT BEEN APPROVED BY THE
BANKRUPTCY COURT. THE INFORMATION IN THE PLAN IS SUBJECT TO CHANGE. THIS PLAN
IS NOT AN OFFER TO SELL ANY SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY
SECURITIES.



    JACKSON WALKER LLP                                          KIRKLAND & ELLIS LLP
    Matthew D. Cavenaugh (TX Bar No. 24062656)                  KIRKLAND & ELLIS INTERNATIONAL LLP
    Genevieve M. Graham (TX Bar No. 24085340)                   Ryan Blaine Bennett, P.C. (admitted pro hac vice)
    1401 McKinney Street, Suite 1900                            Whitney Fogelberg (admitted pro hac vice)
    Houston, Texas 77010                                        300 North LaSalle Street
    Telephone:     (713) 752-4200                               Chicago, Illinois 60654
    Facsimile:     (713) 752-4221                               Telephone:       (312) 862-2000
    Email:         mcavenaugh@jw.com                            Facsimile:       (312) 862-2200
                   ggraham@jw.com                               Email:          ryan.bennett@kirkland.com
                                                                                whitney.fogelberg@kirkland.com
                                                                - and -

                                                                KIRKLAND & ELLIS LLP
                                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                                Christine A. Okike, P.C. (admitted pro hac vice)
                                                                601 Lexington Avenue
                                                                New York, New York 10022
                                                                Telephone:     (212) 446-4800
                                                                Facsimile:     (212) 446-4900
                                                                Email:         christine.okike@kirkland.com

    Co-Counsel to the Debtors                                   Co-Counsel to the Debtors
    and Debtors in Possession                                   and Debtors in Possession



1
       Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
       four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
       the website of the Debtors’ claims and noticing agent at https://cases.stretto.com/bouchard. The location of the
       Debtors’ service address is: 58 South Service Road, Suite 150, Melville, NY 11747.
           Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 2 of 60



                                                               TABLE OF CONTENTS

                                                                                                                                                               Page
ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION,.................................................................... 1
COMPUTATION OF TIME, AND GOVERNING LAW ....................................................................................... 1
A.    Defined Terms ............................................................................................................................................... 1
B.    Rules of Interpretation ................................................................................................................................. 13
C.    Computation of Time ................................................................................................................................... 13
D.    Governing Law ............................................................................................................................................ 13
E.    Reference to Monetary Figures ................................................................................................................... 14
F.    Reference to the Debtors or the Post-Effective Date Debtor ....................................................................... 14
G.    Controlling Document ................................................................................................................................. 14
ARTICLE II. ADMINISTRATIVE CLAIMS, DIP CLAIMS, AND PRIORITY CLAIMS .............................. 14
A.    DIP Claims .................................................................................................................................................. 14
B.    Administrative Claims ................................................................................................................................. 14
C.    Professional Fee Claims .............................................................................................................................. 15
D.    Substantial Contribution Compensation and Expenses ............................................................................... 16
E.    Priority Tax Claims ..................................................................................................................................... 16
F.    U.S. Trustee Statutory Fees ......................................................................................................................... 16
ARTICLE III. CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS .......... 16
A.    Classification of Claims and Interests ......................................................................................................... 16
B.    Treatment of Classes of Claims and Interests ............................................................................................. 17
C.    Special Provision Governing Unimpaired Claims ...................................................................................... 21
D.    Elimination of Vacant Classes ..................................................................................................................... 21
E.    Separate Classification of Other Secured Claims ....................................................................................... 21
F.    Voting Classes; Presumed Acceptance by Non-Voting Classes .................................................................. 21
G.    Subordinated Claims ................................................................................................................................... 21
H.    Intercompany Interests ................................................................................................................................ 22
I.    Controversy Concerning Impairment .......................................................................................................... 22
J.    Confirmation Pursuant to Sections 1129(a)(1) and 1129(b) of the Bankruptcy Code ................................ 22
ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ................................................................. 22
A.    General Settlement of Claims and Interests ................................................................................................ 22
B.    Plan Transactions........................................................................................................................................ 22
C.    Sources of Consideration for Plan Distributions ........................................................................................ 23
D.    Vesting of Assets in the Post-Effective Date Debtor .................................................................................... 23
E.    The Post-Effective Date Debtor ................................................................................................................... 23
F.    Post-Effective Date Debtor Professionals ................................................................................................... 23
G.    Plan Administrator ...................................................................................................................................... 24
H.    Corporate Action ......................................................................................................................................... 24
I.    Exemption from Registration Requirements ................................................................................................ 24
J.    Dissolution of the Post-Effective Date Debtor ............................................................................................ 24
K.    Cancellation of Notes, Instruments, Certificates, and Other Documents .................................................... 25
L.    Effectuating Documents; Further Transactions .......................................................................................... 25
M.    Exemptions from Certain Taxes and Fees ................................................................................................... 25
N.    Issuance of Non-Voting Securities ............................................................................................................... 26
O.    Preservation of Causes of Action ................................................................................................................ 26
ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ...................... 27
A.    Assumption of Executory Contracts and Unexpired Leases ........................................................................ 27
B.    Claims Based on Rejection of Executory Contracts or Unexpired Leases .................................................. 27
C.    Cure of Defaults and Objections to Cure and Assumption .......................................................................... 28
D.    Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases ...................... 29
E.    Insurance Policies ....................................................................................................................................... 29
F.    Indemnification Provisions .......................................................................................................................... 29
G.    Director, Officer, Manager, and Employee Liability Insurance .................................................................. 30
H.    Employee and Retiree Benefits .................................................................................................................... 30
I.    Modifications, Amendments, Supplements, Restatements, or Other Agreements ........................................ 30
                                                                         ii
           Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 3 of 60



J.     Reservation of Rights ................................................................................................................................... 30
K.     Nonoccurrence of Effective Date ................................................................................................................. 31
L.     Contracts and Leases Entered Into After the Petition Date ........................................................................ 31
ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ........................................................................ 31
A.     Timing and Calculation of Amounts to Be Distributed ................................................................................ 31
B.     Distributions on Account of Obligations of Multiple Debtors ..................................................................... 31
C.     Distribution Agent ....................................................................................................................................... 31
D.     Rights and Powers of Distribution Agent .................................................................................................... 32
E.     Delivery of Distributions ............................................................................................................................. 32
F.     Manner of Payment ..................................................................................................................................... 33
G.     Compliance Matters .................................................................................................................................... 33
H.     No Postpetition or Default Interest on Claims ............................................................................................ 33
I.     Allocation Between Principal and Accrued Interest .................................................................................... 33
J.     Foreign Currency Exchange Rate ............................................................................................................... 33
K.     Setoffs and Recoupment ............................................................................................................................... 34
L.     Claims Paid or Payable by Third Parties.................................................................................................... 34
M.     Special Rules for Distributions to Holders of Disputed Claims .................................................................. 35
ARTICLE VII. ........................................................................................................................................................... 35
THE PLAN ADMINISTRATOR ............................................................................................................................. 35
A.     The Plan Administrator ............................................................................................................................... 35
B.     Wind Down .................................................................................................................................................. 36
C.     Exculpation, Indemnification, Insurance, and Liability Limitation ............................................................. 36
D.     Tax Returns.................................................................................................................................................. 37
E.     Reserves Administered by the Plan Administrator ...................................................................................... 37
ARTICLE VIII. ......................................................................................................................................................... 37
[RESERVED] ............................................................................................................................................................. 37
ARTICLE IX. PROCEDURES FOR RESOLVING CONTINGENT, ................................................................. 37
UNLIQUIDATED, AND DISPUTED CLAIMS AND INTERESTS .................................................................... 37
A.     Allowance of Claims .................................................................................................................................... 37
B.     Claims Administration Responsibilities ....................................................................................................... 37
C.     Estimation of Claims and Interests .............................................................................................................. 37
D.     Adjustment to Claims Without Objection .................................................................................................... 38
E.     Disallowance of Claims or Interests. ........................................................................................................... 38
F.     Amendments to Proofs of Claims or Interests ............................................................................................. 38
G.     Disputed Claims Reserve ............................................................................................................................. 38
H.     No Distributions Pending Allowance .......................................................................................................... 39
I.     Distributions After Allowance ..................................................................................................................... 39
J.     No Interest ................................................................................................................................................... 39
K.     Tax Treatment of Claim Distribution Amounts............................................................................................ 39
ARTICLE X. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS.......................... 40
A.     Compromise and Settlement of Claims, Interests, and Controversies ......................................................... 40
B.     Satisfaction of Claims .................................................................................................................................. 40
C.     Release of Liens ........................................................................................................................................... 40
D.     Debtor Release ............................................................................................................................................ 41
E.     Third-Party Release..................................................................................................................................... 42
F.     Exculpation .................................................................................................................................................. 42
G.     Injunction..................................................................................................................................................... 43
H.     Protection Against Discriminatory Treatment ............................................................................................ 44
I.     Recoupment ................................................................................................................................................. 44
J.     Reimbursement or Contribution .................................................................................................................. 44
K.     Term of Injunctions or Stays ........................................................................................................................ 44
L.     Document Retention .................................................................................................................................... 44
ARTICLE XI. EFFECT OF CONFIRMATION OF THE PLAN ........................................................................ 44
A.     Combined Hearing ...................................................................................................................................... 45
B.     Compliance with the Requirements of Section 1129 of the Bankruptcy Code ............................................. 45

                                                                                   iii
           Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 4 of 60



ARTICLE XII. CONDITIONS PRECEDENT TO THE EFFECTIVE DATE ................................................... 49
A.    Conditions Precedent to the Effective Date ................................................................................................. 49
B.    Waiver of Conditions to Confirmation or the Effective Date ...................................................................... 49
C.    Substantial Consummation .......................................................................................................................... 50
D.    Effect of Non-Occurrence of Conditions to Consummation ........................................................................ 50
ARTICLE XIII. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN .......................... 50
A.    Modification of Plan .................................................................................................................................... 50
B.    Effect of Confirmation on Modifications ..................................................................................................... 50
C.    Revocation or Withdrawal of Plan .............................................................................................................. 50
ARTICLE XIV. RETENTION OF JURISDICTION ............................................................................................ 50
ARTICLE XV. MISCELLANEOUS PROVISIONS .............................................................................................. 52
A.    Immediate Binding Effect ............................................................................................................................ 52
B.    Additional Documents ................................................................................................................................. 52
C.    Reservation of Rights ................................................................................................................................... 53
D.    Successors and Assigns ............................................................................................................................... 53
E.    Service of Documents .................................................................................................................................. 53
F.    Entire Agreement ......................................................................................................................................... 54
G.    Plan Supplement Exhibits ............................................................................................................................ 54
H.    Non-Severability .......................................................................................................................................... 54
I.    Votes Solicited in Good Faith ...................................................................................................................... 54
J.    Waiver or Estoppel ...................................................................................................................................... 54
K.    Closing of Chapter 11 Cases ....................................................................................................................... 54
L.    Dissolution of Committee ............................................................................................................................ 55




                                                                                iv
        Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 5 of 60



                                                   INTRODUCTION

         Bouchard Transportation Co., Inc. and its debtor affiliates, as debtors and debtors in possession, in the
above-captioned Chapter 11 Cases propose this joint chapter 11 plan (as it may be altered, amended, modified, or
supplemented from time to time, including all exhibits, schedules, supplements, appendices, annexes and attachments
hereto, the “Plan”) for the resolution of the outstanding Claims against and Interests in the Debtors pursuant to
chapter 11 of the Bankruptcy Code. Capitalized terms used in the Plan and not otherwise defined shall have the
meanings set forth in Article I.A of this Plan.

         Although proposed jointly for administrative purposes, the Plan constitutes a separate chapter 11 plan for
each Debtor for the resolution of outstanding Claims and Interests pursuant to the Bankruptcy Code. Each Debtor is
a proponent of the Plan within the meaning of section 1129 of the Bankruptcy Code. The classifications of Claims
and Interests set forth in Article III of the Plan shall be deemed to apply separately with respect to each Plan proposed
by each Debtor, as applicable. The Plan does not contemplate substantive consolidation of any of the Debtors.

          Reference is made to the Disclosure Statement for a discussion of the Debtors’ history, businesses, historical
financial information, valuation, liquidation analysis, projections, and operations, as well as a summary and analysis
of this Plan and certain related matters, including distributions to be made under this Plan.

      ALL HOLDERS OF CLAIMS AND INTERESTS ARE ENCOURAGED TO READ THE PLAN AND
DISCLOSURE STATEMENT IN THEIR ENTIRETY, PARTICULARLY HOLDERS OF CLAIMS
ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN.

                                             ARTICLE I.
                              DEFINED TERMS, RULES OF INTERPRETATION,
                             COMPUTATION OF TIME, AND GOVERNING LAW

A.       Defined Terms

         1.       “Administrative Claim” means a Claim for costs and expenses of administration of the Chapter 11
Cases pursuant to sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual
and necessary costs and expenses incurred on or after the Petition Date until and including the Effective Date of
preserving the Estates and operating the Debtors’ businesses; (b) Allowed Professional Fee Claims; and (c) Allowed
DIP Claims.

          2.        “Administrative Claims Bar Date” means the deadline for filing requests for payment of
Administrative Claims, which shall be the first Business Day that is sixty days after the Effective Date, unless
otherwise ordered by the Bankruptcy Court, and except with respect to (a) Professional Fee Claims, (b) Administrative
Claims Allowed by a Final Order of the Bankruptcy Court on or before the Effective Date, (c) Administrative Claims
that are not Disputed and arose in the ordinary course of business and were paid, (d) Administrative Claims arising
under sections 503(b)(1)(B), 503(b)(1)(C), or 503(b)(9) of the Bankruptcy Code (which Claims are subject to the April
9, 2021 Claims Bar Date as established by the Bar Date Order), or (e) Administrative Claims arising under chapter
123 of title 28 of the United States Code.

         3.       “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

       4.      “Agent” means any agent, collateral agent, or other agent or similar entity under the Wells Fargo
Loan Agreement or Replacement DIP Credit Agreement.

         5.        “Allowed” means with respect to any Claim or Interest, except as otherwise provided in the Plan:
(a) a Claim that either (i) is not Disputed or (ii) has been allowed by a Final Order; (b) a Claim that is allowed,
compromised, settled, or otherwise resolved (i) pursuant to the terms of the Plan, (ii) in any stipulation that is approved
by the Bankruptcy Court by a Final Order, or (iii) pursuant to any contract, instrument, indenture, or other agreement
entered into or assumed in connection herewith; (c) a Claim relating to a rejected Executory Contract or Unexpired
Lease that either (i) is not a Disputed Claim or (ii) has been allowed by a Final Order; (d) a Claim or Interest as to
which a Proof of Claim or Proof of Interest, as applicable, has been timely Filed and as to which no objection has been
Filed on or before the Claims Objection Deadline; or (e) any Claim that has been listed by the Debtors in the Schedules
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 6 of 60



as liquidated in amount and not Disputed or contingent and for which no Proof of Claim has been Filed and as to
which no objection has been Filed on or before the Claims Objection Deadline. For the avoidance of doubt, (a) except
to the extent provided under the Bar Date Order, there is no requirement to File a Proof of Claim (or move the Court
for allowance) to be an Allowed Claim under the Plan, (b) the Debtors may affirmatively determine to deem
Unimpaired Claims Allowed in an asserted amount for purposes of the Plan, and (c) any Claim or Interest (or any
portion thereof) that has been disallowed pursuant to a Final Order shall not be an “Allowed” Claim or Interest.

        6.       “Asset Purchase Agreements” means, collectively, the Wells Collateral Asset Purchase Agreement
and DIP Collateral Asset Purchase Agreement.

         7.      “Assumed Executory Contracts and Unexpired Leases Schedule” means the schedule of Executory
Contracts and Unexpired Leases to be assumed by the Debtors or assumed and assigned by the Debtors to the
Post-Effective Date Debtor, which shall be included in the Plan Supplement, as the same may be amended, modified,
or supplemented from time to time.

          8.        “Avoidance Actions” means any and all actual or potential avoidance, recovery, subordination, or
other claims, actions, or remedies that may be brought by or on behalf of the Debtors or their Estates or other
authorized parties in interest under the Bankruptcy Code or applicable non-bankruptcy law, including actions or
remedies under sections 502, 510, 542, 544, 545, 547 through 553, and 724(a) of the Bankruptcy Code or under similar
local state, federal or foreign statutes and common law, including fraudulent transfer or conveyance laws.

          9.       “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as now in
effect or hereafter amended, and the rules and regulations promulgated thereunder.

         10.     “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of Texas
or such other court having jurisdiction over the Chapter 11 Cases, including, to the extent of the withdrawal of the
reference under 28 U.S.C. § 157, the United States District Court for the Southern District of Texas.

         11.    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as promulgated by the United
States Supreme Court under section 2075 of title 28 of the United States Code, 28 U.S.C. § 2075, as applicable to the
Chapter 11 Cases and the general, local, and chambers rules of the Bankruptcy Court, as now in effect or hereafter
amended.

        12.      “Bar Date Order” means the Order (I) Setting Bar Dates for Filing Proofs of Claim, Including
Requests for Payment Under Section 503(b)(9), (II) Establishing Amended Schedules Bar Date and Rejection
Damages Bar Date, (III) Approving the Form of and Manner For Filing Proofs of Claim, Including Section 503(b)(9)
Requests, (IV) Approving Notice of Bar Dates, and (V) Granting Related Relief [Docket No. 650] entered by the
Bankruptcy Court on March 12, 2021 (as may be modified, amended, or supplemented).

        13.      “Bidding Procedures Order” means the Order (I) Approving the Bidding Procedures for the Sale of
the Debtors’ Assets, (II) Approving the Bid Protections, (III) Scheduling Certain Dates With Respect Thereto,
(IV) Approving the Form and Manner of Notice Thereof, and (V) Approving Contract Assumption and Assignment
Procedures [Docket No. 956] entered by the Bankruptcy Court on June 8, 2021 (as may be modified, amended, or
supplemented).

         14.      “Bouchard” means Bouchard Transportation Co., Inc.

        15.       “Bouchard Family Loan Claims” means any Claim arising from any advancement of funds or
purported loans made by or on behalf of any Bouchard Interested Party to the Debtors or any other party pursuant to
unsecured promissory notes, including, without limitation, the Claims described or asserted in the respective Proofs
of Claims (including any amendments thereto) filed by or on behalf of the Bouchard Interested Parties on account of
the Bouchard Family Loan Claims.

        16.      “Bouchard Family Loan Claims Objections” means, collectively, the (a) Debtors’ Objection to
Certain Proofs of Claims Asserted by Morton S. Bouchard III [Docket No. 1023], (b) Objection of the Official

                                                         2
        Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 7 of 60



Committee of Unsecured Creditors to (A) Proofs of Claim Nos. 269 & 401 Filed by Morton S. Bouchard III Family
Trust (Exempt Share), Morton S. Bouchard III, and Linda S. Bouchard and (B) Related Claims Scheduled by the
Debtors as Undisputed [Docket No. 1024], and (c) Supplemental Objection of the Official Committee of Unsecured
Creditors to Proofs of Claim Nos. 269 & 401, and Objection to Late-Filed Proofs of Claim Against the Debtor
Subsidiaries, Filed by Morton S. Bouchard III Family Trust (Exempt Share), Morton S. Bouchard III, and Linda S.
Bouchard [Docket No. 1150]. For the avoidance of doubt, the Debtors shall not settle any Bouchard Family Loan
Claims prior to the Effective Date without the consent of the Committee.

       17.       “Bouchard Interested Parties” means Morton S. Bouchard, III, Linda Bouchard, Morton S.
Bouchard III 2017 Family Trust, and Morton S. Bouchard III 2017 Family Trust (Exempt Share).

        18.     “Business Day” means any day, other than a Saturday, Sunday, or a legal holiday, as defined in
Bankruptcy Rule 9006(a).

         19.     “Cash” or “$” means the legal tender of the United States of America or the equivalent thereof,
including bank deposits, checks, and cash equivalents, as applicable.

          20.       “Causes of Action” means any claims, interests, damages, remedies, causes of action, demands,
rights, actions, controversies, proceedings, suits, obligations, liabilities, accounts, defenses, offsets, powers, privileges,
licenses, Liens, indemnities, guaranties, and franchises of any kind or character whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, contingent or non-contingent, liquidated or
unliquidated, secured or unsecured, assertable, directly or derivatively, matured or unmatured, suspected or
unsuspected, in contract, tort, law, equity, or otherwise. Causes of Action also include, without limitation: (a) all
rights of setoff, counterclaim, or recoupment and claims under contracts or for breaches of duties imposed by law;
(b) the right to object to or otherwise contest Claims or Interests; (c) claims pursuant to sections 362, 510, 542, 543,
544 through 550, or 553 of the Bankruptcy Code; (d) such claims and defenses as fraud, mistake, duress, and usury,
and any other defenses set forth in section 558 of the Bankruptcy Code; (e) any state or foreign law fraudulent transfer
or similar claim; (f) any Causes of Action that the Debtors or their Estates may have that are based on or related to
any and all actions taken by, or omissions of, any of the Bouchard Interested Parties in connection with the
management or affairs of the Debtors prior to or after the filing of the Chapter 11 Cases, including, but not limited to,
the Bouchard Family Loan Claims Objections and Claims related to equitable subordination pursuant to section 510(c)
of the Bankruptcy Code; (g) Avoidance Actions to the extent not released pursuant to the terms of this Plan or the
Confirmation Order or acquired by the Purchasers pursuant to the Asset Purchase Agreements; and (h) any other
Causes of Action of the Debtors or the Estates as of the Effective Date to the extent not released pursuant to the terms
of this Plan or the Confirmation Order, including all Causes of Action that the Debtors or the Estates have as of the
Effective Date in connection with the adversary proceeding styled as B No. 285 Corporation v. ETOSHA, LLC,
Adversary No. 21-03436 pending in the Bankruptcy Court.

         21.     “Chapter 11 Cases” means the procedurally consolidated cases filed for Bouchard and its affiliated
Debtors in the Bankruptcy Court under chapter 11 of the Bankruptcy Code.

        22.      “Chief Restructuring Officer” means Matthew Ray, as the Debtors’ Chief Restructuring Officer and
as a member of the Debtors’ board of directors.

         23.     “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code, against any of the
Debtors, whether or not assessed or Allowed.

        24.       “Claims and Noticing Agent” means Stretto, the notice, claims, and solicitation agent retained by
the Debtors for the Chapter 11 Cases.

         25.     “Claims Bar Date” means, collectively, the date established by the Bankruptcy Court in the Bar
Date Order by which Proofs of Claim or Proofs of Interest must be Filed with respect to such Claims or Interests,
other than Administrative Claims, Claims held by Governmental Units, or other Claims or Interests for which the
Bankruptcy Court entered an order excluding the Holders of such Claims or Interests from the requirement of Filing
Proofs of Claim or Proofs of Interest.

                                                              3
        Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 8 of 60



           26.      “Claims Objection Deadline” means (a) as to Rejection Damages Claims, the first Business Day
that is at least 180 days after such Rejection Damages Claim is timely filed pursuant to Article V.B hereof; (b) as to
late-filed Proofs of Claim, the first Business Day that is at least sixty days after any Final Order is entered deeming
the late-filed Proof of Claim timely filed; and (c) as to all other Claims, the first Business Day that is at least 180 days
after the Effective Date or such later date as may be established by the Bankruptcy Court upon request of the Plan
Administrator.

        27.      “Claims Register” means the official register of Claims against and Interests in the Debtors
maintained by the Claims and Noticing Agent.

         28.       “Class” means a category of Holders of Claims or Interests under section 1122(a) of the Bankruptcy
Code.

         29.       “CM/ECF” means the Bankruptcy Court’s Case Management and Electronic Case Filing system.

         30.      “Combined Hearing” means the hearing to be held by the Bankruptcy Court pursuant to Bankruptcy
Rule 3020(b)(2) and section 1128 of the Bankruptcy Code, including any adjournments thereof, at which the
Bankruptcy Court will consider final approval and confirmation of the Plan and approval of the Disclosure Statement
pursuant to sections 1125 and 1129 of the Bankruptcy Code.

         31.      “Committee” means the statutory committee of unsecured creditors of the Debtors, appointed in the
Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code by the U.S. Trustee on February 25, 2021, as set
forth in the Notice of Appointment of Committee of Unsecured Creditors [Docket No. 563], as such may be
reconstituted from time to time.

        32.      “Confirmation” means entry of the Confirmation Order by the Bankruptcy Court on the docket of
the Chapter 11 Cases.

         33.      “Confirmation Date” means the date on which the Bankruptcy Court enters the Confirmation Order
on the docket of the Chapter 11 Cases within the meaning of Bankruptcy Rules 5003 and 9021.

         34.      “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan under
section 1129 of the Bankruptcy Code.

         35.       “Consummation” means the occurrence of the Effective Date.

         36.       “Cure Claim” means a Claim (unless waived or modified by the applicable counterparty) based
upon a Debtor’s defaults under an Executory Contract or an Unexpired Lease that is assumed by the Debtors, other
than a default that is not required to be cured pursuant to section 365(b)(2) of the Bankruptcy Code.

         37.      “Debtor” means one or more of the Debtors, as debtors and debtors in possession, each in its
respective individual capacity as a debtor and debtor in possession in the Chapter 11 Cases.

         38.        “Debtor Release” means the release given on behalf of the Debtors and their Estates to the Released
Parties as set forth in Article X.D of the Plan.

        39.       “Debtors” means, collectively: (a) Bouchard Transportation Co., Inc.; (b) B. No. 205 Corporation;
(c) B. No. 210 Corporation; (d) B. No. 215 Corporation; (e) B. No. 220 Corporation; (f) B. No. 225 Corporation; (g)
B. No. 230 Corporation; (h) B. No. 231 Corporation; (i) B. No. 233 Corporation; (j) B. No. 235 Corporation; (k) B.
No. 240 Corporation; (l) B. No. 242 Corporation; (m) B. No. 245 Corporation; (n) B. No. 250 Corporation; (o) B. No.
252 Corp.; (p) B. No. 260 Corporation; (q) B. No. 262 Corporation; (r) B. No. 264 Corporation; (s) B. No. 265
Corporation; (t) B. No. 270 Corp.; (u) B. No. 272 Corp.; (v) B. No. 280 Corporation; (w) B. No. 282 Corporation; (x)
B. No. 284 Corporation; (y) B. No. 285 Corporation; (z) B. No. 295 Corporation; (aa) Tug Barbara E. Bouchard
Corporation; (bb) Tug Bouchard Boys Corp.; (cc) Tug Bouchard Girls Corporation; (dd) Tug Brendan J. Bouchard
Corporation; (ee) Tug Buster Bouchard Corp; (ff) Tug Captain Fred Bouchard Corp.; (gg) Tug Danielle M. Bouchard
                                                             4
        Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 9 of 60



Corporation; (hh) Tug Denise A. Bouchard Corp.; (ii) Tug Donna J. Bouchard Corp.; (jj) Tug Ellen S. Bouchard
Corp.; (kk) Tug Evening Breeze Corp.; (ll) Tug Evening Light Corp.; (mm) Tug Evening Mist Corp.; (nn) Tug
Evening Star Corp.; (oo) Tug Evening Tide Corp.; (pp) Tug Frederick E. Bouchard Corp.; (qq) Tug J. George Betz
Corporation; (rr) Tug Jane A. Bouchard Corporation; (ss) Tug Kim M. Bouchard Corp.; (tt) Tug Linda Lee Bouchard
Corporation; (uu) Tug Marion C. Bouchard Corp.; (vv) Tug Morton S. Bouchard IV Corporation; (ww) Tug Morton
S. Bouchard Jr. Corp.; (xx) Tug Ralph E. Bouchard Corp.; (yy) Tug Rhea I Bouchard Corp.; and (zz) Tug Robert J.
Bouchard Corporation.

       40.      “DIP Borrowers” means Bouchard and each of the Debtors specified on Schedule A1 of the
Replacement DIP Credit Agreement.

          41.      “DIP Claim” means any Claim arising under, derived from or based upon the Replacement DIP
Facility or Replacement DIP Orders, including Claims for all principal amounts outstanding, interest, fees, expenses,
costs, and other charges arising under or related to the Replacement DIP Facility.

        42.      “DIP Collateral Asset Purchase Agreement” means the asset purchase agreement entered into by
and between the Debtors and JMB Capital Partners Lending, LLC pursuant to which the DIP Collateral Asset Sale is
consummated.

        43.       “DIP Collateral Asset Purchaser” means JMB Capital Partners Lending, LLC, as purchaser under
the DIP Collateral Asset Purchase Agreement.

         44.      “DIP Collateral Asset Sale” means the sale of certain of the Debtors’ assets pursuant to the DIP
Collateral Asset Purchase Agreement.

       45.         “DIP Guarantors” means each of the Debtors that is a guarantor under the Replacement DIP Credit
Agreement.

         46.      “DIP Obligors” means, collectively, the DIP Borrowers and the DIP Guarantors.

        47.       “Disclosure Statement” means the disclosure statement for the Plan, including all exhibits and
schedules thereto, to be approved on a final basis by the Confirmation Order.

          48.       “Disputed” means, with respect to any Claim or Interest, any Claim or Interest, or any portion
thereof, (a) to the extent neither Allowed nor disallowed under the Plan or a Final Order nor deemed Allowed under
sections 502, 503, or 1111 of the Bankruptcy Code, (b) that is improperly asserted, by the untimely or otherwise
improper filing of a Proof of Claim as required by order of the Bankruptcy Court, or (c) for which a Proof of Claim
or Proof of Interest or a motion for payment has been timely Filed with the Bankruptcy Court, to the extent the Debtors
or any other party in interest has interposed a timely objection or request for estimation in accordance with the Plan,
the Bankruptcy Code, or the Bankruptcy Rules, which objection or request for estimation has not been withdrawn or
determined by a Final Order; provided, however, that in no event shall a Claim that is deemed Allowed pursuant to
this Plan be a Disputed Claim.

         49.      “Disputed Claims Reserve” has the meaning set forth in Article IX.G of this Plan.

         50.     “Distribution Agent” means, as applicable, the Post-Effective Date Debtor or any Entity the
Post-Effective Date Debtor selects to make or to facilitate distributions in accordance with the Plan.

        51.       “Distribution Record Date” means the record date for determining which Holders of Allowed
Claims and Interests are eligible to receive distributions pursuant to the Plan, which date shall be on or as soon as is
reasonably practicable after the Effective Date.

        52.      “Distribution Reserve Accounts” means the accounts established pursuant to Article VII.E of the
Plan. For the avoidance of doubt, the Post-Effective Date Debtor Account shall be a Distribution Reserve Account.

                                                           5
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 10 of 60



          53.      “Effective Date” means the date that is the first Business Day after the Confirmation Date on which
all conditions precedent to the occurrence of the Effective Date set forth in Article XII.A of the Plan have been satisfied
or waived in accordance with Article XII.B of the Plan, which date shall be specified in a notice filed with the
Bankruptcy Court by the Debtors or Post-Effective Date Debtor, as applicable.

         54.      “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

         55.   “Estate” means the estate of any Debtor created under sections 301 and 541 of the Bankruptcy Code
upon the commencement of the applicable Debtor’s Chapter 11 Case.

          56.    “Exculpated Party” means, collectively, and in each case in its capacity as such: (a) the Debtors,
(b) the Plan Administrator and the Post-Effective Date Debtor; (c) the Committee; (d) each member of the Committee;
and (e) each Related Party of each Entity in the foregoing clauses (a) through (d). For the avoidance of doubt, the
Bouchard Interested Parties shall not be “Exculpated Parties”.

         57.       “Executory Contract” means a contract or lease to which one or more of the Debtors is a party that
is subject to assumption or rejection under section 365 of the Bankruptcy Code.

         58.      “Existing Equity Interest” means an Interest in Bouchard existing as of the Petition Date.

         59.       “Federal Judgment Rate” means the federal judgment interest rate in effect as of the Petition Date
calculated as set forth in section 1961 of the Judicial Code.

         60.      “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11 Cases with the Bankruptcy
Court or, with respect to the filing of a Proof of Claim or Proof of Interest, the Claims and Noticing Agent.

         61.      “Final Decree” means the decree contemplated under Bankruptcy Rule 3022.

          62.      “Final Order” means, as applicable, an order or judgment of the Bankruptcy Court or other court of
competent jurisdiction with respect to the relevant subject matter that has not been reversed, modified, or amended, is
not subject to any pending stay and as to which the time to appeal, move for reargument, reconsideration, or rehearing,
or seek certiorari has expired and no appeal, motion for reargument, reconsideration, or rehearing or petition for
certiorari has been timely taken or filed, or as to which any appeal that has been taken, motion for reargument,
reconsideration, or rehearing that has been granted or any petition for certiorari that has been or may be filed has been
resolved by the highest court to which the order or judgment could be appealed or from which certiorari could be
sought or the new trial, reargument, reconsideration, or rehearing shall have been denied, resulted in no modification
of such order, or has otherwise been dismissed with prejudice; provided that the possibility that a motion under rule 60
of the Federal Rules of Civil Procedure or any comparable Bankruptcy Rule may be filed relating to such order or
judgment shall not cause such order or judgment to not be a Final Order.

         63.      “Final Replacement DIP Order” means the Final Order Authorizing Second Amendment to Final
Order (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use Cash
Collateral, (C) Granting Liens and Providing Claims with Superpriority Administrative Expense Status, (D) Granting
Adequate Protection to the Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F) Scheduling a Further
Hearing, and (G) Granting Related Relief [Docket No. 836].

         64.       “General Unsecured Claim” means any Claim that is not secured and is not an Administrative Claim
(including, for the avoidance of doubt, a Professional Fee Claim), a DIP Claim, an Other Secured Claim, a Priority
Tax Claim, an Other Priority Claim, a Prepetition Revolving Credit Facility Secured Claim, an Intercompany Claim,
a Prepetition Revolving Credit Facility Deficiency Claim, or a Subordinated Claim.

         65.      “Governmental Unit” has the meaning set forth in section 101(27) of the Bankruptcy Code.

         66.      “Holder” means an Entity holding a Claim or an Interest, as applicable.

                                                            6
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 11 of 60



        67.      “Impaired” means, with respect to any Class of Claims or Interests, a Claim or an Interest that is
“impaired” within the meaning of section 1124 of the Bankruptcy Code.

         68.      “Indemnification Provisions” means each of the Debtors’ indemnification provisions in place
immediately prior to the Effective Date whether in the Debtors’ bylaws, certificates of incorporation, other formation
documents, board resolutions, or contracts solely to the extent applicable to the Debtors’ current directors, officers,
managers, employees, equityholders, advisory directors, attorneys, other professionals, and agents and such current
and former directors, officers, and managers’ respective Affiliates, in each case solely in their capacity as such. For
the avoidance of doubt, Indemnification Provisions does not include any indemnification provisions or obligations
that may be in place in favor of the Bouchard Interested Parties in any capacity.

         69.      “Independent Director” means Patrick J. Bartels, Jr.

         70.      “Intercompany Claim” means a Claim held by a Debtor or a non-Debtor Affiliate against a Debtor.

         71.      “Intercompany Interest” means an Interest held by a Debtor or an Affiliate of a Debtor.

          72.      “Interest” means any common stock, limited liability company interest, equity security (as defined
in section 101(16) of the Bankruptcy Code), equity, ownership, profit interests, unit, or share in a Debtor, including
all issued, unissued, authorized, or outstanding shares of capital stock of the Debtors and any other rights, options,
warrants, stock appreciation rights, phantom stock rights, restricted stock units, redemption rights, repurchase rights,
convertible, exercisable or exchangeable securities or other agreements, arrangements or commitments of any
character relating to, or whose value is related to, any such interest or other ownership interest in any Debtor.

         73.      “Interim Replacement DIP Order” means the Interim Order Authorizing the Second Amendment to
Final Order (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use Cash
Collateral, (C) Granting Liens and Providing Claims with Superpriority Administrative Expense Status, (D) Granting
Adequate Protection to the Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F) Scheduling a Final
Hearing, and (G) Granting Related Relief [Docket No. 754].

        74.      “JMB Sale Order” means that certain Order (I) Authorizing the Sale of the Acquired Assets Free
and Clear of Liens, Claims, Encumbrances, and Interests, (II) Authorizing the Debtors to Enter into and Perform
under the Asset Purchase Agreement, (III) Authorizing Assumption and Assignment of Certain Executory Contracts
and Unexpired Leases, and (IV) Granting Related Relief [Docket No. 1194].

         75.     “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001, as now in effect or
hereafter amended, and the rules and regulations promulgated thereunder.

         76.      “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

         77.      “Mr. Bouchard” means Morton S. Bouchard III.

          78.       “Other Priority Claim” means any Claim other than an Administrative Claim or a Priority Tax Claim
entitled to priority in right of payment under section 507(a) of the Bankruptcy Code.

        79.      “Other Secured Claim” means any Secured Claim, other than a DIP Claim or a Prepetition
Revolving Credit Facility Secured Claim.

         80.      “Pennantia Sale Order” means that certain Order (I) Authorizing the Sale of the Acquired Assets
Free and Clear of Liens, Claims, Encumbrances, and Interests, (II) Authorizing the Debtors to Enter into and Perform
under the Asset Purchase Agreement, (III) Authorizing Assumption and Assignment of Certain Executory Contracts,
and (IV) Granting Related Relief [Docket No. 1193].

         81.      “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

                                                           7
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 12 of 60



           82.    “Petition Date” means September 28, 2020 and September 29, 2020, as applicable to each Debtor.

           83.    “Plan” has the meaning given to such term in the Introduction.

          84.     “Plan Administrator” means the Person or Entity, or any successor thereto, designated by the
Debtors and the Committee, as applicable, to have all powers and authorities set forth in Article VII of the Plan. The
initial Plan Administrator will be the Chief Restructuring Officer.

          85.      “Plan Supplement” means the compilation of documents and forms of documents, agreements,
schedules, and exhibits to the Plan (in each case, as may be altered, amended, modified, or supplemented from time
to time in accordance with the terms hereof and in accordance with the Bankruptcy Code and Bankruptcy Rules) to
be Filed prior to the Combined Hearing to the extent available, and any additional documents Filed prior to the
Effective Date as amendments to the Plan Supplement, including the following, as applicable: (a) the schedule(s) of
Retained Causes of Action; (b) the Rejected Executory Contracts and Unexpired Lease List; (c) the Assumed
Executory Contracts and Unexpired Leases Schedule; (d) any necessary documentation related to the Wind Down as
contemplated under the Plan; (e) the Wind Down Budget; (f) the Restructuring Transactions Memorandum, if the
Debtors determine such document should be filed; and (g) any additional documents Filed with the Bankruptcy Court
prior to the Effective Date as amendments to the Plan Supplement.

           86.    “Plan Transactions” means the transactions described in Article IV.B of the Plan.

           87.    “Portage Point” means Portage Point Partners, LLC, in its capacity as restructuring advisor to the
Debtors.

          88.     “Post-Effective Date Debtor” means, collectively, all Debtors and successors thereto after the
Effective Date that are responsible for winding down the Debtors’ Estates, pursuing, settling and litigating, as the case
may be, all Retained Causes of Action, reconciling and paying all Claims against the Debtors’ Estates, making
distributions to Holders of Allowed Claims in accordance with the Plan, and otherwise implementing the terms of the
Plan.

         89.      “Post-Effective Date Debtor Account” means all of the Debtors’ or the Post-Effective Date Debtor’s
bank account or accounts used to fund all expenses and payments required to be made by the Post-Effective Date
Debtor, which account will be funded on the Effective Date with Cash from (i) the Sale Proceeds Recovery in an
amount not to exceed the Wind Down Amount, (ii) all unencumbered Cash (including, for the avoidance of doubt, the
Wells Fargo Plan Contribution), and (iii) any proceeds of Causes of Action resolved, or asset sales consummated,
prior to the Effective Date. Following the Wind Down of the Chapter 11 Cases, any remaining amounts in the
Post-Effective Date Debtor Account shall be distributed in accordance with the Waterfall Recovery.

         90.      “Post-Effective Date Debtor Assets” means all of the assets of all of the Debtors’ Estates vested in
the Post-Effective Date Debtor, including, without limitation, the Retained Causes of Action.

         91.      “Post-Effective Date Debtor Professional Fee Cap” means the aggregate fees and expenses
allocated to Post-Effective Date Debtor Professionals as set forth in the Wind Down Budget.

        92.      “Post-Effective Date Debtor Professionals” means the Professionals retained by the Post-Effective
Date Debtor to carry out the tasks set forth in Article IV.F of the Plan.

        93.      “Prepetition Revolving Credit Facility” means that certain prepetition revolving credit facility
provided pursuant to the Wells Fargo Loan Agreement.

         94.      “Prepetition Revolving Credit Facility Claims” means any Claim derived from, based upon, or
arising under the Prepetition Revolving Credit Facility, whether such Claims are Secured Claims or unsecured
deficiency claims pursuant to section 506(a) of the Bankruptcy Code.



                                                           8
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 13 of 60



        95.      “Prepetition Revolving Credit Facility Collateral” means the Collateral as such term is defined in
the Wells Fargo Loan Agreement.

         96.      “Prepetition Revolving Credit Facility Debtors” means the Borrower and the Guarantors as such
terms are defined in the Wells Fargo Loan Agreement.

        97.      “Prepetition Revolving Credit Facility Deficiency Claim” means the portion of the Prepetition
Revolving Credit Facility Claims that is unsecured pursuant to section 506(a) of the Bankruptcy Code. The Prepetition
Revolving Credit Facility Deficiency Claim shall be Allowed in the amount of $39 million.

        98.      “Prepetition Revolving Credit Facility Secured Claims” means the portion of the Prepetition
Revolving Credit Facility Claims that are Secured Claims.

         99.      “Priority Claims” means, collectively, Priority Tax Claims and Other Priority Claims.

         100.     “Priority Tax Claim” means any Claim of a Governmental Unit of the kind specified in
section 507(a)(8) of the Bankruptcy Code.

          101.      “Pro Rata” means, unless otherwise indicated, the proportion that an Allowed Claim or an Allowed
Interest in a particular Class bears to the aggregate amount of Allowed Claims or Allowed Interests in that Class.

          102.     “Professional” means an Entity retained in the Chapter 11 Cases pursuant to a Final Order in
accordance with sections 327, 328, 363, or 1103 of the Bankruptcy Code and to be compensated for services rendered
prior to or on the Effective Date pursuant to sections 327, 328, 329, 330, 331, or 363 of the Bankruptcy Code.

         103.      “Professional Fee Claims” means all Claims for accrued, contingent, and/or unpaid fees and
expenses (including transaction and success fees) incurred by a Professional in the Chapter 11 Cases on or after the
Petition Date and through and including the Confirmation Date that the Bankruptcy Court has not denied by Final
Order. To the extent that the Bankruptcy Court or any higher court of competent jurisdiction denies or reduces by a
Final Order any amount of a Professional’s fees or expenses, then those reduced or denied amounts shall no longer
constitute Professional Fee Claims.

         104.     “Professional Fee Escrow Account” means an interest-bearing account funded by the Debtors with
Cash on or before the Effective Date in an amount equal to the Professional Fee Escrow Amount; provided that the
Cash funds in the Professional Fee Escrow Account shall be increased from Cash on hand at the Post-Effective Date
Debtor to the extent applications are Filed after the Effective Date in excess of the amount of Cash funded into the
Professional Fee Escrow Account as of the Effective Date.

          105.      “Professional Fee Escrow Amount” means the aggregate amount of Professional Fee Claims and
other unpaid fees and expenses Professionals estimate they have incurred or will incur in rendering services to the
Debtors prior to and as of the Confirmation Date, which estimates Professionals shall deliver to the Debtors as set
forth in Article II.C of the Plan.

         106.     “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the Chapter 11 Cases.

         107.     “Proof of Interest” means a proof of Interest Filed in any of the Debtors in the Chapter 11 Cases.

         108.     “Purchasers” means, collectively, the Wells Collateral Asset Purchaser and the DIP Collateral Asset
Purchaser, together with their successors and permitted assigns (including any and all of their wholly-owned Affiliates
to which they assign any of their rights or obligations under their respective Asset Purchase Agreements).

        109.      “Reinstate,” “Reinstated,” or “Reinstatement” means with respect to Claims and Interests, that the
Claim or Interest shall be rendered Unimpaired in accordance with section 1124 of the Bankruptcy Code.



                                                          9
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 14 of 60



          110.     “Rejected Executory Contract and Unexpired Lease List” means the list as determined by the
Debtors or the Post-Effective Date Debtor, as applicable, of Executory Contracts and Unexpired Leases that will be
rejected by the Debtors or the Post-Effective Date Debtor pursuant to the Plan, which list, as may be amended from
time to time, shall be included in the Plan Supplement.

        111.    “Rejection Damages Claim” means any Claim on account of the rejection of an Executory Contract
or Unexpired Lease pursuant to section 365 of the Bankruptcy Code.

           112.      “Related Party” means, collectively, with respect to an Entity, such Entity’s current and former
directors, managers, officers, shareholders, equity holders (regardless of whether such interests are held directly or
indirectly), affiliated investment funds or investment vehicles, predecessors, participants, successors, assigns (whether
by operation of law or otherwise), subsidiaries, current, former, and future Affiliates, associated entities, managed
entities, accounts or funds, partners, limited partners, general partners, principals, members, management companies,
fund advisors, fiduciaries, trustees, employees, agents, advisory board members, financial advisors, attorneys,
accountants, investment bankers, consultants, other representatives, other professionals, and other advisors, each
solely in their capacities as such, and the respective heirs, executors, estates, servants, and nominees of the foregoing.

         113.     “Released Party” means each of, in its capacity as such: (a) the Debtors; (b) the Plan Administrator
and Post-Effective Date Debtor; (c) the Replacement DIP Lender; (d) the Replacement DIP Agent; (e) the Committee;
(f) each member of the Committee; (g) the Chief Restructuring Officer; (h) Portage Point; (i) the Independent Director;
(j) Wells Fargo; and (k) each Related Party of each Entity in the foregoing clauses (a) through (j); provided that any
Holder of a Claim or Interest that validly opts out of the releases contained in the Plan or validly objects to the releases
contained in the Plan (and such objection is not resolved prior to entry of the Confirmation Order) shall not be a
“Released Party”. Notwithstanding the foregoing, each of (1) Mr. Bouchard, (2) any other Bouchard Interested Party,
and (3) any of the Debtors’ former officers or directors prior to or as of the Petition Date shall not be a “Released
Party.”

          114.     “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors;
(b) Post-Effective Date Debtor; (c) Wells Fargo; (d) the Replacement DIP Lender; (e) the Replacement DIP Agent;
(f) the Committee; (g) each member of the Committee; (h) the Chief Restructuring Officer; (i) Portage Point; (j) the
Independent Director; (k) the Purchasers; (l) all Holders of Claims or Interests; and (m) each Related Party of each
Entity in the foregoing clauses (a) through (l); provided that any Holder of a Claim or Interest that validly opts out of
the releases contained in the Plan or validly objects to the releases contained in the Plan (and such objection is not
resolved prior to entry of the Confirmation Order) shall not be a “Releasing Party”; provided, further, that,
notwithstanding the foregoing, all rights, claims, and defenses, if any, based on or relating to Avoidance Actions that
may be brought with respect to transactions with Mr. Bouchard or any other Bouchard Interested Party are expressly
reserved.

         115.     “Replacement DIP Agent” means JMB Capital Partners Lending, LLC, as collateral agent and
administrative agent under the Replacement DIP Credit Agreement.

         116.   “Replacement DIP Credit Agreement” means that certain Senior Secured Superpriority Debtor-In-
Possession Loan Agreement dated April 6, 2021, between the DIP Obligors, the Replacement DIP Agent, and the
Replacement DIP Lender (as may be amended, supplemented, or otherwise modified from time to time).

         117.     “Replacement DIP Documents” means the Replacement DIP Credit Agreement, all loan documents
(as defined in the Replacement DIP Credit Agreement), all fee letters and any amendments, modifications and
supplements to or in respect of any of the foregoing, as well as any related notes, certificates, agreements, security
agreements, documents and instruments (including any amendments, restatements, supplements, or modifications of
any of the foregoing) related to or executed in connection with the foregoing.

          118.      “Replacement DIP Facility” means the senior secured superpriority debtor-in-possession term loan
credit facility in an aggregate principal amount of $90 million, on the terms set forth in the Replacement DIP Credit
Agreement, as applicable, and subject in all respects to the Replacement DIP Orders and the Replacement DIP
Documents.

                                                            10
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 15 of 60



         119.     “Replacement DIP Lender” means JMB Capital Partners Lending, LLC.

       120.     “Replacement DIP Obligations” has the meaning ascribed to DIP Obligations as defined in the
Replacement DIP Orders.

       121.     “Replacement DIP Orders” means, collectively, the Interim Replacement DIP Order and the Final
Replacement DIP Order.

          122.     “Restructuring Transactions Memorandum” means that certain memorandum describing the steps
to be carried out to effectuate the Plan Transactions, as may be amended, supplemented, or otherwise modified from
time to time prior to the Effective Date, which shall be in form and substance reasonably acceptable to the Committee.

         123.     “Retained Causes of Action” means those Causes of Action of the Debtors that are not released,
waived, or transferred pursuant to the Plan, to be included in the Plan Supplement. For the avoidance of doubt, the
Retained Causes of Action shall not include any Claims or Causes of Action against Wells Fargo, the Independent
Director, the Chief Restructuring Officer or their Related Parties (except to the extent constituting a Bouchard
Interested Party or any of the Debtors’ other former officers or directors prior to or as of the Petition Date), or the
Debtors’ Professionals.

         124.     “Sale Orders” means, collectively, the JMB Sale Order and the Pennantia Sale Order approving the
respective Sale Transactions pursuant to section 363 of the Bankruptcy Code.

         125.     “Sale Proceeds” means the Cash proceeds of the Sale Transactions.

          126.     “Sale Proceeds Recovery” means, for a given Class of Claims or Interests, the amount of Sale
Proceeds available following satisfaction in full of senior Classes of Claims or Interests in accordance with the
Waterfall Recovery; provided that such amount shall not exceed the amount required for such Class of Claims to be
satisfied in full.

        127.     “Sale Transactions” means, collectively, the Wells Collateral Asset Sale and the DIP Collateral
Asset Sale consummated in accordance with the Bidding Procedures Order.

        128.     “Schedules” means, collectively, the schedules of assets and liabilities, schedules of Executory
Contracts and Unexpired Leases and statements of financial affairs Filed by the Debtors pursuant to section 521 of
the Bankruptcy Code, the official bankruptcy forms, and the Bankruptcy Rules, as such schedules may be amended,
modified, or supplemented from time to time.

        129.     “Section 510(b) Claim” means any Claim or Interest against any Debtor that is subject to
subordination under section 510(b) of the Bankruptcy Code, whether by operation of law or contract or otherwise.

         130.      “Section 510(c) Claim” means any Claim against any Debtor that is subject to subordination under
section 510(c) of the Bankruptcy Code. The Bouchard Family Loan Claims are classified as Section 510(c) Claims.

         131.      “Secured” means, when referring to a Claim: (a) secured by a valid, perfected, and enforceable Lien
on collateral to the extent of the value of such collateral, as determined in accordance with section 506(a) of the
Bankruptcy Code or (b) subject to a valid right of setoff pursuant to section 553 of the Bankruptcy Code.

           132.     “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, or any similar federal,
state, or local law, as now in effect or hereafter amended, and the rules and regulations promulgated thereunder.

         133.     “Security” has the meaning set forth in section 2(a)(1) of the Securities Act.

        134.     “Solicitation Procedures Order” means the Order (I) Conditionally Approving the Adequacy of the
Disclosure Statement, (II) Approving the Solicitation and Notice Procedures With Respect to Confirmation of the

                                                          11
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 16 of 60



Debtors’ Joint Chapter 11 Plan, (III) Approving the Forms of Ballots and Notices in Connection Therewith,
(IV) Scheduling Certain Dates With Respect Thereto, and (V) Granting Related Relief [Docket No. 1005].

         135.     “Stretto” means the trade name of Bankruptcy Management Solutions, Inc., and its subsidiaries.

        136.    “Subordinated Claim” means any Claims subordinated pursuant to sections 510(b) or 510(c) of the
Bankruptcy Code, including, without limitation, Section 510(b) Claims and Section 510(c) Claims.

         137.       “Third-Party Release” means the release given by each of the Releasing Parties to the Released
Parties as set forth in Article X.E of the Plan.

         138.     “U.S. Trustee” means the Office of the United States Trustee for the Southern District of Texas.

          139.      “Unexpired Lease” means a lease of nonresidential real property to which one or more of the Debtors
is a party that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

         140.     “Unimpaired” means a Class of Claims or Interests that is not “impaired” within the meaning of
section 1124 of the Bankruptcy Code.

            141.     “Waterfall Recovery” means the priority of distribution, which shall be allocated and paid to the
Holders of Allowed Claims or Interests, as applicable, until paid in full from time to time in the following priority (in
each case on a Pro Rata basis): (a) first, on account of Allowed Other Secured Claims solely to the extent of the value
of each Holder’s interests in the collateral securing such Allowed Other Secured Claims (including any Sale Proceeds
Recovery to which liens securing such Allowed Other Secured Claims attached pursuant to the Sale Orders);
(b) second, on account of Allowed Prepetition Revolving Credit Facility Secured Claims solely to the extent of any
Sale Proceeds Recovery allocated to the Prepetition Revolving Credit Facility Collateral; (c) third, on account of
Allowed Administrative Claims and Priority Tax Claims; (d) fourth, on account of Allowed Other Priority Claims;
(e) fifth, to fund the Wind Down Amount; (f) sixth, on account of any Allowed General Unsecured Claims and, subject
to Article III hereof, any Prepetition Revolving Credit Facility Deficiency Claims; (g) seventh, on account of Allowed
Section 510(c) Claims; (h) eighth, on account of postpetition interest on any Allowed General Unsecured Claims and
any Prepetition Revolving Credit Facility Deficiency Claims from the Petition Date through the date of payment of
such Claim at a rate sufficient to render Holders of Allowed General Unsecured Claims and Prepetition Revolving
Credit Facility Deficiency Claims Unimpaired; (i) ninth, to fund any deficiency in the Wind Down Budget; and (j)
tenth, on account of Allowed Section 510(b) Claims and Allowed Equity Interests. For the avoidance of doubt,
distributions of the Sale Proceeds Recovery to secured Holders of Allowed Claims or Interests shall be allocated by
such Holder’s collateral.

        142.     “Wells Collateral Asset Purchase Agreement” means the asset purchase agreement entered into by
and between the Debtors and Pennantia, L.L.C. pursuant to which the Wells Collateral Asset Sale is consummated.

         143.     “Wells Collateral Asset Purchaser” means Pennantia, L.L.C., as purchaser under the Wells
Collateral Asset Purchase Agreement

         144.     “Wells Collateral Asset Sale” means the sale of certain of the Debtors’ assets pursuant to the Wells
Collateral Asset Purchase Agreement.

         145.     “Wells Fargo” means Wells Fargo Bank, National Association.

        146.      “Wells Fargo Loan Agreement” means that certain loan agreement, dated as of October 30, 2013,
by and among Bouchard, as borrower, and Wells Fargo, as lender, as amended and supplemented by: (i) that certain
First Amendment to Loan Agreement, Note and Guaranty, dated as of February 4, 2015; (ii) that certain Second
Amendment and Waiver, dated as of May 15, 2015; (iii) that certain Second Amendment to Loan Agreement, Note
and Guaranty, dated as of October 30, 2018; (iv) that certain Third Amendment to Loan Agreement, dated as of April
29, 2019; and (v) that certain Fourth Amendment, Forbearance, Waiver and Joinder to Loan Agreement, dated as of
November 5, 2019.
                                                           12
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 17 of 60



         147.     “Wells Fargo Plan Contribution” means (i) the $15 million Cash contribution made by Wells Fargo
to the Debtors’ estates and (ii) the waiver, release, and discharge of any adequate protection or similar or like claim
Wells Fargo has against the Debtors.

          148.     “Wind Down” means the wind down of the Post-Effective Date Debtor following the Effective Date.

          149.     “Wind Down Amount” means the total funds needed to Wind Down as set forth in the Wind Down
Budget.

         150.    “Wind Down Budget” means the budget with respect to the Wind Down, which shall be acceptable
to the Committee prior to the Effective Date.

B.        Rules of Interpretation

          For purposes of the Plan, except as otherwise provided in this Plan: (1) in the appropriate context, each term,
whether stated in the singular or the plural, shall include both the singular and the plural, and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, feminine, and the neuter gender; (2) unless
otherwise specified, any reference in the Plan to an existing document, schedule, or exhibit, shall mean such document,
schedule, or exhibit, as it may have been or may be amended, modified, or supplemented; (3) unless otherwise
specified, all references in the Plan to “Articles” and “Sections” are references to Articles and Sections, respectively,
hereof or hereto; (4) the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than to any
particular portion of the Plan; (5) any effectuating provisions may be interpreted by the Debtors or the Post-Effective
Date Debtor in such a manner that is consistent with the overall purpose and intent of the Plan all without further
notice to or action, order, or approval of the Bankruptcy Court or any other Entity; (6) captions and headings to Articles
and Sections are inserted for convenience of reference only and are not intended to be a part of or to affect the
interpretation of the Plan; (7) unless otherwise specified in the Plan, the rules of construction set forth in section 102
of the Bankruptcy Code shall apply; (8) any term used in capitalized form in the Plan that is not otherwise defined but
that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to such term in the
Bankruptcy Code or the Bankruptcy Rules, as applicable; (9) references to docket numbers of documents Filed in the
Chapter 11 Cases are references to the docket numbers under the Bankruptcy Court’s CM/ECF system; (10) references
to “Proofs of Claim,” “Holders of Claims,” “Disputed Claims,” and the like shall include “Proofs of Interest,” “Holders
of Interests,” “Disputed Interests,” and the like as applicable; (11) references to “shareholders,” “directors,” and/or
“officers” shall also include “members” and/or “managers,” as applicable, as such terms are defined under the
applicable state limited liability company laws; (12) the terms “include” and “including,” and variations thereof, shall
not be deemed to be terms of limitation, and shall be deemed to be followed by the words “without limitation”; and
(13) except as otherwise provided in the Plan, any reference to the Effective Date shall mean the Effective Date or as
soon as reasonably practicable thereafter; (14) unless otherwise specified, any reference herein to a contract, lease,
instrument, release, indenture, or other agreement or document being in a particular form or on particular terms and
conditions means that the referenced document shall be substantially in that form or substantially on those terms and
conditions.

C.        Computation of Time

         Unless otherwise specifically stated in the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply in
computing any period of time prescribed or allowed in the Plan. If the date on which a transaction may occur pursuant
to the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next
Business Day.

D.        Governing Law

          Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and Bankruptcy
Rules) or unless otherwise specifically stated, the laws of the State of New York, without giving effect to the principles
of conflict of laws, shall govern the rights, obligations, construction, and implementation of the Plan, any agreements,
documents, instruments, or contracts executed or entered into in connection with the Plan (except as otherwise set
forth in those agreements, in which case the governing law of such agreement shall control); provided, however, that
corporate governance matters relating to the Debtors or the Post-Effective Date Debtor, as applicable, shall be
                                                           13
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 18 of 60



governed by the laws of the state of incorporation or formation of the relevant Debtor or the Post-Effective Date
Debtor, as applicable.

E.       Reference to Monetary Figures

        All references in the Plan to monetary figures refer to currency of the United States of America, unless
otherwise expressly provided herein.

F.       Reference to the Debtors or the Post-Effective Date Debtor

         Except as otherwise specifically provided in the Plan to the contrary, references in the Plan to the Debtors or
to the Post-Effective Date Debtor mean the Debtors and the Post-Effective Date Debtor, as applicable, to the extent
the context requires.

G.       Controlling Document

         In the event of an inconsistency between the Plan and the Disclosure Statement, the terms of the Plan shall
control in all respects. In the event of an inconsistency between the Plan and any document included in the Plan
Supplement, the terms of the relevant provision in the Plan Supplement document shall control (unless stated otherwise
in such Plan Supplement document or in the Confirmation Order). In the event of an inconsistency between the Plan
or the Plan Supplement and the Confirmation Order, the Confirmation Order shall control.

                                        ARTICLE II.
                   ADMINISTRATIVE CLAIMS, DIP CLAIMS, AND PRIORITY CLAIMS

         In accordance with section 1123(a)(1) of the Bankruptcy Code, DIP Claims, Administrative Claims,
Professional Fee Claims, and Priority Tax Claims have not been classified and thus are excluded from the Classes of
Claims set forth in Article III of the Plan.

A.       DIP Claims

         Upon the closing of the DIP Collateral Asset Sale, the Replacement DIP Lender’s credit bid of the DIP
Claims resulted in full and final satisfaction of all Allowed DIP Claims as of the closing of the DIP Collateral Asset
Sale, and the Debtors have no further obligation to the Replacement DIP Lenders or any other party with respect to
the DIP Claims.

B.       Administrative Claims

          Unless otherwise agreed to by the Holder of an Allowed Administrative Claim and the Debtors, or the
Post-Effective Date Debtor, or as otherwise set forth in an order of the Bankruptcy Court (including pursuant to the
procedures specified therein), as applicable, each Holder of an Allowed Administrative Claim (other than Holders of
Professional Fee Claims and Claims for fees and expenses pursuant to section 1930 of chapter 123 of title 28 of the
United States Code) will receive in full and final satisfaction of its Administrative Claim an amount of Cash equal to
the amount of such Allowed Administrative Claim in accordance with the following: (1) if an Administrative Claim
is Allowed as of the Effective Date, on or as soon as reasonably practicable after the Effective Date (or, if not then
due, when such Allowed Administrative Claim is due or as soon as reasonably practicable thereafter); (2) if such
Administrative Claim is not Allowed as of the Effective Date, no later than sixty days after the date on which an order
allowing such Administrative Claim becomes a Final Order, or as soon as reasonably practicable thereafter; (3) if such
Allowed Administrative Claim is based on liabilities incurred by the Debtors in the ordinary course of their business
after the Petition Date, in accordance with the terms and conditions of the particular transaction giving rise to such
Allowed Administrative Claim without any further action by the Holder of such Allowed Administrative Claim; or
(4) at such time and upon such terms as set forth in a Final Order of the Bankruptcy Court; provided, however, that
other than Holders of (a) Professional Fee Claims, (b) Administrative Claims Allowed by a Final Order of the
Bankruptcy Court on or before the Effective Date, (c) Administrative Claims that are not Disputed and arose in the
ordinary course of business and were paid, (d) Administrative Claims arising under section 503(b)(9) of the
Bankruptcy Code (which Claims are subject to the April 9, 2021 Claims Bar Date as established by the Bar Date
Order), or (e) Administrative Claims arising under chapter 123 of title 28 of the United States Code, each Holder of
                                                          14
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 19 of 60



any Administrative Claim shall have filed with the Bankruptcy Court and served on counsel to the Plan Administrator
a request for payment of Administrative Claim on or before the Administrative Claims Bar Date, and such Claim shall
have become an Allowed Claim.

      HOLDERS OF ADMINISTRATIVE CLAIMS THAT ARE REQUIRED TO, BUT DO NOT, FILE AND
SERVE A REQUEST FOR PAYMENT OF SUCH ADMINISTRATIVE CLAIMS BY THE ADMINISTRATIVE
CLAIMS BAR DATE SHALL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM ASSERTING
SUCH ADMINISTRATIVE CLAIMS AGAINST THE DEBTORS, THE POST-EFFECTIVE DATE DEBTOR, OR
THEIR RESPECTIVE PROPERTY AND ASSETS AND SUCH ADMINISTRATIVE CLAIMS SHALL BE
DEEMED DISALLOWED AND DISCHARGED AS OF THE EFFECTIVE DATE WITHOUT THE NEED FOR
ANY OBJECTION BY THE PLAN ADMINISTRATOR OR ANY OTHER PARTY.

C.       Professional Fee Claims

         1.       Professional Fee Escrow Account

         As soon as reasonably practicable after the Confirmation Date, and no later than one Business Day prior to
the Effective Date, the Debtors shall establish and fund the Professional Fee Escrow Account with Cash equal to the
Professional Fee Escrow Amount. The Professional Fee Escrow Account shall be maintained in trust solely for the
Professionals and for no other Entities until all Professional Fee Claims Allowed by the Bankruptcy Court have been
irrevocably paid in full to the Professionals pursuant to one or more Final Orders of the Bankruptcy Court. No liens,
claims, or interests shall encumber the Professional Fee Escrow Account or Cash held in the Professional Fee Escrow
Account in any way. Such funds shall not be considered property of the Estates, the Debtors, or the Post-Effective
Date Debtor.

          The amount of Professional Fee Claims owing to the Professionals shall be paid in Cash to such Professionals
from the funds held in the Professional Fee Escrow Account as soon as reasonably practicable after such Professional
Fee Claims are Allowed by an order of the Bankruptcy Court; provided that obligations with respect to Allowed
Professional Fee Claims shall not be limited nor be deemed limited to funds held in the Professional Fee Escrow
Account. When all Professional Fee Claims Allowed by the Bankruptcy Court have been irrevocably paid in full to
the Professionals pursuant to one or more Final Orders of the Bankruptcy Court, any remaining funds held in the
Professional Fee Escrow Account shall promptly be paid to the Post-Effective Date Debtor to be distributed to Holders
of Allowed Claims or Allowed Interests, as applicable, in accordance with the Waterfall Recovery, without any further
notice to or action, order, or approval of the Bankruptcy Court or any other Entity.

         2.       Final Fee Applications and Payment of Professional Fee Claims

         All final requests for payment of Professional Fee Claims for services rendered and reimbursement of
expenses incurred prior to the Confirmation Date must be Filed no later than forty-five days after the Effective Date.
The Bankruptcy Court shall determine the Allowed amounts of such Professional Fee Claims after notice and a hearing
in accordance with the procedures established by the Bankruptcy Code, Bankruptcy Rules, and prior Bankruptcy Court
orders. The amount of the Allowed Professional Fee Claims owing to the Professionals shall be paid in Cash to such
Professionals, including from funds held in the Professional Fee Escrow Account when such Professional Fee Claims
are Allowed by entry of an order of the Bankruptcy Court.

         3.       Professional Fee Escrow Amount

         The Professionals shall provide a reasonable and good-faith estimate of their fees and expenses incurred in
rendering services to the Debtors before and as of the Effective Date projected to be outstanding as of the Effective
Date, and shall deliver such estimate to the Debtors no later than five days before the anticipated Effective Date;
provided, however, that such estimate shall not be considered an admission or limitation with respect to the fees and
expenses of such Professional and such Professionals are not bound to any extent by the estimates. If a Professional
does not provide an estimate, the Debtors may estimate a reasonable amount of unbilled fees and expenses of such
Professional, taking into account any prior payments; provided, however, that such estimate shall not be binding or
considered an admission with respect to the fees and expenses of such Professional. The total aggregate amount so
estimated as of the Effective Date shall be utilized by the Debtors to determine the amount to be funded to the

                                                         15
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 20 of 60



Professional Fee Escrow Account, provided that the Post-Effective Date Debtor shall use Cash on hand to increase
the amount of the Professional Fee Escrow Account to the extent fee applications are Filed after the Effective Date in
excess of the amount held in the Professional Fee Escrow Account based on such estimates.

         4.        Post-Confirmation Date Fees and Expenses.

          From and after the Confirmation Date, the Debtors or the Post-Effective Date Debtor, as applicable, shall, in
the ordinary course of business and without any further notice to or action, order, or approval of the Bankruptcy Court,
pay in Cash the reasonable and documented legal, professional, or other fees and expenses related to implementation
of the Plan and Consummation incurred by the Debtors, the Post-Effective Date Debtor, or the Committee (with
respect to the Committee, solely for the period from the Confirmation Date through the Effective Date), as applicable.
Upon the Confirmation Date, any requirement that Professionals comply with sections 327 through 331 and 1103 of
the Bankruptcy Code in seeking retention or compensation for services rendered after such date shall terminate, and
the Debtors may employ and pay any Professional in the ordinary course of business without any further notice to or
action, order, or approval of the Bankruptcy Court.

D.       Substantial Contribution Compensation and Expenses

         Except as otherwise specifically provided in the Plan, any Entity that requests compensation or expense
reimbursement for making a substantial contribution in the Chapter 11 Cases pursuant to sections 503(b)(3),(4),
and (5) of the Bankruptcy Code must File an application and serve such application on counsel for the Debtors or the
Post-Effective Date Debtor, as applicable, and the Committee, and as required by the Bankruptcy Court, the
Bankruptcy Code, and the Bankruptcy Rules on or before three Business Days after the Confirmation Date.

E.       Priority Tax Claims

          Pursuant to section 1129(a)(9)(C) of the Bankruptcy Code, unless otherwise agreed by the Holder of an
Allowed Priority Tax Claim and the applicable Debtor or the Post-Effective Date Debtor, each Holder of an Allowed
Priority Tax Claim will receive, at the option of the applicable Debtor or the Post-Effective Date Debtor, in full
satisfaction of its Allowed Priority Tax Claim that is due and payable on or before the Effective Date, either (i) Cash
equal to the amount of such Allowed Priority Tax Claim on the Effective Date or (ii) such other treatment in
accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code. For the avoidance of doubt,
Holders of Allowed Priority Tax Claims will receive interest on such Allowed Priority Tax Claims after the Effective
Date in accordance with sections 511 and 1129(a)(9)(C) of the Bankruptcy Code.

F.       U.S. Trustee Statutory Fees

         The Debtors and the Post-Effective Date Debtor (or the Distribution Agent on behalf of the Post-Effective
Date Debtor), as applicable, will file monthly reports, with the exception of the final monthly report (for the month in
which the Effective Date occurs), in a form reasonably acceptable to the U.S. Trustee and will pay fees payable
pursuant to 28 U.S.C. § 1930(a), including fees and expenses payable to the U.S. Trustee, for each quarter (including
any fraction thereof) until the Debtor’s Chapter 11 Case is converted, dismissed, or closed, whichever occurs first.
Such monthly reports will include line items for the amount paid to each of the Post-Effective Date Debtor
Professionals.

                                       ARTICLE III.
              CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS

A.       Classification of Claims and Interests

          This Plan constitutes a separate Plan proposed by each Debtor. Except for the Claims addressed in Article II
of the Plan, all Claims and Interests are classified in the Classes set forth below in accordance with section 1122 of
the Bankruptcy Code. A Claim or an Interest is classified in a particular Class only to the extent that the Claim or
Interest qualifies within the description of that Class and is classified in other Classes to the extent that any portion of
the Claim or Interest qualifies within the description of such other Classes. A Claim or an Interest also is classified
in a particular Class for the purpose of receiving distributions under the Plan only to the extent that such Claim or

                                                            16
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 21 of 60



Interest is an Allowed Claim or Interest in that Class and has not been paid, released, or otherwise satisfied prior to
the Effective Date.

           The following chart represents the classification of Claims and Interests for each Debtor pursuant to the Plan:

     Class            Claim or Interest                      Status                           Voting Rights
                                                                                           Not Entitled to Vote
      1         Other Secured Claims                       Unimpaired
                                                                                          (Presumed to Accept)
                                                                                           Not Entitled to Vote
      2         Other Priority Claims                      Unimpaired
                                                                                          (Presumed to Accept)
                Prepetition Revolving Credit
      3                                                     Impaired                         Entitled to Vote
                Facility Secured Claims

      4A        General Unsecured Claims                    Impaired                         Entitled to Vote

                Prepetition Revolving Credit
      4B                                                    Impaired                         Entitled to Vote
                Facility Deficiency Claims
                                                                                          Not Entitled to Vote
      5         Intercompany Claims                   Impaired/Unimpaired           (Presumed to Accept/Deemed to
                                                                                                Reject)
                                                                                           Not Entitled to Vote
      6         Section 510(c) Claims                       Impaired
                                                                                           (Deemed to Reject)
                                                                                           Not Entitled to Vote
      7         Existing Equity Interests                   Impaired
                                                                                           (Deemed to Reject)
                                                                                          Not Entitled to Vote
      8         Intercompany Interests                Impaired/Unimpaired           (Presumed to Accept/Deemed to
                                                                                                Reject)
                                                                                           Not Entitled to Vote
      9         Section 510(b) Claims                       Impaired
                                                                                           (Deemed to Reject)

B.         Treatment of Classes of Claims and Interests

        Each Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive under the Plan the
treatment described below in full and final satisfaction, compromise, settlement, and release of, and in exchange for,
such Holder’s Allowed Claim or Allowed Interest.

           1.       Class 1 — Other Secured Claims

                    (a)      Classification: Class 1 consists of any Other Secured Claims.

                    (b)      Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim agrees
                             to less favorable treatment of its Allowed Claim, in full and final satisfaction, settlement,
                             release, and discharge of and in exchange for each Allowed Other Secured Claim, each
                             such Holder shall receive, at the option of the Plan Administrator, in consultation with the
                             Post-Effective Date Debtor, either:

                             (i)      payment in full in Cash;

                             (ii)     delivery of collateral securing any such Claim and payment of any interest
                                      required under section 506(b) of the Bankruptcy Code;

                                                            17
Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 22 of 60



               (iii)    Reinstatement of such Allowed Other Secured Claim; or

               (iv)     such other treatment rendering its Allowed Other Secured Claim Unimpaired in
                        accordance with section 1124 of the Bankruptcy Code.

       (c)     Voting: Class 1 is Unimpaired under the Plan. Holders of Allowed Other Secured Claims
               are conclusively presumed to have accepted the Plan under section 1126(f) of the
               Bankruptcy Code. Holders of Allowed Other Secured Claims are not entitled to vote to
               accept or reject the Plan.

 2.    Class 2 — Other Priority Claims

       (a)     Classification: Class 2 consists of any Other Priority Claims.

       (b)     Treatment: Except to the extent that a Holder of an Allowed Other Priority Claim agrees
               to less favorable treatment of its Allowed Claim, in full and final satisfaction, settlement,
               release, and discharge of and in exchange for each Allowed Other Priority Claim, each
               such Holder shall receive, at the option of the Plan Administrator in consultation with the
               Post-Effective Date Debtor, either:

               (i)      payment in full in Cash; or

               (ii)     such other treatment rendering its Allowed Other Priority Claim Unimpaired in
                        accordance with section 1124 of the Bankruptcy Code.

       (c)     Voting: Class 2 is Unimpaired under the Plan. Holders of Allowed Other Priority Claims
               are conclusively presumed to have accepted the Plan under section 1126(f) of the
               Bankruptcy Code. Holders of Allowed Other Priority Claims are not entitled to vote to
               accept or reject the Plan.

 3.    Class 3 — Prepetition Revolving Credit Facility Secured Claims

       (a)     Classification: Class 3 consists of any Prepetition Revolving Credit Facility Secured
               Claims against any applicable Debtor.

       (b)     Allowance: The Prepetition Revolving Credit Facility Secured Claims shall be deemed
               Allowed against the Prepetition Revolving Credit Facility Debtors in the aggregate
               principal amount of the sum of the principal amount outstanding under the Prepetition
               Revolving Credit Facility, including all accrued but unpaid interest, costs, fees, and
               expenses due and owing under the Prepetition Revolving Credit Facility, solely to the
               extent constituting a Secured Claim, and as reduced by the amount of debt obligations
               incurred or assumed by the Wells Collateral Asset Purchaser pursuant to Section 2.1(a) of
               the Wells Collateral Asset Purchase Agreement.

       (c)     Treatment: Except to the extent that a Holder of an Allowed Prepetition Revolving Credit
               Facility Secured Claim agrees to less favorable treatment of its Allowed Claim, in full and
               final satisfaction, settlement, release, and discharge of and in exchange for each Allowed
               Prepetition Revolving Credit Facility Secured Claim, each Holder of an Allowed
               Prepetition Revolving Credit Facility Secured Claim shall receive its Pro Rata share of (not
               to exceed the amount of such Holder’s Prepetition Revolving Credit Facility Secured
               Claim) the Sale Proceeds Recovery attributable to the Prepetition Revolving Credit Facility
               Collateral.

       (d)     Voting: Class 3 is Impaired under the Plan. Therefore, Holders of Allowed Prepetition
               Revolving Credit Facility Secured Claims are entitled to vote to accept or reject the Plan.


                                              18
Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 23 of 60



 4.    Class 4A — General Unsecured Claims

       (a)     Classification: Class 4A consists of any General Unsecured Claims.

       (b)     Treatment: Except to the extent that a Holder of an Allowed General Unsecured Claim
               agrees to less favorable treatment of its Allowed Claim, in full and final satisfaction,
               settlement, release, and discharge of, and in exchange for, each Allowed General
               Unsecured Claim, each such Holder shall receive its Pro Rata share of (not to exceed the
               amount of such Holder’s General Unsecured Claim, together with any postpetition interest
               thereon to the extent set forth in the Waterfall Recovery):

               (i)      the Sale Proceeds Recovery; and

               (ii)     all Cash of the Post-Effective Date Debtor, after taking into account the Wind-
                        Down Budget then in effect;

               provided that any recovery to Holders of Allowed General Unsecured Claims after the first
               $20 million of such recovery shall be shared Pro Rata between Holders of Allowed Claims
               in Class 4A and Class 4B as if such Claims comprised a single Class.

       (c)     Voting: Class 4A is Impaired under the Plan. Therefore, Holders of Allowed General
               Unsecured Claims are entitled to vote to accept or reject the Plan.

 5.    Class 4B — Prepetition Revolving Credit Facility Deficiency Claims

       (a)     Classification: Class 4B consists of any Prepetition Revolving Credit Facility Deficiency
               Claims.

       (b)     Allowance: Class 4B shall be Allowed in the amount of $39 million.

       (c)     Treatment: Except to the extent that a Holder of an Allowed Prepetition Revolving Credit
               Facility Deficiency Claim agrees to less favorable treatment of its Allowed Claim, in full
               and final satisfaction, settlement, release, and discharge of, and in exchange for, each
               Allowed Prepetition Revolving Credit Facility Deficiency Claim, each such Holder shall
               receive its Pro Rata share of (not to exceed the amount of such Holder’s Prepetition
               Revolving Credit Facility Deficiency Claim, together with any postpetition interest thereon
               to the extent set forth in the Waterfall Recovery):

               (i)      the Sale Proceeds Recovery; and

               (ii)     all Cash of the Post-Effective Date Debtor, after taking into account the Wind-
                        Down Budget then in effect;

               provided that Holders of Allowed Prepetition Revolving Credit Facility Deficiency Claims
               shall receive no recovery until Holders of Allowed General Unsecured Claims shall have
               received a total of $20 million (in the aggregate); provided, further, that any recovery
               thereafter shall be shared Pro Rata between Holders of Allowed Claims in Class 4A and
               Class 4B as if such Claims comprised a single Class.

       (d)     Voting: Class 4B is Impaired under the Plan. Therefore, Holders of Allowed Prepetition
               Revolving Credit Facility Deficiency Claims are entitled to vote to accept or reject the Plan.

 6.    Class 5 — Intercompany Claims

       (a)     Classification: Class 5 consists of any Intercompany Claims.


                                              19
      Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 24 of 60



                 (b)      Treatment: Each Allowed Intercompany Claim shall, at the option of the applicable
                          Debtors (or Post-Effective Date Debtor, as applicable), either on or after the Effective Date,
                          be:

                          (i)      Reinstated;

                          (ii)     converted to equity; or

                          (iii)    otherwise extinguished, compromised, canceled and released, or settled, in each
                                   case in accordance with the Restructuring Transactions Memorandum.

                 (c)      Voting: Holders of Allowed Intercompany Claims are conclusively presumed to have
                          accepted the Plan pursuant to section 1126(f) or deemed to have rejected the Plan pursuant
                          to section 1126(g) of the Bankruptcy Code. Therefore, Holders of Allowed Intercompany
                          Claims are not entitled to vote to accept or reject the Plan.

        7.       Class 6 — Section 510(c) Claims2

                 (a)      Classification: Class 6 consists of any Section 510(c) Claims.

                 (b)      Treatment: Except to the extent that a Holder of an Allowed Section 510(c) Claim agrees
                          to less favorable treatment of its Allowed Claim, in full and final satisfaction, settlement,
                          release, and discharge of, and in exchange for, each Allowed Section 510(c) Claim, each
                          such Holder shall receive its Pro Rata share of (not to exceed the amount of such Holder’s
                          Allowed Section 510(c) Claim) the Sale Proceeds Recovery. Under the Sale Transactions,
                          the Sale Proceeds Recovery to which Holders of Allowed Section 510(c) Claims would be
                          entitled is $0.

                 (c)      Voting: Class 6 is Impaired under the Plan. Holders of Allowed Section 510(c) Claims
                          are deemed to have rejected the Plan under section 1126(g) of the Bankruptcy Code.

        8.       Class 7 — Existing Equity Interests

                 (a)      Classification: Class 7 consists of all Existing Equity Interests.

                 (b)      Treatment: Except to the extent that a Holder of an Allowed Existing Equity Interest agrees
                          to less favorable treatment of its Allowed Interest, in full and final satisfaction, settlement,
                          release, and discharge of, and in exchange for, each Allowed Existing Equity Interest, each
                          Holder of an Allowed Existing Equity Interest shall receive its Pro Rata share of the Sale
                          Proceeds Recovery. Under the Sale Transactions, the Sale Proceeds Recovery to which
                          Holders of Allowed Existing Equity Interests would be entitled is $0.

                 (c)      Voting: Class 7 is Impaired under the Plan. Holders of Allowed Existing Equity Interests
                          are deemed to have rejected the Plan under section 1126(g) of the Bankruptcy Code.

        9.       Class 8 — Intercompany Interests

                 (a)      Classification: Class 8 consists of all Intercompany Interests.

                 (b)      Treatment: Holders of Intercompany Interests shall, at the option of the applicable Debtors
                          (or Post-Effective Date Debtor, as applicable), either on or after the Effective Date, be:


2
    In the event the Bankruptcy Court or other court of competent jurisdiction grants the recharacterization of any or
    all of the Bouchard Family Loan Claims pursuant to the Bouchard Family Loan Claims Objections, any
    recharacterized Bouchard Family Loan Claims would be classified as Existing Equity Interests.

                                                          20
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 25 of 60



                           (i)       Reinstated; or

                           (ii)      merged or contributed, or canceled and released, at the option of the Debtors, in
                                     each case, in accordance with the Restructuring Transactions Memorandum.

                  (c)      Voting: Holders of Allowed Intercompany Interests are conclusively presumed to have
                           accepted the Plan pursuant to section 1126(f) or deemed to have rejected the Plan pursuant
                           to section 1126(g) of the Bankruptcy Code. Therefore, Holders of Allowed Intercompany
                           Interests are not entitled to vote to accept or reject the Plan.

         10.      Class 9 — Section 510(b) Claims

                  (a)      Classification: Class 9 consists of all Section 510(b) Claims.

                  (b)      Treatment: Except to the extent that a Holder of an Allowed Section 510(b) Claim agrees
                           to less favorable treatment of its Allowed Claim, in full and final satisfaction, settlement,
                           release, and discharge of, and in exchange for, each Allowed Section 510(b) Claim, each
                           Holder of an Allowed Section 510(b) Claim shall receive its Pro Rata share of the Sale
                           Proceeds Recovery. Under the Sale Transactions, the Sale Proceeds Recovery to which
                           Holders of Allowed Section 510(b) Claims would be entitled is $0.

                  (c)      Voting: Class 9 is Impaired under the Plan. Holders of Allowed Section 510(b) Claims
                           are deemed to have rejected the Plan under section 1126(g) of the Bankruptcy Code.

C.       Special Provision Governing Unimpaired Claims

         Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the
Post-Effective Date Debtor’s rights regarding any Unimpaired Claim, including all rights regarding legal and equitable
defenses to or setoffs or recoupments against any such Unimpaired Claim.

D.       Elimination of Vacant Classes

        Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Combined Hearing shall be
deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

E.       Separate Classification of Other Secured Claims

          Each Other Secured Claim, to the extent secured by a Lien on collateral different from the collateral securing
another Other Secured Claim, shall be treated as being in a separate sub-Class for the purposes of receiving
distributions under this Plan.

F.       Voting Classes; Presumed Acceptance by Non-Voting Classes

         If a Class contains Claims eligible to vote and no Holders of Claims eligible to vote in such Class vote to
accept or reject the Plan, the Debtors shall request the Bankruptcy Court to deem the Plan accepted by the Holders of
such Claims in such Class.

G.       Subordinated Claims

          The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and the respective
distributions and treatments under the Plan take into account and conform to the relative priority and rights of the
Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination rights relating
thereto, whether arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code,
section 510(c) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Post-

                                                           21
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 26 of 60



Effective Date Debtor reserves the right to re-classify any Allowed Claim or Allowed Interest in accordance with any
contractual, legal, or equitable subordination relating thereto.

H.       Intercompany Interests

         To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not being
received by Holders of such Intercompany Interests on account of their Intercompany Interests, but for the purposes
of administrative convenience, and in exchange for the Debtors’ and Post-Effective Date Debtor’s agreement under
the Plan to use certain funds and assets as set forth in the Plan to make certain distributions and satisfy certain
obligations of certain other Debtors and the Post-Effective Date Debtor to the Holders of certain Allowed Claims. For
the avoidance of doubt, any Interest in non-Debtor subsidiaries owned by a Debtor shall continue to be owned by the
applicable Post-Effective Date Debtor unless any such Interest is transferred in connection with the Plan Transactions.

I.       Controversy Concerning Impairment

        If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests, are Impaired,
the Bankruptcy Court shall, after notice and a hearing, determine such controversy on or before the Confirmation
Date.

J.       Confirmation Pursuant to Sections 1129(a)(1) and 1129(b) of the Bankruptcy Code

         Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
of the Plan by one or more of the Classes entitled to vote pursuant to Article III.B of the Plan. Section 1129(b) of the
Bankruptcy Code shall be deemed satisfied with respect to any rejecting Class of Claims or Interests upon the entry
of the Confirmation Order. The Debtors reserve the right to alter, amend, or modify the Plan, or any document in the
Plan Supplement in accordance with Article XIII hereof to the extent, if any, that Confirmation pursuant to
section 1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment applicable to a
Class of Claims to render such Class of Claims Unimpaired to the extent permitted by the Bankruptcy Code and the
Bankruptcy Rules, or to withdraw the Plan as to such Debtor, in accordance with the provisions of the Plan.

                                            ARTICLE IV.
                               MEANS FOR IMPLEMENTATION OF THE PLAN

A.       General Settlement of Claims and Interests

         Unless otherwise set forth in the Plan, pursuant to section 1123 of the Bankruptcy Code and Bankruptcy
Rule 9019, and in consideration for the classification, distributions, releases, and other benefits provided under the
Plan, upon the Effective Date, the provisions of the Plan shall constitute a good-faith compromise and settlement of
all Claims and Interests and controversies resolved pursuant to the Plan. The Plan shall be deemed a motion to approve
the good faith compromise and settlement of all such Claims, Interests, and controversies pursuant to Bankruptcy Rule
9019, and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of such compromise
and settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by the
Bankruptcy Court that such settlement and compromise is fair, equitable, reasonable and in the best interests of the
Debtors and their Estates. Subject to Article VI hereof, all distributions made to Holders of Allowed Claims and
Allowed Interests (as applicable) in any Class are intended to be and shall be final.

B.       Plan Transactions

         On and after the Confirmation Date, the Debtors or Post-Effective Date Debtor, as applicable, shall take all
actions reasonably necessary or appropriate to effect any transaction described in, approved by, contemplated by, or
necessary to effectuate the Plan that are consistent with and pursuant to the terms and conditions of the Plan, which
transactions may include, as applicable: (a) the execution and delivery of appropriate agreements or other documents
of merger, amalgamation, consolidation, restructuring, reorganization, conversion, disposition, transfer, arrangement,
continuance, dissolution, sale, purchase, or liquidation containing terms that are consistent with the terms of the Plan
and that satisfy the applicable requirements of applicable law and any other terms to which the applicable Entities
may agree; (b) the execution and delivery of appropriate instruments of transfer, assignment, assumption, or delegation
of any asset, property, right, liability, debt, or obligation on terms consistent with the terms of the Plan and having
                                                           22
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 27 of 60



other terms to which the applicable parties agree; (c) the filing of appropriate certificates or articles of incorporation,
reincorporation, formation, merger, consolidation, conversion, amalgamation, arrangement, continuance, or
dissolution or other certificates or documentation for other transactions as described in clause (a), pursuant to
applicable state law; (d) to the extent not already consummated, the consummation of the Sale Transactions (including
all actions to be taken, undertakings to be made, and obligations to be incurred and fees and expenses to be paid by
the Debtors and/or the Post-Effective Date Debtor, as applicable); and (e) all other actions that the applicable Entities
determine to be necessary or appropriate, including making filings or recordings that may be required by applicable
law in connection with the Plan Transactions. In the event a Restructuring Transactions Memorandum is included in
the Plan Supplement, the Restructuring Transactions Memorandum shall control over any inconsistent document other
than the Asset Purchase Agreements with respect to the Plan Transactions set forth in the Restructuring Transactions
Memorandum.

C.       Sources of Consideration for Plan Distributions

         The Debtors shall fund distributions under the Plan, as applicable, with: (1) the Debtors’ Cash on hand;
(2) the Sale Proceeds; (3) proceeds of Causes of Action; and (4) the Wells Fargo Plan Contribution.

         Each distribution and issuance referred to in Article VI of the Plan shall be governed by the terms and
conditions set forth in the Plan applicable to such distribution or issuance and by the terms and conditions of the
instruments or other documents evidencing or relating to such distribution or issuance, which terms and conditions
shall bind each Entity receiving such distribution or issuance.

D.       Vesting of Assets in the Post-Effective Date Debtor

          Except as otherwise provided in the Plan, the Plan Supplement, or in any agreement, instrument, or other
document incorporated in the Plan, on the Effective Date, the Post-Effective Date Debtor Assets shall vest in the
Post-Effective Date Debtor for the primary purpose of liquidating the Post-Effective Date Debtor Assets and winding
down the Debtors’ Estates, with no objective to continue or engage in the conduct of a trade or business, on the
condition that the Post-Effective Date Debtor comply with the terms of the Plan, including the making of all payments
and distributions to creditors provided for in the Plan. If the Post-Effective Date Debtor defaults in performing under
the provisions of this Plan and the Chapter 11 Cases are converted to Chapter 7 Cases, all property vested in the
Post-Effective Date Debtor and all subsequently acquired property owned as of or after the conversion date shall revest
and constitute property of the bankruptcy Estates in the Chapter 7 Cases. The Post-Effective Date Debtor will, in an
expeditious but orderly manner, liquidate and convert to Cash the Post-Effective Date Debtor Assets, make timely
distributions pursuant to the Plan and Confirmation Order, and not unduly prolong its duration. Such assets shall be
held free and clear of all Liens, Claims, and interests of Holders of Claims and Interests, except as otherwise provided
in the Plan. The Post-Effective Date Debtor shall be deemed to be fully bound by the terms of the Plan and the
Confirmation Order.

E.       The Post-Effective Date Debtor

          After the Effective Date, the Post-Effective Date Debtor shall continue in existence solely for the purposes
of (l) winding down the Debtors’ businesses and affairs as expeditiously as reasonably possible and liquidating any
assets held by the Post-Effective Date Debtor, if any, (2) resolving any Disputed Claims, (3) paying Allowed Claims,
(4) filing appropriate tax returns and paying appropriate taxes, (5) reconciling and satisfying all Claims against the
Debtors’ Estates, (6) distributing the Post-Effective Date Debtor Assets to Holders of Allowed Claims in accordance
with Article III of the Plan, (7) pursuing, settling, and litigating all Claims and Causes of Action, and (8) administering
the Plan in an efficacious manner in accordance with the Wind Down Budget. The Post-Effective Date Debtor shall
be deemed to be substituted as the party-in-lieu of the Debtors in all matters, including (x) motions, contested matters,
and adversary proceedings pending in the Bankruptcy Court and (y) all matters pending in any courts, tribunals,
forums, or administrative proceedings outside of the Bankruptcy Court, in each case without the need or requirement
for the Plan Administrator to file motions or substitutions of parties or counsel in each such matter.

F.       Post-Effective Date Debtor Professionals

         On the Effective Date, the Post-Effective Date Debtor shall retain the following Post-Effective Date Debtor
Professionals to carry out the following duties: (a) Kirkland & Ellis LLP or Jackson Walker LLP to pursue and litigate,
                                                            23
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 28 of 60



as the case may be, the Bouchard Family Loan Claims; (b) Ropes & Gray LLP and Jackson Walker LLP to administer
the orderly Wind Down of the Debtors’ Estates, to carry out the reconciliation of Claims, and to pursue and litigate,
as the case may be, any Causes of Action; and (c) a law firm selected by the Plan Administrator to investigate, pursue,
and litigate, as the case may be and solely on a contingency fee basis, any affirmative claims against any of the
Bouchard Interested Parties or any of the Debtors’ other former officers or directors prior to or as of the Petition Date.
The Post-Effective Date Debtor Professionals shall not duplicate efforts, and the fees and expenses of the
Post-Effective Date Debtor Professionals shall at all times be subject to the Post-Effective Date Debtor Professional
Fee Cap.

G.       Plan Administrator

          The Plan Administrator shall be appointed and act for the Post-Effective Date Debtor in the same fiduciary
capacity as applicable to a board of managers, directors, and officers, subject to the provisions hereof (and all
certificates of formation, membership agreements, and related documents are deemed amended by the Plan to permit
and authorize the same). On the Effective Date, the authority, power, and incumbency of the persons acting as
managers, directors, or officers of the Debtors shall be deemed to have resigned, solely in their capacities as such, and
the Plan Administrator shall be appointed as the sole manager, sole director, and sole officer of the Post-Effective
Date Debtor, and shall succeed to the powers of the Post-Effective Date Debtor’s managers, directors, and officers.
From and after the Effective Date, the Plan Administrator shall be the sole representative of, and shall act for, the
Post-Effective Date Debtor. The foregoing shall not limit the authority of the Post-Effective Date Debtor or the Plan
Administrator, as applicable, to continue the employment of any former manager or officer, including pursuant to any
transition services agreement entered into by and between the Post-Effective Date Debtor and the Purchasers in
accordance with the Sale Orders.

H.       Corporate Action

          On or before the Effective Date, as applicable, all actions contemplated under the Plan or the Plan Supplement
shall be deemed authorized and approved in all respects, including, as applicable: (1) appointment of the Plan
Administrator; (2) implementation of the Plan Transactions; (3) funding of all applicable escrows and accounts; and
(4) all other actions contemplated under the Plan (whether to occur before, on, or after the Effective Date). All matters
provided for in the Plan involving the corporate structure of the Debtors or the Post-Effective Date Debtor, as
applicable, and any corporate action required by the Debtors or the Post-Effective Date Debtor in connection with the
Plan shall be deemed to have occurred and shall be in effect, without any requirement of further action by the security
holders, directors, managers, or officers of the Debtors or the Post-Effective Date Debtor, as applicable.

          Before, on, or after the Effective Date, the appropriate officers of the Debtors or the Post-Effective Date
Debtor, as applicable, shall be authorized to issue, execute, and deliver the agreements, documents, securities, and
instruments contemplated under the Plan (or necessary or desirable to effect the transactions contemplated under the
Plan) in the name of and on behalf of the Post-Effective Date Debtor, including any and all other agreements,
documents, securities, and instruments relating to the foregoing. The authorizations and approvals contemplated by
this Article IV.H shall be effective notwithstanding any requirements under non-bankruptcy law.

I.       Exemption from Registration Requirements

          The availability of the exemption under section 1145 of the Bankruptcy Code or any other applicable
securities laws shall not be a condition to the occurrence of the Effective Date. Notwithstanding anything to the
contrary in the Plan, no Entity may require a legal opinion regarding the validity of any transaction contemplated by
the Plan.

J.       Dissolution of the Post-Effective Date Debtor

          Upon a certification to be Filed with the Bankruptcy Court by the Post-Effective Date Debtor or Plan
Administrator, as applicable, of all distributions having been made and completion of all its duties under the Plan and
entry of a Final Decree closing the last of the Chapter 11 Cases, the Post-Effective Date Debtor shall be deemed to be
dissolved without any further action by the Post-Effective Date Debtor, including the Filing of any documents with
the secretary of state for the state in which the Post-Effective Date Debtor is formed or any other jurisdiction. The

                                                           24
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 29 of 60



Plan Administrator, however, shall have authority to take all necessary actions to dissolve the Post-Effective Date
Debtor in and withdraw the Post-Effective Date Debtor from applicable states.

K.       Cancellation of Notes, Instruments, Certificates, and Other Documents

           On the Effective Date, except to the extent otherwise provided in the Plan, all notes, instruments, certificates,
shares, and other documents evidencing Claims or Interests shall be cancelled, and the obligations of the Debtors or
the Post-Effective Date Debtor thereunder or in any way related thereto shall be discharged and deemed satisfied in
full, and the Agents shall be released from all duties and obligations thereunder; provided, however, that
notwithstanding Confirmation or the occurrence of the Effective Date, any credit document or agreement that governs
the rights of the Holder of a Claim or Interest shall continue in effect solely for purposes of (1) allowing Holders of
Allowed Claims to receive distributions under the Plan, (2) allowing and preserving the rights of the Agents to make
distributions pursuant to the Plan, (3) preserving the Agents’ rights to compensation and indemnification as against
any money or property distributable to the Holders of Prepetition Revolving Credit Facility Claims and DIP Claims,
including permitting the Agents to maintain, enforce, and exercise their charging liens, if any, against such
distributions, (4) preserving all rights, including rights of enforcement, of the Agents against any Person other than a
Released Party (including the Debtors), including with respect to indemnification or contribution from the Holders of
Prepetition Revolving Credit Facility Claims and DIP Claims, pursuant and subject to the terms of the Wells Fargo
Loan Agreement and the Replacement DIP Credit Agreement as in effect on the Effective Date, as applicable,
(5) permitting the Agents to enforce any obligation (if any) owed to the Agents under the Plan, (6) permitting the
Agents to appear in the Chapter 11 Cases or in any proceeding in the Bankruptcy Court or any other court, and
(7) permitting the Agents to perform any functions that are necessary to effectuate the foregoing; provided, further,
however, that (a) the preceding proviso shall not affect the discharge, satisfaction, and release, as the case may be, of
Claims or Interests pursuant to the Bankruptcy Code, the Confirmation Order, or the Plan, or result in any expense or
liability to the Debtors or the Post-Effective Date Debtor, as applicable, except as expressly provided for in the Plan
and (b) except as otherwise provided in the Plan, the terms and provisions of the Plan shall not modify any existing
contract or agreement that would in any way be inconsistent with distributions under the Plan. The Agents shall be
discharged and shall have no further obligation or liability except as provided in the Plan and Confirmation Order,
and after the performance by the Agents and their representatives and professionals of any obligations and duties
required under or related to the Plan or Confirmation Order, the Agents shall be relieved of and released from any
obligations and duties arising thereunder.

L.       Effectuating Documents; Further Transactions

         On and after the Effective Date, the Post-Effective Date Debtor and the Plan Administrator, as applicable,
are authorized to and may issue, execute, deliver, file, or record such contracts, Securities, instruments, releases, and
other agreements or documents and take such actions as may be necessary or appropriate to effectuate, implement,
and further evidence the terms and conditions of the Plan without the need for any approvals, authorizations, or
consents except for those expressly required under the Plan.

M.       Exemptions from Certain Taxes and Fees

         To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers (whether from a
Debtor to the Post-Effective Date Debtor or to any other Person) of property under the Plan or pursuant to: (a) the
issuance, distribution, transfer, or exchange of any debt, equity security, or other interest in the Debtors and the
Post-Effective Date Debtor; (b) the Plan Transactions (including dispositions following the Effective Date that are
contemplated by the Plan); (c) the Sale Transactions; (d) the creation, modification, consolidation, termination,
refinancing, and/or recording of any mortgage, deed of trust, or other security interest, or the securing of additional
indebtedness by such or other means; (e) the making, assignment, or recording of any lease or sublease; or (f) the
making, delivery, or recording of any deed or other instrument of transfer under, in furtherance of, or in connection
with, the Plan, including any deeds, bills of sale, assignments, or other instrument of transfer executed in connection
with any transaction arising out of, contemplated by, or in any way related to the Plan, shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax,
mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or recording fee, or other
similar tax or governmental assessment, and upon entry of the Confirmation Order, the appropriate state or local
governmental officials or agents shall forego the collection of any such tax or governmental assessment and accept

                                                            25
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 30 of 60



for filing and recordation any of the foregoing instruments or other documents without the payment of any such tax,
recordation fee, or governmental assessment. All filing or recording officers (or any other Person with authority over
any of the foregoing), wherever located and by whomever appointed, shall comply with the requirements of section
1146(a) of the Bankruptcy Code, shall forego the collection of any such tax or governmental assessment, and shall
accept for filing and recordation any of the foregoing instruments or other documents without the payment of any such
tax or governmental assessment.

N.       Issuance of Non-Voting Securities

        From and after the Effective Date, the Post-Effective Date Debtor will comply with section 1123(a)(6) of
the Bankruptcy Code so long as it is applicable.

O.       Preservation of Causes of Action

         In accordance with section 1123(b) of the Bankruptcy Code, the Post-Effective Date Debtor shall retain and
may enforce all rights to commence and pursue any and all Causes of Action, whether arising before or after the
Petition Date, including any actions specifically enumerated in the Plan Supplement, and the Post-Effective Date
Debtor’s rights to commence, prosecute, or settle such Causes of Action shall be preserved notwithstanding the
occurrence of the Effective Date, other than the Causes of Action released by the Debtors pursuant to the releases and
exculpations contained in the Plan, including in Article X of the Plan, which shall be deemed released and waived by
the Debtors and Post-Effective Date Debtor as of the Effective Date.

          The Post-Effective Date Debtor may pursue such Causes of Action, as appropriate, in accordance with the
best interests of the Post-Effective Date Debtor. No Entity may rely on the absence of a specific reference in the
Plan, the Disclosure Statement, or the Plan Supplement to any Cause of Action against it as any indication that
the Debtors or the Post-Effective Date Debtor, as applicable, will not pursue any and all available Causes of
Action against it. The Debtors or the Post-Effective Date Debtor, as applicable, expressly reserve all rights to
prosecute any and all Causes of Action against any Entity. Unless otherwise agreed upon in writing by the
parties to the applicable Cause of Action, all objections to the schedule(s) of Retained Causes of Action must
be Filed with the Bankruptcy Court on or before thirty days after the Effective Date. Any such objection that
is not timely Filed shall be disallowed and forever barred, estopped, and enjoined from assertion against the
Post-Effective Date Debtor, without the need for any objection or responsive pleading by the Post-Effective
Date Debtor or any other party in interest or any further notice to or action, order, or approval of the
Bankruptcy Court. The Post-Effective Date Debtor, with respect to other Causes of Action, may settle any such
objection without any further notice to or action, order, or approval of the Bankruptcy Court. If there is any dispute
regarding the inclusion of any Cause of Action on the schedule(s) of Retained Causes of Action that remains
unresolved by the Debtors or the Post-Effective Date Debtor, as applicable, and the objecting party for thirty days,
such objection shall be resolved by the Bankruptcy Court. Unless any Cause of Action against an Entity is expressly
waived, relinquished, exculpated, released, compromised, or settled in the Plan or a Final Order of the Bankruptcy
Court, the Post-Effective Date Debtor expressly reserves all such Causes of Action, for later adjudication, and,
therefore no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or
as a consequence of Confirmation or Consummation.

           In accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action preserved pursuant to
the first paragraph of this Article IV.O that a Debtor may hold against any Entity shall vest in the Post-Effective Date
Debtor. The Post-Effective Date Debtor, through its authorized agents or representatives, shall retain and may
exclusively enforce any and all such Causes of Action. The Post-Effective Date Debtor shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release,
withdraw, or litigate to judgment any Causes of Action, or to decline to do any of the foregoing, without the consent
or approval of any third party or any further notice to or action, order, or approval of the Bankruptcy Court.




                                                           26
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 31 of 60



                                      ARTICLE V.
                 TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.       Assumption of Executory Contracts and Unexpired Leases

         On the Effective Date, except as otherwise provided herein, any Executory Contract or Unexpired Lease not
previously assumed, assumed and assigned, or rejected shall be deemed automatically rejected, pursuant to sections
365 and 1123 of the Bankruptcy Code, unless such Executory Contract or Unexpired Lease: (1) is identified on the
Assumed Executory Contracts and Unexpired Leases Schedule; (2) is the subject of a motion to assume (or assume
and assign) such Executory Contract that is pending on the Confirmation Date; (3) is a contract, instrument, release,
indenture, or other agreement or document entered into in connection with the Plan; (4) is a directors and officers
insurance policy; (5) is the Wells Collateral Asset Purchase Agreement or the DIP Collateral Asset Purchase
Agreement; or (6) is to be assumed by the Debtors and assigned to the Purchasers in connection with the Sale
Transactions and pursuant to the respective Asset Purchase Agreements.

          The assumption of Executory Contracts and Unexpired Leases hereunder may include the assignment of
certain of such contracts or leases to Affiliates. Entry of the Confirmation Order by the Bankruptcy Court shall
constitute a court order approving the above-described assumptions and assignments, all pursuant to sections 365(a)
and 1123 of the Bankruptcy Code and effective on the occurrence of the Effective Date. Any motions to assume
Executory Contracts or Unexpired Leases pending on the Effective Date shall be subject to approval by the Bankruptcy
Court on or after the Effective Date by a Final Order. Each Executory Contract and Unexpired Lease assumed pursuant
to this Article V.A or pursuant to any order of the Bankruptcy Court, which has not been assigned to a third party
before the Confirmation Date, shall revest in and be fully enforceable by the Post-Effective Date Debtor in accordance
with its terms, except as such terms are modified by the Plan or any order of the Bankruptcy Court authorizing and
providing for its assumption or rejection under applicable federal law. Notwithstanding anything to the contrary in
the Plan, the Debtors or the Post-Effective Date Debtor, as applicable, reserve the right to alter, amend, modify, or
supplement the Assumed Executory Contracts and Unexpired Leases Schedule and the Rejected Executory Contract
and Unexpired Lease List at any time through and including forty-five days after the Effective Date.

         Except as otherwise provided herein or agreed to by the Debtors and the applicable counterparty, each
assumed Executory Contract or Unexpired Lease shall include all modifications, amendments, supplements,
restatements, or other agreements related thereto, and all rights related thereto, if any, including all easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and any other interests. To the maximum extent
permitted by law, to the extent that any provision in any Executory Contract or Unexpired Lease assumed or assumed
and assigned pursuant to the Plan restricts or prevents, or purports to restrict or prevent, or is breached or deemed
breached by, the assumption or assumption and assignment of such Executory Contract or Unexpired Lease (including
any “change of control” or similar provision), then such provision shall be deemed modified such that the transactions
contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate such Executory Contract or
Unexpired Lease or to exercise any other default-related rights with respect thereto.

B.       Claims Based on Rejection of Executory Contracts or Unexpired Leases

         Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with respect to
Rejection Damages Claims arising from the rejection of Executory Contracts or Unexpired Leases pursuant to the
Plan or the Confirmation Order, if any, must be Filed with the Bankruptcy Court and served on the Post-Effective
Date Debtor and the Plan Administrator no later than thirty days after the effective date of such rejection.

         Any Claims arising from the rejection of an Executory Contract or Unexpired Lease not Filed with the
Bankruptcy Court within such time will be automatically disallowed, forever barred from assertion, and shall
not be enforceable against the Debtors or the Post-Effective Date Debtor, the Estates, or their property, without
the need for any objection by the Debtors or Post-Effective Date Debtor, or further notice to, action, order, or
approval of the Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of such
Executory Contract or Unexpired Lease shall be deemed fully satisfied, released, and discharged, and be
subject to the permanent injunction set forth in Article X.G of the Plan, notwithstanding anything in a Proof
of Claim to the contrary.


                                                             27
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 32 of 60



          All Allowed Claims arising from the rejection by any Debtor of any Executory Contract or Unexpired Lease
pursuant to section 365 of the Bankruptcy Code shall be treated as a General Unsecured Claim pursuant to Article
III.B of the Plan and may be objected to in accordance with the provisions of Article VIII of the Plan and the applicable
provisions of the Bankruptcy Code and Bankruptcy Rules.

C.       Cure of Defaults and Objections to Cure and Assumption

         Any monetary defaults under each Executory Contract or Unexpired Lease allowed under the Plan, if any, (it
being understood that the assumption and assignment of the Executory Contracts or Unexpired Leases pursuant to the
Asset Purchase Agreements, if any, shall be authorized and governed by the Sale Orders, and, in the event of any
inconsistency between this Plan and Sale Orders concerning the assumption and assignment of such Executory
Contracts or Unexpired Leases, the terms of the Sale Orders shall govern and control) shall be satisfied, pursuant to
section 365(b)(1) of the Bankruptcy Code, by payment of the default amount in Cash on the Effective Date, or as soon
as reasonably practicable thereafter, subject to the limitation described below, or on such other terms as the parties to
such Executory Contracts or Unexpired Leases may otherwise agree. In the event of a dispute regarding (1) the
amount of any payments to cure such a default, (2) the ability of the Post-Effective Date Debtor or any assignee to
provide “adequate assurance of future performance” (within the meaning of section 365 of the Bankruptcy Code)
under the Executory Contract or Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption, the
cure payments required by section 365(b)(1) of the Bankruptcy Code shall be made following the entry of a Final
Order resolving the dispute and approving the assumption or as may be agreed upon by the Debtors or the
Post-Effective Date Debtor, as applicable, and the contract counterparty to the Executory Contract or Unexpired Lease.
For the avoidance of doubt, nothing herein shall affect any Executory Contract or Unexpired Lease that is assumed
pursuant to the procedures in the Bidding Procedures Order.

         Unless otherwise agreed upon in writing by the parties to the applicable Executory Contract or Unexpired
Lease, all requests for cure payments that differ from the amounts paid or proposed to be paid by the Debtors or the
Post-Effective Date Debtor to a counterparty must be Filed, served, and actually received by the Debtors on or before
the day that is thirty days after the Effective Date or other applicable Final Order of the Bankruptcy Court. Any such
request that is not timely filed shall be disallowed and forever barred, estopped, and enjoined from assertion, and shall
not be enforceable against the Post-Effective Date Debtor, without the need for any objection by the Post-Effective
Date Debtor or any other party in interest or any further notice to or action, order, or approval of the Court. Any cure
shall be deemed fully satisfied, released, and discharged upon payment by the Debtors or the Post-Effective Date
Debtor of the cure amount; provided that nothing herein shall prevent the Post-Effective Date Debtor from paying any
cure despite the failure of the relevant counterparty to File such request for payment of such cure. The Post-Effective
Date Debtor also may settle any cure without any further notice to or action, order, or approval of the Court. In
addition, any objection to the assumption of an Executory Contract or Unexpired Lease under the Plan, must be Filed
with the Court on or before thirty days after the Effective Date. Any such objection will be scheduled to be heard by
the Court at the Debtors’ or Post-Effective Date Debtor’s, as applicable, first scheduled omnibus hearing for which
such objection is timely filed. Any counterparty to an Executory Contract or Unexpired Lease that fails to timely
object to the proposed assumption of any Executory Contract or Unexpired Lease will be deemed to have consented
to such assumption.

         For the avoidance of doubt, the Debtors or the Post-Effective Date Debtor, as applicable, may, add any
Executory Contract or Unexpired Lease proposed to be assumed to the Rejected Executory Contracts and Unexpired
Lease List in accordance with the time limits provided by the Plan for any reason, including if the Bankruptcy Court
determines that the Allowed Cure Claim with respect to any Executory Contract or Unexpired Lease is greater than
the amount paid or proposed to be paid by the Debtors or the Post-Effective Date Debtor, in which case such Executory
Contract or Unexpired Lease is deemed rejected as the Effective Date.

         Assumption of any Executory Contract or Unexpired Lease shall result in the full release and satisfaction of
any Claims or defaults, whether monetary or nonmonetary, including defaults of provisions restricting the change in
control or ownership interest composition or other bankruptcy-related defaults, arising under any assumed Executory
Contract or Unexpired Lease at any time before the effective date of assumption. Any Proofs of Claim Filed with
respect to an assumed Executory Contract or Unexpired Lease shall be deemed disallowed, without further notice to
or action, order, or approval of the Bankruptcy Court.


                                                           28
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 33 of 60



D.       Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases

         Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall not constitute
a termination of preexisting obligations owed to the Debtors or the Post-Effective Date Debtor, as applicable, under
such Executory Contracts or Unexpired Leases. In particular, notwithstanding any non-bankruptcy law to the contrary,
the Post-Effective Date Debtor expressly reserves and does not waive any right to receive, or any continuing obligation
of a counterparty to provide, warranties or continued maintenance obligations with respect to goods previously
purchased by the Debtors pursuant to rejected Executory Contracts or Unexpired Leases.

E.       Insurance Policies

         Each of the Debtors’ insurance policies and any agreements, documents, or instruments relating thereto, are
treated as Executory Contracts under the Plan. Unless otherwise provided in the Plan, on the Effective Date, (a) the
Debtors shall be deemed to have assumed all insurance policies and any agreements, documents, and instruments
relating to coverage of all insured Claims and (b) such insurance policies and any agreements, documents, or
instruments relating thereto shall revest in the Post-Effective Date Debtor.

          Except as set forth in Article V.F of the Plan, nothing in this Plan, the Disclosure Statement, the Plan
Supplement, the Confirmation Order, or any other order of the Bankruptcy Court (including any other provision that
purports to be preemptory or supervening), (1) alters, modifies, or otherwise amends the terms and conditions of (or
the coverage provided by) any of such insurance policies or (2) alters or modifies the duty, if any, that the insurers or
third party administrators pay claims covered by such insurance policies and their right to seek payment or
reimbursement from the Debtors (or after the Effective Date, the Post-Effective Date Debtor) or draw on any collateral
or security therefor. For the avoidance of doubt, insurers and third party administrators shall not need to nor be
required to File or serve a cure objection or a request, application, claim, Proof of Claim, or motion for payment and
shall not be subject to any claims bar date or similar deadline governing cure amounts or Claims.

F.       Indemnification Provisions

          On and as of the Effective Date, the Indemnification Provisions will be assumed and irrevocable and will
survive the effectiveness of the Plan, and the Post-Effective Date Debtor’s corporate governance documents will
provide for the indemnification, defense, reimbursement, exculpation, and/or limitation of liability of, and
advancement of fees and expenses to the Debtors’ and the Post-Effective Date Debtor’s current directors, officers,
managers, employees, equityholders, advisory directors, attorneys, other professionals, and agents (other than Mr.
Bouchard) to the fullest extent permitted by law and at least to the same extent as the organizational documents of
each of the respective Debtors on the Petition Date or any time in the period between the Petition Date and the Effective
Date, against any claims or Causes of Action whether direct or derivative, liquidated or unliquidated, fixed or
contingent, disputed or undisputed, matured or unmatured, known or unknown, foreseen or unforeseen, asserted or
unasserted. None of the Debtors, or the Post-Effective Date Debtor, as applicable, will amend and/or restate their
respective governance documents before or after the Effective Date to amend, augment, terminate, or adversely affect
any of the Debtors’ or the Post-Effective Date Debtor’s obligations to provide such indemnification rights or such
directors’, officers’, managers’, employees’, equityholders’, advisory directors’, attorneys’, other professionals’, or
agents’ indemnification rights (other than with respect to any such rights in favor of Mr. Bouchard or any other
Bouchard Interested Parties).

         On and as of the Effective Date, any of the Debtors’ indemnification obligations with respect to any contract
or agreement that is the subject of or related to any litigation against the Debtors or the Post-Effective Date Debtor
(except to the extent related to Mr. Bouchard or any other Bouchard Interested Parties), as applicable, shall be assumed
by the Post-Effective Date Debtor and otherwise remain unaffected by the Chapter 11 Cases.

         Notwithstanding anything to the contrary herein, any obligation of the Debtors to indemnify, defend,
reimburse, or limit the liability of Mr. Bouchard or any other Bouchard Interested Parties in any capacity against any
claim, demand, cause of action, suit, proceeding, judgment, fine, loss, damage, or other amount, whether under
applicable law or in the Debtors’ bylaws, certificates of incorporation, other formation documents, board resolutions,
contracts, or otherwise, shall terminate and be discharged upon Confirmation of the Plan.


                                                           29
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 34 of 60



G.       Director, Officer, Manager, and Employee Liability Insurance

         After the Effective Date, none of the Debtors nor the Post-Effective Date Debtor shall terminate or otherwise
reduce the coverage under any such policies (including, if applicable, any “tail policy”) with respect to conduct
occurring prior to the Effective Date, and all current officers, directors, advisory directors, managers, and employees
of the Debtors who served in such capacity at any time before the Effective Date shall be entitled to the full benefits
of any such policies regardless of whether such current officers, directors, advisory directors, managers, or employees
remain in such positions after the Effective Date.

         On and after the Effective Date, the Post-Effective Date Debtor shall be authorized to purchase a directors’
and officers’ liability insurance policy for the benefit of their respective officers, directors, advisory directors,
managers, and employees in the ordinary course of business.

H.       Employee and Retiree Benefits

          Except as otherwise provided in the Plan, on and after the Effective Date, subject to any Final Order, the
Post-Effective Date Debtor may, in its discretion as may be necessary, amend, adopt, assume, and/or honor in the
ordinary course of business any contracts, agreements, policies, programs, and plans, in accordance with their
respective terms, for, among other things, compensation, including any incentive plans, retention plans, health care
benefits, disability benefits, deferred compensation benefits, savings, severance benefits, retirement benefits, welfare
benefits, workers’ compensation insurance, and accidental death and dismemberment insurance for the directors,
officers, and employees of any of the Debtors who served in such capacity from and after the Petition Date.
Notwithstanding the foregoing, pursuant to section 1129(a)(13) of the Bankruptcy Code, from and after the Effective
Date, all retiree benefits (as such term is defined in section 1114 of the Bankruptcy Code), if any, shall continue to be
paid in accordance with applicable law. For the avoidance of doubt, the Effective Date shall not, and none of the
transactions contemplated pursuant to the Plan shall, constitute a change in control under any agreement or
arrangement described in this paragraph or any other agreement or arrangement with or covering any of the Debtors’
current or former directors, officers, employees or other service providers.

I.       Modifications, Amendments, Supplements, Restatements, or Other Agreements

          Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed shall
include all modifications, amendments, supplements, restatements, or other agreements that in any manner affect such
Executory Contract or Unexpired Lease, and Executory Contracts and Unexpired Leases related thereto, if any,
including easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected or repudiated or is rejected or repudiated
under the Plan.

         Modifications, amendments, supplements, and restatements to prepetition Executory Contracts and
Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter
the prepetition nature of the Executory Contract or Unexpired Lease, or the validity, priority, or amount of any Claims
that may arise in connection therewith.

J.       Reservation of Rights

           Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Rejected Executory
Contract and Unexpired Lease List or the Assumed Executory Contracts and Unexpired Leases Schedule, nor anything
contained in the Plan or Plan Supplement, shall constitute an admission by the Debtors that any such contract or lease
is in fact an Executory Contract or Unexpired Lease or that the Post-Effective Date Debtor has any liability thereunder.

         If there is a dispute regarding whether a contract or lease is or was executory or unexpired at the time of
assumption, the Debtors or the Post-Effective Date Debtor, as applicable, shall have forty-five calendar days following
entry of a Final Order resolving such dispute to alter their treatment of such contract or lease, including by rejecting
such contract or lease nunc pro tunc to the Confirmation Date.



                                                           30
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 35 of 60



K.       Nonoccurrence of Effective Date

         In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with respect
to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
Bankruptcy Code, unless such deadline(s) have expired.

L.       Contracts and Leases Entered Into After the Petition Date

         Contracts and leases entered into after the Petition Date by any Debtor and any Executory Contracts and
Unexpired Leases assumed, if any, by the Post-Effective Date Debtor may be performed by the applicable Debtor or
the Post-Effective Date Debtor in the ordinary course of business. Accordingly, such contracts and leases (including
any assumed Executory Contracts and Unexpired Leases) will survive and remain unaffected by entry of the
Confirmation Order.

                                             ARTICLE VI.
                                 PROVISIONS GOVERNING DISTRIBUTIONS

A.       Timing and Calculation of Amounts to Be Distributed

          Unless otherwise provided in the Plan, on the Effective Date (or if a Claim or Interest is not an Allowed
Claim or Interest on the Effective Date, on the date that such Claim becomes an Allowed Claim or Interest), or as soon
as is reasonably practicable thereafter, each Holder of an Allowed Claim and Interest shall receive the full amount of
the distributions that the Plan provides for Allowed Claims and Interests in accordance with its priority and Allowed
amount.

          In the event that any payment or act under the Plan is required to be made or performed on a date that is not
a Business Day, then the making of such payment or the performance of such act may be completed on the next
succeeding Business Day, but shall be deemed to have been completed as of the required date. If and to the extent
that there are Disputed Claims or Disputed Interests, distributions on account of any such Disputed Claims or Disputed
Interests shall be made pursuant to the provisions set forth in Article VI hereof.

         Except as otherwise provided in the Plan, Holders of Claims and Interests shall not be entitled to interest,
dividends, or accruals on the distributions provided for in the Plan, regardless of whether such distributions are
delivered on or at any time after the Effective Date. The Debtors shall have no obligation to recognize any transfer of
Claims or Interests occurring on or after the Distribution Record Date.

B.       Distributions on Account of Obligations of Multiple Debtors

          For all purposes associated with distributions under the Plan, all guarantees by any Debtor of the obligations
of any other Debtor, as well as any joint and several liability of any Debtor with respect to any other Debtor, shall be
deemed eliminated so that any obligation that could otherwise be asserted against more than one Debtor shall result
in a single distribution under the Plan; provided that Claims held by a single Entity at different Debtors that are not
based on guarantees or joint and several liability shall be entitled to the applicable distribution for such Claim at each
applicable Debtor. Any such Claims shall be released and discharged pursuant to Article X of the Plan and shall be
subject to all potential objections, defenses, and counterclaims, and to estimation pursuant to section 502(c) of the
Bankruptcy Code. For the avoidance of doubt, this shall not affect the obligation of each and every Debtor to pay
U.S. Trustee fees until such time as a particular case is closed, dismissed, or converted.

C.       Distribution Agent

         Except as otherwise provided in the Plan, all distributions under the Plan shall be made by the Distribution
Agent on the Effective Date or as soon as reasonably practicable thereafter. The Distribution Agent shall not be
required to give any bond or surety or other security for the performance of its duties unless otherwise ordered by the
Bankruptcy Court. Additionally, in the event that the Distribution Agent is so otherwise ordered, all costs and
expenses of procuring any such bond or surety shall be borne by the Post-Effective Date Debtor.


                                                           31
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 36 of 60



D.       Rights and Powers of Distribution Agent

         1.       Powers of the Distribution Agent

         The Distribution Agent shall be empowered to: (a) effect all actions and execute all agreements, instruments,
and other documents necessary to perform its duties under the Plan; (b) make all distributions contemplated hereby;
(c) employ professionals to represent it with respect to its responsibilities; and (d) exercise such other powers as may
be vested in the Distribution Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
Distribution Agent to be necessary and proper to implement the provisions hereof.

         2.       Expenses Incurred On or After the Effective Date

         Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and out-of-pocket
expenses incurred by the Distribution Agent on or after the Effective Date (including taxes) and any reasonable
compensation and out-of-pocket expense reimbursement claims (including reasonable, actual, and documented
attorney and/or other professional fees and expenses) made by the Distribution Agent shall be paid in Cash by the
Post-Effective Date Debtor.

E.       Delivery of Distributions

         1.       Record Date for Distribution.

          On the Distribution Record Date, the Claims Register shall be closed and any party responsible for making
distributions shall instead be authorized and entitled to recognize only those record Holders listed on the Claims
Register as of the close of business on the Distribution Record Date. If a Claim or Interest is transferred twenty or
fewer days before the Distribution Record Date, the Distribution Agent shall make distributions to the transferee only
to the extent practical and, in any event, only if the relevant transfer form contains an unconditional and explicit
certification and waiver of any objection to the transfer by the transferor.

         2.       Delivery of Distributions in General

          Except as otherwise provided herein, the Distribution Agent shall make distributions to Holders of Allowed
Claims and Allowed Interests (as applicable) of record as of the Distribution Record Date. Subject to this Article VI,
distributions under the Plan on account of Allowed Claims or Allowed Interests shall not be subject to levy,
garnishment, attachment, or like legal process, so that each Holder of an Allowed Claim or Allowed Interest shall
have and receive the benefit of the distributions in the manner set forth in the Plan. The Distribution Agent shall not
incur any liability whatsoever on account of any distributions under the Plan except for fraud, gross negligence, or
willful misconduct.

         3.       Undeliverable Distributions and Unclaimed Property

          In the event that any distribution to any Holder is returned as undeliverable, no distribution to such Holder
shall be made unless and until the Distribution Agent has determined the then-current address of such Holder, at which
time such distribution shall be made to such Holder without interest; provided, however, that such distributions shall
be deemed unclaimed property under section 347(b) of the Bankruptcy Code at the expiration of six months from the
later of (a) the Effective Date and (b) the date of the distribution. After such date, all unclaimed property or interests
in property shall revert to the Post-Effective Date Debtor automatically and without need for a further order by the
Bankruptcy Court (notwithstanding any applicable federal, provincial, or state escheat, abandoned, or unclaimed
property laws to the contrary), and the claim of any Holder to such property or interest in property shall be discharged
and forever barred.

         For the avoidance of doubt, the Post-Effective Date Debtor and its agents and attorneys are under no duty
to take any action to attempt to locate any Holder of a Claim or Interest.




                                                           32
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 37 of 60



         4.       Surrender of Canceled Instruments or Securities

          On the Effective Date or as soon as reasonably practicable thereafter, each Holder of a certificate or
instrument evidencing a Claim or an Interest that has been cancelled in accordance with Article IV.K hereof shall be
deemed to have surrendered such certificate or instrument to the Debtors. Such surrendered certificate or instrument
shall be cancelled solely with respect to the Debtors, and such cancellation shall not alter the obligations or rights of
any non-Debtor third parties vis-à-vis one another with respect to such certificate or instrument, including with respect
to any indenture or agreement that governs the rights of the Holder of a Claim or Interest, which shall continue in
effect for purposes of allowing Holders to receive distributions under the Plan, charging liens, priority of payment,
and indemnification rights. Notwithstanding the foregoing paragraph, this Article VI.E.4 shall not apply to any Claims
and Interests that are Reinstated pursuant to the terms of the Plan.

         5.       Minimum Distributions

          Holders of Allowed Claims or Allowed Interests entitled to distributions of $100 or less shall not receive
distributions, and each Claim to which this limitation applies shall be discharged pursuant to Article X of this Plan
and its Holder shall be forever barred from asserting that Claim against or Interest in the Debtors, the Post-Effective
Date Debtor, and/or their property.

F.       Manner of Payment

          At the option of the Distribution Agent, any Cash payment to be made under the Plan may be made by check
or wire transfer or as otherwise required or provided in applicable agreements.

G.       Compliance Matters

         In connection with the Plan, to the extent applicable, the Post-Effective Date Debtor, the Plan Administrator,
and the Distribution Agent, as applicable, shall comply with all tax withholding and reporting requirements imposed
on them by any Governmental Unit, and all distributions pursuant to the Plan shall be subject to such withholding and
reporting requirements unless otherwise provided herein. Notwithstanding any provision in the Plan to the contrary,
the Post-Effective Date Debtor, the Plan Administrator, and the Distribution Agent shall be authorized to take all
actions necessary or appropriate to comply with such withholding and reporting requirements, including liquidating a
portion of the distribution to be made under the Plan to generate sufficient funds to pay applicable withholding taxes,
withholding distributions pending receipt of information necessary to facilitate such distributions, or establishing any
other mechanisms they believe are reasonable and appropriate. The Post-Effective Date Debtor reserves the right to
allocate all distributions made under the Plan in compliance with all applicable wage garnishments, alimony, child
support, and other spousal awards, liens, and encumbrances.

H.       No Postpetition or Default Interest on Claims

          Unless otherwise specifically provided for in the Plan or the Confirmation Order, and notwithstanding any
documents that govern the Debtors’ prepetition indebtedness to the contrary, (1) postpetition and/or default interest
shall not accrue or be paid on any Claims and (2) no Holder of a Claim shall be entitled to: (a) interest accruing on or
after the Petition Date on any such Claim; or (b) interest at the contract default rate, as applicable.

I.       Allocation Between Principal and Accrued Interest

          Except as otherwise provided in the Plan, the aggregate consideration paid to Holders with respect to their
Allowed Claims shall be treated pursuant to the Plan as allocated first to the principal amount of such Allowed Claims
(to the extent thereof) and, thereafter, to the interest, if any, on such Allowed Claim accrued through the Petition Date.

J.       Foreign Currency Exchange Rate

        Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any Claim asserted in
currency other than U.S. dollars shall be automatically deemed converted to the equivalent U.S. dollar value using the
exchange rate for the applicable currency as published in The Wall Street Journal, National Edition, on the Effective
Date.
                                                           33
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 38 of 60




K.       Setoffs and Recoupment

          Unless otherwise provided in the Plan or the Confirmation Order, each Debtor and the Post-Effective Date
Debtor, pursuant to the Bankruptcy Code (including section 553 of the Bankruptcy Code), applicable non-bankruptcy
law, or as may be agreed to by the Holder of a Claim, may set off against or recoup any Allowed Claim and the
distributions to be made pursuant to the Plan on account of such Allowed Claim (before any distribution is made on
account of such Allowed Claim), any claims, rights, and Causes of Action of any nature that such Debtor or
Post-Effective Date Debtor, as applicable, may hold against the Holder of such Allowed Claim, to the extent such
claims, rights, or Causes of Action against such Holder have not been otherwise compromised or settled as of the
Effective Date (whether pursuant to the Plan or otherwise); provided, however, that neither the failure to effect such a
setoff or recoupment nor the allowance of any Claim pursuant to the Plan shall constitute a waiver or release by such
Debtor or Post-Effective Date Debtor of any such claims, rights, and Causes of Action that such Post-Effective Date
Debtor may possess against such Holder. In no event shall any Holder of Claims be entitled to set off or recoup any
such Claim against any claim, right, or Cause of Action of the Debtor or Post-Effective Date Debtor (as applicable),
unless such Holder has Filed a motion with the Bankruptcy Court requesting the authority to perform such setoff or
recoupment on or before the Confirmation Date, and notwithstanding any indication in any Proof of Claim or
otherwise that such Holder asserts, has, or intends to preserve any right of setoff or recoupment pursuant to section 553
of the Bankruptcy Code or otherwise.

L.       Claims Paid or Payable by Third Parties

         1.       Claims Paid by Third Parties

         A Claim shall be reduced in full, and such Claim shall be disallowed without an objection to such Claim
having to be Filed and without any further notice to or action, order, or approval of the Bankruptcy Court, to the extent
that the Holder of such Claim receives payment in full on account of such Claim from a party that is not a Debtor or
the Post-Effective Date Debtor. To the extent that a Holder of a Claim receives a distribution on account of such
Claim and receives payment from a party that is not a Debtor or the Post-Effective Date Debtor on account of such
Claim, such Holder shall, within fourteen days of receipt thereof, repay, return, or deliver any distribution held by or
transferred to the Holder to the Post-Effective Date Debtor to the extent the Holder’s total recovery on account of such
Claim from the third party and under the Plan exceeds the amount of such Claim as of the date of any such distribution
under the Plan. The failure of such Holder to timely repay or return such distribution shall result in the Holder owing
the applicable Debtor or the Post-Effective Date Debtor annualized interest at the Federal Judgment Rate on such
amount owed for each Business Day after the fourteen-day grace period specified above until the amount is repaid.

         2.       Claims Payable by Third Parties

          The availability, if any, of insurance policy proceeds for the satisfaction of an Allowed Claim shall be
determined by the terms of the insurance policies of the Debtors or the Post-Effective Date Debtor, as applicable. To
the extent that one or more of the Debtors’ insurers agrees to satisfy in full a Claim (if and to the extent adjudicated
by a court of competent jurisdiction), then immediately upon such insurers’ agreement, such Claim may be expunged
to the extent of any agreed upon satisfaction on the Claims Register by the Claims and Noticing Agent without a Claim
objection having to be Filed and without any further notice to or action, order, or approval of the Bankruptcy Court.

         3.       Applicability of Insurance Policies

         Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall be in accordance
with the provisions of any applicable insurance policy. Nothing contained in the Plan shall constitute or be deemed a
waiver of any Cause of Action that the Debtors or any Entity may hold against any other Entity, including insurers
under any policies of insurance, nor shall anything contained in the Plan constitute or be deemed a waiver by such
insurers of any defenses, including coverage defenses, held by such insurers.




                                                           34
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 39 of 60



M.       Special Rules for Distributions to Holders of Disputed Claims

         Except as otherwise agreed by the relevant parties: no partial payments and no partial distributions shall be
made with respect to a Disputed Claim until all such disputes in connection with such Disputed Claim have been
resolved by settlement or Final Order. Any dividends or other distributions arising from property distributed to
Holders of Allowed Claims in a Class and paid to such Holders under the Plan shall also be paid, in the applicable
amounts, to any Holder of a Disputed Claim in such Class that becomes an Allowed Claim after the date or dates that
such dividends or other distributions were earlier paid to Holders of Allowed Claims in such Class.

         Any fund established to hold consideration to be received under the Plan pending resolution of Disputed
Claims shall be treated as a “disputed ownership fund” pursuant to Treasury Regulation section 1.468B-9. Any such
fund shall, therefore, be subject to entity-level taxation.

                                                ARTICLE VII.
                                          THE PLAN ADMINISTRATOR

A.       The Plan Administrator

          The powers of the Plan Administrator shall include any and all powers and authority to implement the Plan
and to administer and distribute the Distribution Reserve Accounts and Wind Down the business and affairs of the
Post-Effective Date Debtor, including: (a) liquidating, receiving, holding, investing, supervising, and protecting the
assets of the Post-Effective Date Debtor; (b) taking all steps to execute all instruments and documents necessary to
effectuate the distributions to be made under the Plan from the Distribution Reserve Accounts; (c) making distributions
from the Distribution Reserve Accounts as contemplated under the Plan; (d) establishing and maintaining bank
accounts in the name of the Post-Effective Date Debtor; (e) subject to the terms set forth herein, employing, retaining,
terminating, or replacing professionals to represent the Plan Administrator with respect to the Plan Administrator’s
responsibilities or otherwise effectuating the Plan to the extent necessary; (f) paying all reasonable fees, expenses,
debts, charges, and liabilities of the Post-Effective Date Debtor; (g) administering and paying taxes of the Post-
Effective Date Debtor, including filing tax returns; (h) representing the interests of the applicable Post-Effective Date
Debtor or the Estates, as applicable, before any taxing authority in all matters, including any action, suit, proceeding,
or audit; (i) to the extent not already consummated, closing the sales pursuant to the Asset Purchase Agreements;
(j) exercising such other powers as may be vested in it pursuant to order of the Bankruptcy Court or pursuant to the
Plan, or as it reasonably deems to be necessary and proper to carry out the provisions of the Plan; and (k) litigating
and settling Causes of Action.

         The Plan Administrator may resign at any time upon thirty days’ written notice delivered to the Bankruptcy
Court; provided that such resignation shall only become effective upon the appointment of a permanent or interim
successor Plan Administrator. Upon its appointment, the successor Plan Administrator, without any further act, shall
become fully vested with all of the rights, powers, duties, and obligations of its predecessor and all responsibilities of
the predecessor Plan Administrator relating to the Post-Effective Date Debtor shall be terminated.

         1.       Plan Administrator Rights and Powers

         The Plan Administrator shall retain and have all the rights, powers, and duties necessary to carry out its
responsibilities under this Plan, and as otherwise provided in the Confirmation Order. The Plan Administrator shall
be the representative of the Estates appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy Code.

         2.       Retention of Professionals

         The Plan Administrator shall have the right to retain the services of attorneys, accountants, and other
professionals (including, without limitation, the Post-Effective Date Debtor Professionals) that, in the discretion of
the Plan Administrator, are necessary to assist the Plan Administrator in the performance of its duties. The reasonable
fees and expenses of such professionals shall be paid from the Post-Effective Date Debtor Assets upon the monthly
submission of statements to the Plan Administrator. The payment of the reasonable fees and expenses of the Plan
Administrator’s retained professionals shall be made in the ordinary course of business from the Post-Effective Date


                                                           35
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 40 of 60



Debtor Assets and in accordance with the Wind Down Budget and shall not be subject to the approval of the
Bankruptcy Court.

         3.       Compensation of the Plan Administrator

         The Plan Administrator’s compensation, on a post-Effective Date basis, shall be as described in the Plan
Supplement and shall be in accordance with the Wind Down Budget. Except as otherwise ordered by the Bankruptcy
Court, the fees and expenses incurred by the Plan Administrator on or after the Effective Date (including taxes imposed
on the Post-Effective Date Debtor) and any reasonable compensation and expense reimbursement Claims (including
attorney fees and expenses) made by the Plan Administrator in connection with such Plan Administrator’s duties shall
be paid without any further notice to, or action, order, or approval of, the Bankruptcy Court in Cash from the Post-
Effective Date Debtor Assets in accordance with the Wind Down Budget, if such amounts relate to any actions taken
hereunder.

         4.       Plan Administrator Expenses

         All reasonable costs, expenses, and obligations incurred by the Plan Administrator in administering this Plan,
the Post-Effective Date Debtor, or in any manner connected, incidental, or related thereto, shall be incurred and paid
from the Post-Effective Date Debtor Assets in accordance with the Wind Down Budget.

         The Debtors, the Post-Effective Date Debtor, and the Plan Administrator, as applicable, shall not be required
to give any bond or surety or other security for the performance of its duties unless otherwise ordered by the
Bankruptcy Court. In the event that the Post-Effective Date Debtor or the Plan Administrator, as applicable, is so
ordered after the Effective Date, all costs and expenses of procuring any such bond or surety shall be paid for with
Cash from the Post-Effective Date Debtor Assets.

B.       Wind Down

         On and after the Effective Date, the Plan Administrator will be authorized and directed to implement the Plan
and any applicable orders of the Bankruptcy Court, and the Plan Administrator shall have the power and authority to
take any action necessary to wind down the Post-Effective Date Debtors’ Estates.

         As soon as practicable after the Effective Date, the Plan Administrator shall: (a) cause the Post-Effective
Date Debtor to comply with, and abide by, the terms of the Asset Purchase Agreements and any other documents
contemplated thereby; and (b) take such other actions as the Plan Administrator may determine to be necessary or
desirable to carry out the purposes of the Plan.

         The filing of the final monthly report (for the month in which the Effective Date occurs) and all subsequent
quarterly reports, in form and substance reasonably acceptable to the U.S. Trustee, shall be the responsibility of the
Plan Administrator.

C.       Exculpation, Indemnification, Insurance, and Liability Limitation

         The Plan Administrator and all professionals retained by the Plan Administrator, each in their capacities as
such, shall be deemed exculpated and indemnified, except for fraud, willful misconduct, or gross negligence, in all
respects by the Post-Effective Date Debtor. The Plan Administrator may obtain, at the expense of the Post-Effective
Date Debtor and in accordance with the Wind Down Budget, commercially reasonable liability or other appropriate
insurance with respect to the indemnification obligations of the Post-Effective Date Debtor. The Plan Administrator
may rely upon written information previously generated by the Debtors.

         Notwithstanding anything to the contrary contained herein, the Plan Administrator in its capacity as such,
shall have no liability whatsoever to any party for the liabilities and/or obligations, however created, whether direct
or indirect, in tort, contract, or otherwise, of the Debtors.




                                                          36
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 41 of 60



D.       Tax Returns

          After the Effective Date, the Plan Administrator shall complete and file all final or otherwise required federal,
state, and local tax returns for each of the Debtors and Post-Effective Date Debtor, and, pursuant to section 505(b) of
the Bankruptcy Code, may request an expedited determination of any unpaid tax liability of such Debtor or its Estate,
for any tax incurred during the administration of the Chapter 11 Case, as determined under applicable tax laws.

E.       Reserves Administered by the Plan Administrator

         The Plan Administrator shall maintain Distribution Reserve Accounts for the purpose of paying certain
Allowed Claims and Allowed Interests and satisfying expenses associated with the Wind Down of the Estates. The
Debtors and/or the Plan Administrator shall establish such initial Distribution Reserve Accounts. After the initial
establishment of the Distribution Reserve Accounts, the Debtors and the Post-Effective Date Debtor reserve the right
to amend the number and type of Distribution Reserve Accounts established pursuant to the Plan.

                                                    ARTICLE VIII.
                                                     [RESERVED]

                                          ARTICLE IX.
                            PROCEDURES FOR RESOLVING CONTINGENT,
                        UNLIQUIDATED, AND DISPUTED CLAIMS AND INTERESTS

A.       Allowance of Claims

         After the Effective Date, the Post-Effective Date Debtor, with respect to any Claim or Interest, shall have
and retain any and all rights and defenses the applicable Debtor had with respect to such Claim or Interest immediately
before the Effective Date. The Debtors may affirmatively determine to deem Unimpaired Claims Allowed to the same
extent such Claims would be allowed under applicable non-bankruptcy law.

B.       Claims Administration Responsibilities

         Except as otherwise specifically provided in the Plan, after the Effective Date, the Plan Administrator shall
have the sole authority to: (1) File, withdraw, or litigate to judgment, objections to Claims or Interests and (2) settle
or compromise any Disputed Claim or Interest without any further notice to or action, order, or approval by the
Bankruptcy Court; and (3) administer and adjust the Claims Register to reflect any such settlements or compromises
without any further notice to or action, order, or approval by the Bankruptcy Court; provided that any settlement or
compromise with respect to Other Secured Claims that were asserted against the assets sold under the Wells Collateral
Asset Sale shall require the consent of Wells Fargo. For the avoidance of doubt, except as otherwise provided in the
Plan, from and after the Effective Date, the Post-Effective Date Debtor shall have and retain any and all rights and
defenses such Debtor had immediately prior to the Effective Date with respect to any Disputed Claim or Interest,
including the Causes of Action retained pursuant to Article IV.O of the Plan.

          Unless otherwise extended by the Bankruptcy Court, any objections to Claims (other than Administrative
Claims) shall be filed and served on or before the Claims Objection Deadline. Notwithstanding any authority to the
contrary, an objection to a Claim shall be deemed properly served on the Holder of the Claim if the Plan Administrator
effects service in any of the following manners: (a) in accordance with Federal Rule of Civil Procedure 4, as modified
and made applicable by Bankruptcy Rule 7004; (b) to the extent counsel for a Holder of a Claim is unknown, by first
class mail, postage prepaid, on the signatory on the Proof of Claim or other representative identified on the Proof of
Claim or any attachment thereto (or at the last known addresses of such Holder if no Proof of Claim is filed); or (c)
by first class mail, postage prepaid, on any counsel that has appeared on behalf of the Holder of the Claim in the
Chapter 11 Cases and has not withdrawn such appearance.

C.       Estimation of Claims and Interests

         Before, on, or after the Effective Date, the Post-Effective Date Debtor (and in consultation with the
Committee to the extent before the Effective Date), may (but is not required to) at any time request that the Bankruptcy
Court estimate any Disputed Claim or Interest that is contingent or unliquidated pursuant to section 502(c) of the
                                                            37
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 42 of 60



Bankruptcy Code for any reason, regardless of whether any party in interest previously has objected to such Claim or
Interest or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall retain
jurisdiction to estimate any such Claim or Interest, including during the litigation of any objection to any Claim or
Interest or during the appeal relating to such objection. Notwithstanding any provision otherwise in the Plan, a Claim
that has been expunged from the Claims Register, but that either is subject to appeal or has not been the subject of a
Final Order, shall be deemed to be estimated at zero dollars, unless otherwise ordered by the Bankruptcy Court. In
the event that the Bankruptcy Court estimates any contingent or unliquidated Claim or Interest, that estimated amount
shall constitute a maximum limitation on such Claim or Interest for all purposes under the Plan (including for purposes
of distributions), and the Post-Effective Date Debtor may elect to pursue any supplemental proceedings to object to
any ultimate distribution on such Claim or Interest.

D.       Adjustment to Claims Without Objection

         Any duplicate Claim or Interest or any Claim or Interest that has been paid or satisfied, amended or
superseded, cancelled or otherwise expunged (including pursuant to the Plan), may be adjusted or expunged (including
on the Claims Register, to the extent applicable) by the Post-Effective Date Debtor after notice to the Holder of such
Claim or Interest, but without any further notice to or action, order or approval of the Bankruptcy Court. Any Claim
or Interest Filed that is Allowed or adjudicated in the ordinary course shall be deemed resolved without further action
of the Debtors or the Post-Effective Date Debtor, as applicable.

E.       Disallowance of Claims or Interests.

          Except as otherwise expressly set forth herein, all Claims and Interests of any Entity from which property is
sought by the Debtors under sections 542, 543, 550, or 553 of the Bankruptcy Code or that the Debtors or the
Post-Effective Date Debtor allege is a transferee of a transfer that is avoidable under sections 522(f), 522(h), 544, 545,
547, 548, 549, or 724(a) of the Bankruptcy Code shall be disallowed if: (a) the Entity, on the one hand, and the
Debtors or the Post-Effective Date Debtor, as applicable, on the other hand, agree or the Bankruptcy Court has
determined by Final Order that such Entity or transferee is liable to turn over any property or monies under any of the
aforementioned sections of the Bankruptcy Code; and (b) such Entity or transferee has failed to turn over such property
by the date set forth in such agreement or Final Order. All Claims Filed on account of an indemnification obligation
to a director, officer, or employee shall be deemed satisfied and expunged from the Claims Register as of the Effective
Date to the extent such indemnification obligation is assumed (or honored or reaffirmed, as the case may be) pursuant
to the Plan after notice to the Holder of such Claim, but without any further notice to or action, order, or approval of
the Bankruptcy Court.

         Except as otherwise provided herein, as agreed to by the Post-Effective Date Debtor or as ordered
otherwise by the Bankruptcy Court, any and all Proofs of Claim Filed after the Claims Bar Date shall be
deemed disallowed and expunged as of the Effective Date without any further notice to or action, order, or
approval of the Bankruptcy Court, and Holders of such Claims may not receive any distributions on account
of such Claims, unless on or before the Combined Hearing such late Proof of Claim has been deemed timely
Filed by a Final Order.

F.       Amendments to Proofs of Claims or Interests

         On or after the applicable bar date, a Proof of Claim or Interest may not be Filed or amended without the
prior authorization of the Bankruptcy Court and the Post-Effective Date Debtor. Absent such authorization, any new
or amended Claim or Interest Filed shall be deemed disallowed in full and expunged without any further action.

G.       Disputed Claims Reserve

          The Plan Administrator shall establish a reserve for the benefit of each Holder of a Disputed Claim
(the “Disputed Claims Reserve”) consisting of Cash in an amount equal to the Pro Rata share of distributions that
would have been made to the Holder of such Disputed Claim if it were an Allowed Claim in an amount equal to the
lesser of (i) the liquidated amount set forth in the Filed Proof of Claim relating to such Disputed Claim or if no Proof
of Claim has been Filed the liquidated amount set forth in the Schedules, (ii) the amount in which the Disputed Claim
has been estimated by the Bankruptcy Court pursuant to section 502 of the Bankruptcy Code as constituting and
representing the maximum amount in which such Claim may ultimately become an Allowed Claim, (iii) such other
                                                             38
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 43 of 60



amount as may be agreed upon by the holder of such Disputed Claim and the Debtor, or (iv) such other amount as
determined by the Bankruptcy Court. Amounts held in the Disputed Claims Reserve shall be retained by the Plan
Administrator for the benefit of Holders of Disputed Claims pending determination of their entitlement thereto under
the terms of the Plan. No payments or distributions shall be made with respect to all or any portion of any Disputed
Claim pending the entire resolution thereof by Final Order or agreement between the Plan Administrator and the
Holder of the applicable Disputed Claim.

         At such time as a Disputed Claim becomes an Allowed Claim the Plan Administrator shall distribute to the
Holder thereof the distributions, if any, to which such Holder is then entitled under the Plan. Such distribution, if any,
shall be made as soon as reasonably practicable after the date that the order or judgment of the Bankruptcy Court
allowing such Disputed Claim becomes a Final Order or the effective date of the relevant agreement between the Plan
Administrator and the Holder of the applicable Disputed Claim.

         If a Disputed Claim is disallowed, in whole or in part, the Plan Administrator shall distribute amounts held
in the Disputed Claims Reserve with respect to such Claim (or, if disallowed in part, the amounts held in the Disputed
Claims Reserve with respect to the disallowed portion of such Claim) in accordance with the Waterfall Recovery.

H.       No Distributions Pending Allowance

          Notwithstanding any other provision hereof, if any portion of a Claim or Interest is a Disputed Claim or
Interest, as applicable, no payment or distribution provided hereunder shall be made on account of such Claim or
Interest unless and until such Disputed Claim or Interest becomes an Allowed Claim or Interest; provided that if only
the Allowed amount of an otherwise valid Claim or Interest is Disputed, such Claim or Interest shall be deemed
Allowed in the amount not Disputed and payment or distribution shall be made on account of such undisputed amount.

I.       Distributions After Allowance

          To the extent that a Disputed Claim or Interest ultimately becomes an Allowed Claim or Interest, distributions
(if any) shall be made to the Holder of such Allowed Claim or Interest in accordance with the provisions of the Plan.
As soon as reasonably practicable after the date that the order or judgment of the Bankruptcy Court allowing any
Disputed Claim or Interest becomes a Final Order, the Distribution Agent shall provide to the Holder of such Claim
or Interest the distribution (if any) to which such Holder is entitled under the Plan as of the Effective Date, without
any interest dividends, or accruals to be paid on account of such Claim or Interest unless required under applicable
bankruptcy law.

J.       No Interest

          Unless otherwise specifically provided for herein (including in Article I.A.141 hereof) or by order of the
Bankruptcy Court, postpetition interest shall not accrue or be paid on Claims, and no Holder of a Claim shall be
entitled to interest accruing on or after the Petition Date on any Claim or right. Additionally, Interest shall not accrue
or be paid on any Disputed Claim with respect to the period from the Effective Date to the date a final distribution is
made on account of such Disputed Claim, if and when such Disputed Claim becomes an Allowed Claim.

K.       Tax Treatment of Claim Distribution Amounts

          With respect to amounts, if any, in the Disputed Claims Reserve, it is expected that such account will be
treated as a “disputed ownership fund” governed by Treasury Regulation Section 1.468B-9, that any appropriate
elections with respect thereto shall be made, and that such treatment will also be applied to the extent possible for state
and local tax purposes. Under such treatment, a separate federal income tax return shall be filed with the IRS for such
Disputed Claims Reserve and will be subject to tax annually on a separate entity basis. Any taxes (including with
respect to interest, if any, earned in the account, or any recovery on the portion of assets allocable to such account in
excess of the Disputed Claims Reserve’s basis in such assets) imposed on such account shall be paid out of the assets
of the respective account (and reductions shall be made to amounts disbursed from the account to account for the need
to pay such taxes). Holders of Disputed Claims will be bound by such election, if made by the Plan Administrator,
and, as such, will, for U.S. federal income tax purposes (and, to the extent permitted by law, for state and local income
tax purposes), report consistently therewith.

                                                            39
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 44 of 60



                                        ARTICLE X.
                 SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.       Compromise and Settlement of Claims, Interests, and Controversies

          Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration for the
distributions and other benefits provided pursuant to the Plan, the provisions of the Plan shall constitute a good-faith
compromise and settlement of all Claims, Interests, and controversies relating to the contractual, legal, and
subordination rights that a Holder of a Claim or Interest may have with respect to any Allowed Claim or Interest, or
any distribution to be made on account of such Allowed Claim or Interest. The entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of the compromise or settlement of all such Claims, Interests, and
controversies, as well as a finding by the Bankruptcy Court that such compromise or settlement is in the best interests
of the Debtors, their Estates, and Holders of Claims and Interests and is fair, equitable, and reasonable. In accordance
with the provisions of the Plan, pursuant to Bankruptcy Rule 9019, without any further notice to or action, order, or
approval of the Bankruptcy Court, after the Effective Date, the Post-Effective Date Debtor may compromise and settle
Claims against, and Interests in, the Debtors and their Estates and Causes of Action against other Entities.

B.       Satisfaction of Claims

          To the maximum extent provided by section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan or in any contract, instrument, or other agreement or document created pursuant to
the Plan, the distributions, rights, and treatment that are provided in the Plan shall be in complete satisfaction,
discharge, and release, effective as of the Effective Date, of Claims (including any Intercompany Claims resolved or
compromised after the Effective Date by the Post-Effective Date Debtor), Interests, and Causes of Action of any nature
whatsoever, including any interest accrued on Claims or Interests from and after the Petition Date, whether known or
unknown, against, liabilities of, Liens on, obligations of, rights against, and Interests in, the Debtors or any of their
assets or properties, regardless of whether any property shall have been distributed or retained pursuant to the Plan on
account of such Claims and Interests, including demands, liabilities, and Causes of Action that arose before the
Effective Date, any liability (including withdrawal liability) to the extent such Claims or Interests relate to services
performed by employees of the Debtors prior to the Effective Date and that arise from a termination of employment,
any contingent or non-contingent liability on account of representations or warranties issued on or before the Effective
Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case
whether or not: (1) a Proof of Claim based upon such debt or right is Filed or deemed Filed pursuant to section 501
of the Bankruptcy Code; (2) a Claim or Interest based upon such debt, right, or Interest is Allowed pursuant to section
502 of the Bankruptcy Code; or (3) the Holder of such a Claim or Interest has accepted the Plan or voted to reject the
Plan. The Confirmation Order shall be a judicial determination of the discharge of all Claims and Interests subject to
the occurrence of the Effective Date, except as otherwise specifically provided in the Plan.

C.       Release of Liens

         Except as otherwise provided in the Plan, the Confirmation Order, or in any contract, instrument,
release, or other agreement or document created pursuant to the Plan, on the Effective Date and concurrently
with the applicable distributions made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in
full of the portion of the Secured Claim that is Allowed as of the Effective Date, except for Other Secured
Claims that the Debtors elect to Reinstate in accordance with this Plan, all mortgages, deeds of trust, Liens,
pledges, or other security interests against any property of the Estates shall be fully released and discharged,
and all of the right, title, and interest of any holder of such mortgages, deeds of trust, Liens, pledges, or other
security interests shall revert to the Post-Effective Date Debtor and its successors and assigns. Any Holder of
such Secured Claim (and the applicable agents for such Holder) shall be authorized and directed to release any
collateral or other property of any Debtor (including any cash collateral and possessory collateral) held by such
Holder (and the applicable agents for such Holder), and to take such actions as may be reasonably requested
by the Post-Effective Date Debtor to evidence the release of such Liens and/or security interests, including the
execution, delivery, and filing or recording of such releases. The presentation or filing of the Confirmation
Order to or with any federal, state, provincial, or local agency, records office, or department shall constitute
good and sufficient evidence of, but shall not be required to effect, the termination of such Liens.

                                                           40
      Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 45 of 60



         To the extent that any Holder of a Secured Claim that has been satisfied or discharged in full pursuant
to the Plan, or any agent for such Holder, has filed or recorded publicly any Liens and/or security interests to
secure such Holder’s Secured Claim, then as soon as practicable on or after the Effective Date, such Holder (or
the agent for such Holder) shall take any and all steps requested by the Debtors or the Post-Effective Date
Debtor that are necessary or desirable to record or effectuate the cancellation and/or extinguishment of such
Liens and/or security interests, including the making of any applicable filings or recordings, and the
Post-Effective Date Debtor shall be entitled to make any such filings or recordings on such Holder’s behalf.

D.      Debtor Release

         Effective as of the Effective Date, pursuant to section 1123(b) of the Bankruptcy Code, for good and
valuable consideration, the adequacy of which is hereby confirmed, on and after the Effective Date, each
Released Party is deemed released and discharged by each and all of the Debtors, the Post-Effective Date
Debtor, and their Estates, in each case on behalf of themselves and their respective successors, assigns, and
representatives, and any and all other entities who may purport to assert any Claim or Cause of Action, directly
or derivatively, by, through, for, or because of the foregoing entities, from any and all claims, interests,
obligations, rights, suits, damages, Causes of Action (including Avoidance Actions), remedies, and liabilities
whatsoever, whether known or unknown, including any derivative claims, asserted or assertable on behalf of
any of the Debtors, the Post-Effective Date Debtor, or their Estates, as applicable, whether known or unknown,
foreseen or unforeseen, in law, equity or otherwise, that the Debtors, the Post-Effective Date Debtor, or their
Estates or Affiliates would have been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the Holder of any Claim against, or Interest in, a Debtor or other Entity, based on
or relating to, or in any manner arising from, in whole or in part, the Debtors (including the management,
ownership, or operation thereof), the purchase, sale, or rescission of any security of the Debtors or the
Post-Effective Date Debtor, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the business or contractual arrangements between any Debtor and any
Released Party, the Debtors’ in-or out-of-court restructuring efforts, intercompany transactions, the
Replacement DIP Facility, the Replacement DIP Orders, the Prepetition Revolving Credit Facility, the Sale
Transactions, the Asset Purchase Agreements, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, entry into, or filing of, as applicable, any of the foregoing and related prepetition
transactions, the Disclosure Statement, the Plan, or any Plan Transaction, contract, instrument, release, or
other agreement or document created or entered into in connection with the Disclosure Statement, or the Plan
(including, for the avoidance of doubt, the Plan Supplement), the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation of the Plan, including the
distribution of property under the Plan or any other related agreement, or upon any other act, or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective Date.
Notwithstanding anything to the contrary in the foregoing or in this Plan, the releases set forth above do not
release (1) any post-Effective Date obligations of any Person or other Entity under the Plan, the Confirmation
Order, any Plan Transaction, the Asset Purchase Agreements, or any other document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the Plan, including the
assumption of the Indemnification Provisions as set forth in the Plan or (2) any Retained Causes of Action.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the foregoing Debtor Release, which includes by reference each of the related
provisions and definitions contained in the Plan, and further, shall constitute the Bankruptcy Court’s finding
that the foregoing Debtor Release is: (a) in exchange for the good and valuable consideration provided by the
Released Parties, including, without limitation, the Released Parties’ contributions to facilitating the Plan
Transactions and implementing the Plan; (b) a good faith settlement and compromise of the Claims and
Interests released by the foregoing Debtor Release; (c) in the best interests of the Debtors and their Estates and
all Holders of Claims and Interests; (d) fair, equitable, and reasonable; (e) given and made after due notice and
opportunity for hearing; and (f) a bar to any of the Debtors, the Post-Effective Date Debtor, or their respective
Estates asserting any claim or Cause of Action released pursuant to the foregoing Debtor Release.




                                                       41
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 46 of 60



E.       Third-Party Release

          Effective as of the Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the obligations of the Debtors under the Plan and the contributions of the Released Parties
to facilitate and implement the Plan, to the fullest extent permissible under applicable law, each Releasing
Party, in each case on behalf of itself and its respective successors, assigns, and representatives, and any and
all other entities who may purport to assert any Claim or Cause of Action, directly or derivatively, by, through,
for, or because of the foregoing entities, is deemed to have conclusively, absolutely, unconditionally, irrevocably,
and forever, released and discharged each Debtor, the Post-Effective Date Debtor, and Released Party from
any and all claims, interests, obligations, rights, suits, damages, Causes of Action (including Avoidance
Actions), remedies, and liabilities whatsoever, whether known or unknown, foreseen or unforeseen, in law,
equity, or otherwise, including any derivative claims, asserted or assertable on behalf of any of the Debtors, the
Post-Effective Date Debtor, or their respective Estates, that such Entity would have been legally entitled to
assert (whether individually or collectively), based on or relating to, or in any manner arising from, in whole
or in part, the Debtors (including the management, ownership or operation thereof), the purchase, sale, or
rescission of any security of the Debtors or the Post-Effective Date Debtor, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business or contractual
arrangements between any Debtor and any Released Party, the Debtors’ in- or out-of-court restructuring
efforts, intercompany transactions, the Replacement DIP Facility, the Replacement DIP Orders, the Prepetition
Revolving Credit Facility, the Sale Transactions, the Asset Purchase Agreements, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, entry into, or filing of, any of the foregoing, the Disclosure
Statement, the Plan (including, for the avoidance of doubt, the Plan Supplement), or any Plan Transaction,
contract, instrument, release, or other agreement or document created or entered into in connection with the
Disclosure Statement, the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the distribution of property
under the Plan or any other related agreement, or upon any other related act, or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date. Notwithstanding anything
to the contrary in the foregoing or in this Plan, the releases set forth above do not release any post-Effective
Date obligations of any Person or Entity under the Plan, the Confirmation Order, any Plan Transaction, the
Asset Purchase Agreements, or any other document, instrument, or agreement (including those set forth in the
Plan Supplement) executed to implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the foregoing Third-Party Release, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s finding that
the foregoing Third-Party Release is: (a) consensual; (b) essential to the Confirmation of the Plan; (c) given in
exchange for a substantial contribution and for the good and valuable consideration provided by the Released
Parties that is important to the success of the Plan; (d) a good faith settlement and compromise of the Claims
and Interests released by the foregoing Third-Party Release; (e) in the best interests of the Debtors and their
Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for hearing;
and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant to the
foregoing Third-Party Release.

F.       Exculpation

         Effective as of the Effective Date, to the fullest extent permissible under applicable law and without
affecting or limiting either the Debtor Release or the Third-Party Release, no Exculpated Party shall have or
incur, and each Exculpated Party is released and exculpated from any Cause of Action for any claim related to
any act or omission in connection with, relating to, or arising out of, the formulation, preparation,
dissemination, negotiation, entry into, or filing of, as applicable, the Chapter 11 Cases, the
Disclosure Statement, the Plan (including for the avoidance of doubt, the Plan Supplement), the Asset Purchase
Agreements, consummation of the Sale Transactions, or any Plan Transaction, contract, instrument, release,
or other agreement or document created or entered into in connection with the Disclosure Statement or the
Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the distribution of property under the Plan or any
other related act or omission, transaction, agreement, event, or other occurrence taking place on or before the
                                                         42
      Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 47 of 60



Effective Date (including, for the avoidance of doubt, providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement contemplated by the Plan or
the reliance by any Exculpated Party on the Plan or the Confirmation Order in lieu of such legal opinion),
except for claims related to any act or omission that is determined in a Final Order of a court of competent
jurisdiction to have constituted actual fraud, willful misconduct, or gross negligence, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. The Exculpated Parties have, and upon completion of the Plan shall be
deemed to have, participated in good faith and in compliance with the applicable laws with regard to the
solicitation of votes and distribution of consideration pursuant to the Plan and, therefore, are not, and on
account of such distributions shall not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such distributions made
pursuant to the Plan.

G.      Injunction

          Effective as of the Effective Date, pursuant to section 524(a) of the Bankruptcy Code, to the fullest
extent permissible under applicable law, and except as otherwise expressly provided in the Plan or for
obligations issued or required to be paid pursuant to the Plan or the Confirmation Order, all Entities that have
held, hold, or may hold Claims or Interests or Causes of Action that have been released, discharged, or are
subject to exculpation are permanently enjoined, from and after the Effective Date, from taking any of the
following actions against, as applicable, the Debtors, the Post-Effective Date Debtor, the Exculpated Parties, or
the Released Parties: (1) commencing or continuing in any manner any action or other proceeding of any kind
on account of or in connection with or with respect to any such Claims or Interests or Causes of Action;
(2) enforcing, attaching, collecting, or recovering by any manner or means any judgment, award, decree, or
order against such Entities on account of or in connection with or with respect to any such Claims or Interests
or Causes of Action; (3) creating, perfecting, or enforcing any encumbrance of any kind against such Entities
or the property or the estates of such Entities on account of or in connection with or with respect to any such
Claims or Interests or Causes of Action; (4) asserting any right of setoff, subrogation, or recoupment of any
kind against any obligation due from such Entities or against the property of such Entities on account of or in
connection with or with respect to any such Claims or Interests or Causes of Action unless such Holder has
Filed a motion requesting the right to perform such setoff on or before the Effective Date, and notwithstanding
an indication of a Claim or Interest or otherwise that such Holder asserts, has, or intends to preserve any right
of setoff pursuant to applicable law or otherwise; and (5) commencing or continuing in any manner any action
or other proceeding of any kind on account of or in connection with or with respect to any such Claims or
Interests or Causes of Action released or settled or subject to exculpation pursuant to the Plan; provided, that,
for the avoidance of doubt, to the fullest extent permissible under applicable law, any Entity is enjoined and
restrained from: (a) interfering with or otherwise impeding, directly or indirectly, the Debtors’ or
Post-Effective Date Debtor’s business, as applicable, including but not limited to (i) the management of the
Debtors’ and Post-Effective Date Debtor’s, as applicable, Estates and (ii) decisions concerning the purchase or
sale of any assets, including the Sale Transactions, on behalf of the Debtors’ and Post-Effective Date Debtor’s,
as applicable, Estates; (b) otherwise violating section 362(a) of the Bankruptcy Code; (c) seeking to terminate
management agreements and/or operating agreements (collectively, (a)–(c) constitute the “Prohibited
Conduct”); (d) conspiring, colluding, or collaborating with (x) Mr. Bouchard, (y) any Entity owned and/or
controlled by Mr. Bouchard, and/or (z) any person or Entity acting on behalf of Mr. Bouchard or any Entity
owned and/or controlled by him, to, directly or indirectly, engage in any Prohibited Conduct; and (e) engaging
in any Prohibited Conduct with respect to any of the Debtors or the Post-Effective Date Debtor.

         Upon entry of the Confirmation Order, all Holders of Claims and Interests and their respective current
and former employees, agents, officers, directors, principals, and direct and indirect Affiliates shall be enjoined
from taking any actions to interfere with the implementation or Consummation of the Plan. Except as
otherwise set forth in the Confirmation Order, each Holder of an Allowed Claim or Allowed Interest, as
applicable, by accepting, or being eligible to accept, distributions under or Reinstatement of such Claim or
Interest, as applicable, pursuant to the Plan, shall be deemed to have consented to the injunction provisions set
forth in this Article X.G.



                                                        43
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 48 of 60



H.       Protection Against Discriminatory Treatment

         In accordance with section 525 of the Bankruptcy Code, and consistent with paragraph 2 of Article VI of the
United States Constitution, no Governmental Unit shall discriminate against the Post-Effective Date Debtor, or any
Entity with which the Post-Effective Date Debtor has been or is associated, or deny, revoke, suspend, or refuse to
renew a license, permit, charter, franchise, or other similar grant to, condition such a grant to, discriminate with respect
to such a grant against, the Post-Effective Date Debtor, or another Entity with whom the Post-Effective Date Debtor
has been associated, solely because the Post-Effective Date Debtor was a Debtor under chapter 11, may have been
insolvent before the commencement of the Chapter 11 Cases (or during the Chapter 11 Cases but before such Debtor
was granted or denied a discharge), or has not paid a debt that is dischargeable in the Chapter 11 Cases.

I.       Recoupment

          In no event shall any Holder of Claims or Interests be entitled to recoup any Claim or Interest against any
claim, right, or Cause of Action of the Debtors or the Post-Effective Date Debtor, as applicable, unless such Holder
actually has performed such recoupment and provided notice thereof in writing to the Debtors on or before the
Confirmation Date, notwithstanding any indication in any Proof of Claim or Interest or otherwise that such Holder
asserts, has, or intends to preserve any right of recoupment.

J.       Reimbursement or Contribution

         If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant to
section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as of the Effective Date,
such Claim shall be forever disallowed notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the
Effective Date (1) such Claim has been adjudicated as noncontingent, or (2) the relevant Holder of a Claim has Filed
a noncontingent Proof of Claim on account of such Claim and a Final Order has been entered determining such Claim
as no longer contingent.

K.       Term of Injunctions or Stays

         Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases (pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court) and
existing on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation
Order) shall remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or
the Confirmation Order shall remain in full force and effect in accordance with their terms.

L.       Document Retention

          On and after the Effective Date, the Post-Effective Date Debtor may maintain documents in accordance with
their standard document retention policy, as may be altered, amended, modified, or supplemented by the Post-Effective
Date Debtor. For the avoidance of doubt, on and after the Effective Date, the Post-Effective Date Debtor and the
Purchasers shall cooperate in good faith to preserve all books, records, electronically stored information, and other
documents that are relevant to the allegations of any Causes of Action.

                                              ARTICLE XI.
                                  EFFECT OF CONFIRMATION OF THE PLAN

         Upon entry of the Confirmation Order, the Bankruptcy Court shall be deemed to have made and issued on
the Confirmation Date, pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy
Rule 9014, the following findings of fact and conclusions of law as though made after due deliberation and upon the
record at the Combined Hearing. Upon entry of the Confirmation Order, any and all findings of fact in the Plan shall
constitute findings of fact even if they are stated as conclusions of law, and any and all conclusions of law in the Plan
shall constitute conclusions of law even if they are stated as findings of fact.




                                                            44
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 49 of 60



A.       Combined Hearing

        The Debtors Filed a motion seeking entry of a proposed Solicitation Procedures Order conditionally
approving this Plan and Disclosure Statement for solicitation. Pursuant to Paragraph M of the Bankruptcy Court’s
Procedures for Complex Cases (Effective August 7, 2020), the Debtors obtained conditional approval of the
Disclosure Statement on June 23, 2021 [Docket No. 1005].

          The Debtors intend to seek final approval of the Disclosure Statement and Confirmation of the Plan at the
Combined Hearing. The Combined Hearing is scheduled to commence on August 26, 2021, at 2:00 p.m., prevailing
Central Time, before the Honorable Judge Jones, United States Bankruptcy Judge, in courtroom 400 of the United
States Bankruptcy Court for the Southern District of Texas, 515 Rusk Street, Houston, Texas 19801. The Combined
Hearing may be continued from time to time without further notice other than an adjournment announced in open
court or a notice of adjournment Filed with the Bankruptcy Court and served on the entities who have Filed objections
to the Plan, without further notice to other parties in interest. The Bankruptcy Court, in its discretion and before the
Combined Hearing, may put in place additional procedures governing the Combined Hearing. The Plan may be
modified, if necessary, before, during, or as a result of the Combined Hearing, without further notice to parties in
interest.

B.       Compliance with the Requirements of Section 1129 of the Bankruptcy Code

          Among the requirements for Confirmation of the Plan pursuant to section 1129 of the Bankruptcy Code
are: (1) the Plan is accepted by all Impaired Classes of Claims or Interests, or if rejected by an Impaired Class, the
Plan “does not discriminate unfairly” and is “fair and equitable” as to the rejecting Impaired Class; (2) the Plan is
feasible; and (3) the Plan is in the “best interests” of Holders of Claims or Interests.

          At the Combined Hearing, the Bankruptcy Court will determine whether the Plan satisfies all of the
requirements of section 1129 of the Bankruptcy Code. The Debtors believe that: (1) the Plan satisfies, or will satisfy,
all of the necessary statutory requirements of chapter 11 for plan confirmation; (2) the Debtors have complied, or will
have complied, with all of the necessary requirements of chapter 11 for plan confirmation; and (3) the Plan has been
proposed in good faith. Set forth in section 1129 of the Bankruptcy Code, these requirements are as follows:

         1.       Section 1129(a)(1)–Compliance of the Plan with Applicable Provisions of the Bankruptcy Code

         The Plan complies with all applicable provisions of the Bankruptcy Code as required by section 1129(a)(1)
of the Bankruptcy Code, including sections 1123 and 1125 of the Bankruptcy Code.

                  (a)      Specification of Unimpaired and Impaired Classes, No Discrimination

         Pursuant to sections 1123(a)(2) and 1123(a)(3) of the Bankruptcy Code, Article III of the Plan specifies all
Classes of Claims and Interests that are either Unimpaired or Impaired. Pursuant to section 1123(a)(4) of the
Bankruptcy Code, Article III of the Plan provides the same treatment for each Claim or Interest within a particular
Class, as the case may be, unless the Holder of a particular Claim or Interest has agreed to less favorable treatment
with respect to such Claim or Interest, as applicable.

                  (b)      Plan Implementation

         Pursuant to section 1123(a)(5) of the Bankruptcy Code, the Plan provides adequate and proper means for the
Plan’s implementation, including, among other things, as applicable, the Sale Transactions free and clear of all Liens
and encumbrances. Immediately upon the Effective Date, sufficient Cash, including Cash from the Sale Transactions,
and other consideration provided under the Plan will be available to make all payments required to be made on the
Effective Date pursuant to the terms of the Plan. Moreover, Article IV and various other provisions of the Plan
specifically provide adequate means for the Plan’s implementation.

                  (c)      Other Appropriate Provisions

        The Plan’s other provisions are appropriate and consistent with the applicable provisions of the Bankruptcy
Code, including provisions for (i) proper classification of Claims and Interests, (ii) the assumption and rejection of
                                                          45
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 50 of 60



Executory Contracts and Unexpired Leases, (iii) settlement of Claims and Causes of Action, (iv) distributions to
Holders of Claims and Interests, (v) objections to Claims, (vi) procedures for resolving Disputed, contingent, and
unliquidated Claims, (vii) cure amounts, cure defaults, procedures governing cure disputes, and (viii) indemnification
obligations.

         2.       Section 1129(a)(2)–Compliance of Plan Proponents with Applicable Provisions of the Bankruptcy
Code

          The Debtors, as proponents of the Plan, have complied with all applicable provisions of the Bankruptcy Code
as required by section 1129(a)(2) of the Bankruptcy Code, including sections 1125 and 1126 of the Bankruptcy Code
and Bankruptcy Rules 3017, 3018, and 3019. In particular, the Debtors are proper debtors under section 109 of the
Bankruptcy Code and proper proponents of the Plan under section 1121(a) of the Bankruptcy Code. Furthermore, the
solicitation of acceptances or rejections of the Plan was (i) pursuant to the Disclosure Statement; (ii) in compliance
with all applicable laws, rules, and regulations governing the adequacy of disclosure in connection with such
solicitation; and (iii) solicited after disclosure to Holders of Claims or Interests of adequate information as defined in
section 1125(a) of the Bankruptcy Code. Accordingly, the Debtors and their respective directors, officers, employees,
agents, Affiliates, and Professionals have acted in “good faith” within the meaning of section 1125(e) of the
Bankruptcy Code.

         3.       Section 1129(a)(3)–Proposal of Plan in Good Faith

          The Debtors have proposed the Plan in good faith and not by any means forbidden by law based on the
totality of the circumstances surrounding the filing of the Chapter 11 Cases, the Plan itself, and the process leading to
its formulation. The Chapter 11 Cases were filed, and the Plan was proposed, with the legitimate purpose of allowing
the Debtors to reorganize.

         4.       Section 1129(a)(4)–Bankruptcy Court Approval of Certain Payments as Reasonable

          Any payment made or to be made by the Plan proponent, or by a person acquiring property under the Plan,
for services or for costs and expenses in, or in connection with the Chapter 11 Cases, or in connection with the Plan
and incident to the Chapter 11 Cases, has been approved by, or is subject to the approval of, the Bankruptcy Court as
reasonable

        5.      Section 1129(a)(5)–Disclosure of Identity of Proposed Management, Compensation of Insiders, and
Consistency of Management Proposals with the Interests of Creditors and Public Policy

         Pursuant to section 1129(a)(5) of the Bankruptcy Code, information concerning the Plan Administrator and
such individual’s compensation, each as applicable, upon Consummation of the Plan has been fully disclosed (in the
Plan Supplement) to the extent available, and the appointment to, or continuance in, such office of such person is
consistent with the interests of Holders of Claims and Interests and with public policy.

         6.       Section 1129(a)(6)–Approval of Rate Changes

        Section 1129(a)(6) of the Bankruptcy Code is not applicable because the Plan does not provide for rate
changes by any of the Debtors.

         7.       Section 1129(a)(7)–Best Interests of Creditors and Interest Holders

          Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that a bankruptcy
court find, as a condition to confirmation, that a chapter 11 plan provides, with respect to each impaired class, that
each holder of a claim or equity interest in such impaired class either (1) has accepted the plan or (2) will receive or
retain under the plan property of a value that is not less than the amount that the non-accepting holder would receive
or retain if the debtors liquidated under chapter 7.

         With respect to each Impaired Class, each Holder of an Allowed Claim or Interest in such Class has accepted
the Plan or will receive under the Plan on account of such Claim or Interest property of a value, as of the Effective
                                                         46
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 51 of 60



Date, that is not less than the amount such Holder would receive if the Debtors were liquidated under chapter 7 of the
Bankruptcy Code. Furthermore, the chapter 7 proceeding may reduce the value received for liquidation of certain
assets due to timing considerations and accession of control to the chapter 7 trustee.

         8.       Section 1129(a)(8)–Conclusive Presumption of Acceptance by Unimpaired Classes; Acceptance of
the Plan by Each Impaired Class

         Certain Classes of Claims and Interests are Unimpaired and are presumed conclusively to have accepted the
Plan pursuant to section 1126(f) of the Bankruptcy Code. In addition, at least one Impaired Class that was entitled to
vote has voted to accept the Plan. Because the Plan provides that the certain Classes of Claims and Interests will be
Impaired and because no distributions shall be made to Holders in such Classes, such Holders are deemed conclusively
to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code and, therefore, are not entitled to vote
to accept or reject the Plan.

        9.      Section 1129(a)(9)–Treatment of Claims Entitled to Priority Pursuant to Section 507(a) of the
Bankruptcy Code

         The treatment of Administrative Claims, Professional Fee Claims, DIP Claims, Other Priority Claims, and
Priority Tax Claims under Article II of the Plan satisfies the requirements of section 1129(a)(9) of the Bankruptcy
Code.

         10.      Section 1129(a)(10)–Acceptance by at Least One Impaired Class

         The Bankruptcy Code requires, as a condition to confirmation, except as described in Article XI.B.13, that
each class of claims or equity interests impaired under a plan, accept the plan. A class that is not “impaired” under a
plan is presumed to have accepted the plan and, therefore, solicitation of acceptances with respect to such a class is
not required.

          Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired claims as
acceptance by holders of at least two-thirds in dollar amount and more than one-half in number of allowed claims in
that class, counting only those claims that have actually voted to accept or to reject the plan. Thus, a Class of Claims
will have voted to accept the Plan only if two-thirds in amount and a majority in number of the Allowed Claims in
such Class that vote on the Plan actually cast their ballots in favor of acceptance.

          Section 1126(d) of the Bankruptcy Code defines acceptance of a plan by a class of impaired equity interests
as acceptance by holders of at least two-thirds in amount of allowed interests in that class, counting only those interests
that have actually voted to accept or to reject the plan. Thus, a Class of Interests will have voted to accept the Plan
only if two-thirds in amount of the Allowed Interests in such class that vote on the Plan actually cast their ballots in
favor of acceptance.

         11.      Section 1129(a)(11)–Feasibility of the Plan

          Section 1129(a)(11) of the Bankruptcy Code requires that a chapter 11 plan provide for payment in full of all
Administrative Claims and Priority Claims unless Holders of such Claims consent to other treatment. The Plan
satisfies section 1129(a)(11) of the Bankruptcy Code and Confirmation of the Plan is not likely to be followed by the
need for further financial reorganization of the Debtors or any successor to the Debtors under the Plan, except for such
liquidation contemplated by the Plan. Furthermore, the Debtors will have adequate assets to satisfy their respective
obligations under the Plan.

         12.      Section 1129(a)(12) (Payment of Bankruptcy Fees), (13) (Retiree Benefits), (14) (Domestic Support
Obligations), (15) (The Debtors Are Not Individuals), and (16) (No Applicable Nonbankruptcy Law Regarding
Transfers)

         Article II.F of the Plan provides for the payment of all fees payable under 28 U.S.C. § 1930(a) in accordance
with section 1129(a)(12) of the Bankruptcy Code. The Plan provides for the treatment of all retiree benefits in
accordance with section 1129(a)(13) of the Bankruptcy Code. The Debtors are not required by a judicial or
                                                            47
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 52 of 60



administrative order, or by statute, to pay any domestic support obligations, and therefore, section 1129(a)(14) of the
Bankruptcy Code is inapplicable in these Chapter 11 Cases. The Debtors are not individuals, and therefore, section
1129(a)(15) of the Bankruptcy Code is inapplicable in these Chapter 11 Cases. Each of the Debtors that is a
corporation is a moneyed, business, or commercial corporation or trust, and therefore, section 1129(a)(16) of the
Bankruptcy Code is inapplicable in these Chapter 11 Cases.

         13.       Section 1129(b)–Confirmation of Plan Over Rejection of Impaired Classes

          Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan even if all impaired
classes have not accepted it; provided that the plan has been accepted by at least one impaired class. Pursuant to
section 1129(b) of the Bankruptcy Code, notwithstanding an impaired class’s rejection or deemed rejection of the
plan, the plan will be confirmed, at the plan proponent’s request, in a procedure commonly known as a “cramdown”
so long as the plan does not “discriminate unfairly” and is “fair and equitable” with respect to each class of claims or
equity interests that is impaired under, and has not accepted, the plan.

          If any Impaired Class rejects the Plan, the Debtors reserve the right to seek to confirm the Plan utilizing the
“cramdown” provision of section 1129(b) of the Bankruptcy Code. To the extent that any Impaired Class rejects the
Plan or is deemed to have rejected the Plan, the Debtors may request Confirmation of the Plan, as it may be modified
from time to time, under section 1129(b) of the Bankruptcy Code. The Debtors reserve the right to alter, amend,
modify, revoke, or withdraw the Plan or any Plan Supplement document, including the right to amend or modify the
Plan or any Plan Supplement document to satisfy the requirements of section 1129(b) of the Bankruptcy Code.

                   (a)      No Unfair Discrimination

          The “unfair discrimination” test applies to classes of claims or interests that are of equal priority and are
receiving different treatment under a plan. The test does not require that the treatment be the same or equivalent, but
that treatment be “fair.” In general, bankruptcy courts consider whether a plan discriminates unfairly in its treatment
of classes of claims or interests of equal rank (e.g., classes of the same legal character). Bankruptcy courts will take
into account a number of factors in determining whether a plan discriminates unfairly. A plan could treat two classes
of unsecured creditors differently without unfairly discriminating against either class.

                   (b)      Fair and Equitable Test

          The “fair and equitable” test applies to classes of different priority and status (e.g., secured versus unsecured)
and includes the general requirement that no class of claims receive more than 100 percent of the amount of the
allowed claims in the class. As to the dissenting class, the test sets different standards depending upon the type of
claims or equity interests in the class. Further, to meet the fair and equitable standard in order to “cramdown” a plan
over the dissent of a secured creditor, the secured creditor must receive either: (i) deferred payments equal to the
present value of the secured creditor’s interest in the collateral; (ii) liens on the proceeds of a sale of prepetition
collateral, free and clear of the secured creditor’s liens; or (iii) the “indubitable equivalent” of the allowed amount of
the secured claim.

          The Debtors submit that if the Debtors “cramdown” the Plan pursuant to section 1129(b) of the Bankruptcy
Code, the Plan is structured so that it does not “discriminate unfairly” and satisfies the “fair and equitable”
requirement. With respect to the unfair discrimination requirement, all Classes under the Plan are provided treatment
that is substantially equivalent to the treatment that is provided to other Classes that have equal rank. With respect to
the fair and equitable requirement, no Class under the Plan will receive more than 100 percent of the amount of
Allowed Claims or Interests in that Class and, with respect to the Prepetition Revolving Credit Facility Secured
Claims, the Plan satisfies section 1129(b)(2)(A) because such Holders of Claims will receive deferred payments equal
to the present value of such Holder’s Claims or such other indubitable equivalent as set forth in Article III.B.3. The
Debtors believe that the Plan and the treatment of all Classes of Claims or Interests under the Plan satisfy the foregoing
requirements for nonconsensual Confirmation of the Plan.




                                                            48
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 53 of 60



                                         ARTICLE XII.
                          CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

A.       Conditions Precedent to the Effective Date

         It shall be a condition to the Effective Date that the following conditions shall have been satisfied or waived
pursuant to Article XII.B hereof:

         1.       the Bankruptcy Court shall have approved the Disclosure Statement as containing adequate
                  information with respect to the Plan within the meaning of section 1125 of the Bankruptcy Code.

         2.       the Bankruptcy Court shall have entered the Confirmation Order, which shall be a Final Order, in
                  form and substance reasonably acceptable to the Debtors;

         3.       the Debtors shall have obtained all authorizations, consents, regulatory approvals (including from
                  the U.S. Coast Guard), rulings, or documents that are necessary to implement and effectuate the
                  Plan;

         4.       except as otherwise expressly provided herein, all documents to be executed, delivered, assumed,
                  or performed upon or in connection with Consummation shall have been (a) executed, delivered,
                  assumed, or performed, as the case may be, (b) to the extent required, filed with the applicable
                  Governmental Units in accordance with applicable law, (c) any conditions contained in such
                  documents (other than Consummation or notice of Consummation) shall have been satisfied or
                  waived in accordance therewith, including all documents included in the Plan Supplement, and
                  (d) in each case shall be consistent with the Plan;

         5.       there shall not be in effect any (a) order, opinion, ruling, or other decision entered by any court or
                  other Governmental Unit or (b) U.S. or other applicable law staying, restraining, enjoining,
                  prohibiting, or otherwise making illegal the implementation of any of the transactions contemplated
                  by the Plan;

         6.       Wells Fargo shall have funded the Wells Fargo Plan Contribution;

         7.       the final version of the Plan and all documents contained in any supplement to the Plan, including
                  the Plan Supplement and any exhibits, schedules, amendments, modifications, or supplements
                  thereto or other documents contained therein shall have been executed or Filed;

         8.       the Plan shall not have been materially amended, altered or modified from the Plan as confirmed by
                  the Confirmation Order, unless such material amendment, alteration or modification has been made
                  in accordance with Article XIII.A of the Plan;

         9.       the Post-Effective Date Debtor Account shall have been established and funded in accordance with
                  the Wind Down Budget; and

         10.      The Debtors shall have paid all Allowed Professional Fee Claims in full in Cash and transferred
                  Cash in an amount equal to the Professional Fee Escrow Amount with respect to any unpaid
                  Professional Fee Claims, whether Allowed or otherwise, to the Professional Fee Escrow Account
                  pending approval of such Professional Fee Claims by the Bankruptcy Court.


B.       Waiver of Conditions to Confirmation or the Effective Date

        Except for Article XII.A.6, each condition to the Effective Date set forth in Article XII.A may be waived in
whole or in part at any time by the Debtors, without notice, leave, or order of the Bankruptcy Court.


                                                          49
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 54 of 60



C.       Substantial Consummation

         “Substantial Consummation” of the Plan, as defined in section 1101(2) of the Bankruptcy Code, with respect
to any of the Debtors, shall be deemed to occur on the Effective Date with respect to such Debtor.

D.       Effect of Non-Occurrence of Conditions to Consummation

         If the Effective Date does not occur with respect to any of the Debtors, the Plan shall be null and void in all
respects with respect to such Debtor, and nothing contained in the Plan and Disclosure Statement shall: (1) constitute
a waiver or release of any Claims by or Claims against or Interests in such Debtors; (2) prejudice in any manner the
rights of such Debtors, any Holders of a Claim or Interest, or any other Entity; or (3) constitute an admission,
acknowledgment, offer, or undertaking by such Debtors, any Holders, or any other Entity in any respect.

                                       ARTICLE XIII.
                   MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.       Modification of Plan

         The Debtors reserve the right to modify the Plan prior to Confirmation and seek Confirmation consistent with
the Bankruptcy Code and, as appropriate, not resolicit votes on such modified Plan. Subject to certain restrictions and
requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions on
modifications set forth in the Plan, the Debtors expressly reserve their rights to alter, amend, or modify materially the
Plan, one or more times, after Confirmation, and, to the extent necessary, may initiate proceedings in the Bankruptcy
Court to so alter, amend, or modify the Plan, or remedy any defect or omission, or reconcile any inconsistencies in the
Plan, the Disclosure Statement, or the Confirmation Order, in such matters as may be necessary to carry out the
purposes and intent of the Plan; provided that the Debtors shall consult with the Committee and Wells Fargo regarding
any such modifications; provided, further, that any such modifications that materially and adversely impact the general
unsecured creditors or Wells Fargo, as the case may be, shall be subject to the consent of the Committee or Wells
Fargo, respectively.

B.       Effect of Confirmation on Modifications

          Entry of the Confirmation Order shall constitute approval of all modifications to the Plan occurring after the
solicitation thereof pursuant to section 1127(a) of the Bankruptcy Code and a finding that such modifications to the
Plan do not require additional disclosure or resolicitation under Bankruptcy Rule 3019.

C.       Revocation or Withdrawal of Plan

          The Debtors reserve the right to revoke or withdraw the Plan before the Confirmation Date and to File
subsequent chapter 11 plans. If the Debtors revoke or withdraw the Plan, or if the Confirmation Date or the Effective
Date does not occur, then: (1) the Plan will be null and void in all respects; (2) any settlement or compromise
embodied in the Plan, assumption of Executory Contracts or Unexpired Leases effected by the Plan, and any document
or agreement executed pursuant hereto will be null and void in all respects; and (3) nothing contained in the Plan shall
(a) constitute a waiver or release of any Claims, Interests, or Causes of Action, (b) prejudice in any manner the rights
of any Debtor or any other Entity, or (c) constitute an admission, acknowledgement, offer, or undertaking of any sort
by any Debtor or any other Entity.

                                               ARTICLE XIV.
                                         RETENTION OF JURISDICTION

          Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, the
Bankruptcy Court shall retain exclusive jurisdiction (except with respect to resolution of Disputed Claims, which
retained jurisdiction shall be non-exclusive) over all matters arising out of, or related to, the Chapter 11 Cases and the
Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code, including jurisdiction to:

        1.        allow, disallow, determine, liquidate, classify, estimate, or establish the priority, secured or
unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment of any Claim
                                                           50
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 55 of 60



or Interest and the resolution of any and all objections to the secured or unsecured status, priority, amount, or allowance
of Claims or Interests;

         2.        decide and resolve all matters related to the granting and denying, in whole or in part, any
applications for allowance of compensation or reimbursement of expenses to Professionals authorized pursuant to the
Bankruptcy Code or the Plan;

          3.       resolve any matters related to Executory Contracts or Unexpired Leases, including: (a) the
assumption, assumption and assignment, or rejection of any Executory Contract or Unexpired Lease to which a Debtor
is party or with respect to which a Debtor may be liable and to hear, determine, and, if necessary, liquidate, any Cure
Claims arising therefrom, including pursuant to section 365 of the Bankruptcy Code; (b) any potential contractual
obligation under any Executory Contract or Unexpired Lease that is assumed; and (c) any dispute regarding whether
a contract or lease is or was executory or expired;

          4.      ensure that distributions to Holders of Allowed Claims and Interests (as applicable) are
accomplished pursuant to the provisions of the Plan and adjudicate any and all disputes arising from or relating to
distributions under the Plan;

        5.      adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated matters,
and any other matters, and grant or deny any applications involving a Debtor that may be pending on the Effective
Date;

          6.      enter and implement such orders as may be necessary or appropriate to execute, implement, or
consummate the provisions of (a) contracts, instruments, releases, indentures, and other agreements or documents
approved by Final Order in the Chapter 11 Cases and (b) the Plan, the Confirmation Order, and contracts, instruments,
releases, indentures, and other agreements or documents created in connection with the Plan;

        7.      enforce any order for the sale of the Debtors’ property pursuant to sections 363, 1123, or 1146(a) of
the Bankruptcy Code, including the Sale Orders;

         8.       grant any consensual request to extend the deadline for assuming or rejecting Unexpired Leases
pursuant to section 365(d)(4) of the Bankruptcy Code;

         9.       adjudicate, decide, or resolve any and all matters related to the Sale Transactions;

        10.        issue injunctions, enter and implement other orders, or take such other actions as may be necessary
or appropriate to restrain interference by any Entity with Consummation or enforcement of the Plan;

          11.     resolve any cases, controversies, suits, disputes, Causes of Action, or any other matters that may
arise in connection with the Consummation, interpretation, or enforcement of the Plan, the Disclosure Statement, the
Confirmation Order, or the Plan Transactions, or any Entity’s obligations incurred in connection with the foregoing,
including disputes arising under agreements, documents, or instruments executed in connection with the Plan, the
Disclosure Statement, the Confirmation Order, or the Plan Transactions;

          12.       hear, determine, and resolve any cases, matters, controversies, suits, disputes, or Causes of Action
in connection with or in any way related to the Chapter 11 Cases, including: (a) with respect to the repayment or
return of distributions and the recovery of additional amounts owed by the Holder of a Claim or an Interest for amounts
not timely repaid pursuant to Article VI.L.1 of the Plan; (b) with respect to the releases, injunctions, and other
provisions contained in Article X of the Plan, including entry of such orders as may be necessary or appropriate to
implement such releases, injunctions, and other provisions; (c) that may arise in connection with the Consummation,
interpretation, implementation, or enforcement of the Plan, the Confirmation Order, and, subject to any applicable
forum selection clauses, contracts, instruments, releases, indentures, and other agreements or documents created in
connection with the Plan; or (d) related to section 1141 of the Bankruptcy Code;



                                                            51
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 56 of 60



         13.     enter and implement such orders as are necessary or appropriate if the Confirmation Order is for
any reason modified, stayed, reversed, revoked, or vacated;

         14.      consider any modifications to the Plan before or after the Effective Date pursuant to section 1127
of the Bankruptcy Code, the Disclosure Statement, the Confirmation Order or any contract, instrument, release or
other agreement or document entered into or delivered in connection with the Plan, the Disclosure Statement, or the
Confirmation Order; or remedy any defect or omission or reconcile or clarify any inconsistency in any Bankruptcy
Court order, the Plan, the Disclosure Statement, the Confirmation Order or any contract, instrument, release or other
agreement or document entered into, delivered or created in connection with the Plan, the Disclosure Statement, or
the Confirmation Order, in such manner as may be necessary or appropriate to consummate the Plan;

         15.      hear and determine matters concerning state, local, and federal taxes in accordance with
sections 346, 505, and 1146 of the Bankruptcy Code;

         16.       enter an order or Final Decree concluding or closing the Chapter 11 Cases;

         17.       enforce all orders previously entered by the Bankruptcy Court; and

         18.       hear any other matter not inconsistent with the Bankruptcy Code;

           provided, however, that the Bankruptcy Court shall not retain jurisdiction over disputes concerning
documents contained in the Plan Supplement that have a jurisdictional, forum selection or dispute resolution clause
that refers disputes to a different court, and any disputes concerning documents contained in the Plan Supplement that
contain such clauses shall be governed in accordance with the provisions of such documents.

         To the extent that it is legally impermissible for the Bankruptcy Court to have exclusive jurisdiction over any
of the foregoing matters, the Bankruptcy Court will have non-exclusive jurisdiction over such matters to the extent
legally permissible.

          If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is otherwise without
jurisdiction over any matter, including the matters set forth in this Article XIV, the provisions of this Article XIV shall
have no effect upon and shall not control, prohibit or limit the exercise of jurisdiction by any other court having
jurisdiction with respect to such matter.

                                                ARTICLE XV.
                                         MISCELLANEOUS PROVISIONS

A.       Immediate Binding Effect

         Subject to Article XII.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or
otherwise, upon the occurrence of the Effective Date, the terms of the Plan and the Plan Supplement shall be
immediately effective and enforceable and deemed binding upon the Debtors, the Post-Effective Date Debtor, and any
and all Holders of Claims or Interests (irrespective of whether such Claims or Interests are deemed to have accepted
the Plan), all Entities that are parties to or are subject to the settlements, compromises, releases, discharges, and
injunctions described in the Plan, each Entity acquiring property under the Plan, and any and all non-Debtor parties to
Executory Contracts and Unexpired Leases with the Debtors.

B.       Additional Documents

          On or before the Effective Date, the Debtors may File with the Bankruptcy Court such agreements and other
documents as may be necessary or appropriate to effectuate and further evidence the terms and conditions of the Plan.
The Debtors or the Post-Effective Date Debtor, as applicable, and all Holders of Claims and Interests receiving
distributions pursuant to the Plan and all other parties in interest shall, from time to time, prepare, execute, and deliver
any agreements or documents and take any other actions as may be necessary or advisable to effectuate the provisions
and intent of the Plan.

                                                            52
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 57 of 60



C.       Reservation of Rights

          Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the Bankruptcy Court
has entered the Confirmation Order. None of the filing of the Plan, any statement or provision contained in the Plan,
or the taking of any action by any Debtor with respect to the Plan, the Disclosure Statement, or the Plan Supplement
shall be or shall be deemed to be an admission or waiver of any rights of any Debtor with respect to the Holders of
Claims or Interests prior to the Effective Date.

D.       Successors and Assigns

         The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on, and
shall inure to the benefit of any heir, executor, administrator, successor or assign, Affiliate, officer, director, agent,
representative, attorney, beneficiaries, or guardian, if any, of each Entity.

E.       Service of Documents

         Any pleading, notice, or other document required by the Plan to be served on or delivered to the Debtors or
the Post-Effective Date Debtor, or the Committee, as applicable, shall also be served on or delivered to:

         (a)     If to the Debtors:

                  Bouchard Transportation Co., Inc.
                  300 North LaSalle, Suite 1420
                  Chicago, IL 60654
                  Attn:   Matthew Ray
                  Email: mray@pppllc.com

                  with a copy to (which shall not constitute notice):

                  Kirkland & Ellis LLP
                  300 North LaSalle Street
                  Chicago, Illinois 60654
                  Attn:   Ryan Blaine Bennett, Whitney Fogelberg, and Alexander D. McCammon
                  Email: ryan.bennett@kirkland.com;
                          whitney.fogelberg@kirkland.com;
                          alexander.mccammon@kirkland.com

                  and

                  Kirkland & Ellis LLP
                  601 Lexington Avenue
                  New York, New York 10022
                  Attn:   Christine A. Okike
                  Email: christine.okike@kirkland.com

         (b)     If to the Committee:

                  Ropes and Gray LLP
                  1211 Avenue of the Americas
                  New York, NY 10036-8704
                  Attn: Gregg M. Galardi, Matthew M. Roose, and Daniel G. Egan
                  Email: gregg.galardi@ropesgray.com; matthew.roose@ropesgray.com;
                  daniel.egan@ropesgray.com

         After the Effective Date, the Post-Effective Date Debtor shall have the authority to send a notice to Entities
that continue to receive documents pursuant to Bankruptcy Rule 2002 requiring such Entity to file a renewed request

                                                           53
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 58 of 60



to receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Post-Effective Date Debtor is
authorized to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who
have filed such renewed requests.

F.       Entire Agreement

         Except as otherwise indicated, the Plan (including, for the avoidance of doubt, the Plan Supplement)
supersedes all previous and contemporaneous negotiations, promises, covenants, agreements, understandings, and
representations on such subjects, all of which have become merged and integrated into the Plan.

G.       Plan Supplement Exhibits

          All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
as if set forth in full in the Plan. Unless otherwise ordered by the Bankruptcy Court, to the extent any exhibit or
document in the Plan Supplement is inconsistent with the terms of any part of the Plan that does not constitute the
Plan Supplement, the Plan Supplement shall control. The documents considered in the Plan Supplement are an integral
part of the Plan and shall be deemed approved by the Bankruptcy Court pursuant to the Confirmation Order.

H.       Non-Severability

         Except as set forth in Article X of the Plan, the provisions of the Plan, including its release, injunction,
exculpation and compromise provisions, are mutually dependent and non-severable. The Confirmation Order shall
constitute a judicial determination and shall provide that each term and provision of the Plan is: (1) valid and
enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted or modified without the consent of
the Debtors; and (3) non-severable and mutually dependent, provided that, notwithstanding the inclusion of the Asset
Purchase Agreements or any documents ancillary thereto in the Plan Supplement, the Sale Transactions contemplated
in the Asset Purchase Agreements are each severable from the Plan and the Confirmation Order, and the
non-Confirmation or non-Consummation of the Plan shall not require or result in the voiding, rescission, reversal, or
unwinding of the Sale Transactions contemplated in the Asset Purchase Agreements or the revocation of the Debtors’
authority under the Sale Orders to consummate such Sale Transactions.

I.       Votes Solicited in Good Faith

          Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e) of the Bankruptcy Code, the
Debtors and each of their respective Affiliates, agents, representatives, members, principals, shareholders, officers,
directors, employees, advisors, and attorneys will be deemed to have participated in good faith and in compliance with
the Bankruptcy Code in the solicitation of votes on the Plan, and, therefore, no such parties, individuals, or the Post-
Effective Date Debtor will have any liability for the violation of any applicable law, rule, or regulation governing the
solicitation of votes on the Plan.

J.       Waiver or Estoppel

          Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert any argument,
including the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority,
Secured or not subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement was not disclosed in the Plan, the Disclosure Statement, or papers Filed with the Bankruptcy Court
prior to the Confirmation Date.

K.       Closing of Chapter 11 Cases

         Upon the occurrence of the Effective Date, the case of any Post-Effective Date Debtor shall be permitted to
be closed and any Post-Effective Date Debtor case may be designated the lead case (the “Remaining Case”). All
contested matters and adversary proceedings relating to any of the Debtors or Post-Effective Date Debtor, including
objections to Claims, shall be filed, administered and adjudicated in the Remaining Case without the need to reopen
any case; provided that for purposes of sections 546 and 550 of the Bankruptcy Code, the Chapter 11 Cases shall be
deemed to remain open until the Remaining Case is closed.
                                                          54
       Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 59 of 60



         When all Disputed Claims have become Allowed or disallowed and all remaining Cash has been distributed
in accordance with the Plan, the Post-Effective Date Debtor shall seek authority from the Bankruptcy Court to close
the Remaining Case in accordance with the Bankruptcy Code and the Bankruptcy Rules.

L.       Dissolution of Committee

          Effective on the Effective Date, the Committee shall dissolve automatically, and the members thereof
together with their respective officers, employees, counsel, advisors, and agents, will be released, exculpated and
discharged from all their duties relating to the Chapter 11 Cases; provided, however, that the Committee shall continue
to exist and have standing and the right to be heard, and its Professionals shall continue to be entitled to reasonable
compensation, without further order of the Court, with respect to: (i) the preparation and prosecution of any final fee
applications of the Committee’s Professionals; (ii) all final fee applications filed with the Bankruptcy Court; and (iii)
any appeals of the Confirmation Order or other appeal to which the Committee is a party. For the avoidance of doubt,
after the Effective Date the Committee shall continue to have standing to pursue their Objection of the Official
Committee of Unsecured Creditors to (A) Proofs of Claim Nos. 269 & 401 Filed by Morton S. Bouchard III Family
Trust (Exempt Share), Morton S. Bouchard III, and Linda S. Bouchard and (B) Related Claims Scheduled by the
Debtors as Undisputed [Docket No. 1024] and Supplemental Objection of the Official Committee of Unsecured
Creditors to Proofs of Claim Nos. 269 & 401, and Objection to Late-Filed Proofs of Claim Against the Debtor
Subsidiaries, Filed by Morton S. Bouchard III Family Trust (Exempt Share), Morton S. Bouchard III, and Linda S.
Bouchard [Docket No. 1150]. Following the completion of the Committee’s remaining duties set forth above, the
Committee will be dissolved, and the retention or employment of the Committee’s respective attorneys, financial
advisors, and other agents will terminate without further notice to, or action by, any Entity.




                                                           55
 Case 20-34682 Document 1293 Filed in TXSB on 08/23/21 Page 60 of 60

Dated: August 23, 2021            Bouchard Transportation Co., Inc.
                                  on behalf of itself and all other Debtors

                                   /s/ Matthew Ray
                                   Matthew Ray
                                   Chief Restructuring Officer
                                   Bouchard Transportation Co., Inc.
